EXHIBIT 10.1

 

 

 

 

 

 

AMENDED AND RESTATED

LOAN, SECURITY AND GUARANTY AGREEMENT

Dated as of June 28, 2018

 

 

 

 

SELECT INTERIOR CONCEPTS, INC.

ARCHITECTURAL GRANITE & MARBLE, LLC,

PENTAL GRANITE AND MARBLE, LLC,

L.A.R.K. INDUSTRIES, INC.,

GREENCRAFT HOLDINGS, LLC,

GREENCRAFT INTERIORS, LLC,

CASA VERDE SERVICES, LLC, and

GREENCRAFT STONE AND TILE LLC,

as Borrower,

 

 

 

 

BANK OF AMERICA, N.A.,

as Lender

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS; RULES OF CONSTRUCTION

2

 

1.1

Definitions

2

 

1.2

Accounting Terms

26

 

1.3

Uniform Commercial Code

26

 

1.4

Certain Matters of Construction

26

 

1.5

Time of Day

27

2.

CREDIT FACILITIES

27

 

2.1

Revolver Commitment

27

 

2.2

Letter of Credit Facility

28

3.

INTEREST, FEES AND CHARGES

29

 

3.1

Interest

29

 

3.2

Fees

30

 

3.3

Computation of Interest, Fees, Yield Protection

30

 

3.4

Reimbursement Obligations

30

 

3.5

Illegality

30

 

3.6

Inability to Determine Rates; LIBOR Successor Rate

31

 

3.7

Increased Costs; Capital Adequacy

32

 

3.8

Mitigation; Replacement of Lenders

32

 

3.9

Funding Losses

33

 

3.10

Maximum Interest

33

4.

LOAN ADMINISTRATION

34

 

4.1

Manner of Borrowing and Funding Revolver Loans

34

 

4.2

Number and Amount of LIBOR Loans; Determination of Rate

34

 

4.3

Borrower Agent

34

 

4.4

One Obligation

35

 

4.5

Effect of Termination

35

5.

PAYMENTS

35

 

5.1

General Payment Provisions

35

 

5.2

Repayment of Revolver Loans

35

 

5.3

Keepwell

35

 

5.4

Payment of Other Obligations

36

 

5.5

Dominion Account

36

 

5.6

Marshaling; Payments Set Aside

36

 

5.7

Application of Payments

36

 

5.8

Account Stated

37

 

5.9

Taxes

39

 

5.10

Nature and Extent of Each Borrower’s Liability.

41

i

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

 

Page

6.

CONDITIONS PRECEDENT

41

 

6.1

Conditions Precedent to Initial Loans

41

 

6.2

Conditions Precedent to All Credit Extensions

41

7.

COLLATERAL

41

 

7.1

Grant of Security Interest

41

 

7.2

Lien on Deposit Accounts; Cash Collateral.

42

 

7.3

Collateral Assignment of Leases

42

 

7.4

Other Collateral.

42

 

7.5

Limitations

44

 

7.6

Extent of Liens

44

8.

REPRESENTATIONS AND WARRANTIES

45

 

8.1

General Representations and Warranties

45

 

8.2

Complete Disclosure

49

9.

COVENANTS AND CONTINUING AGREEMENTS

50

 

9.1

Affirmative Covenants

50

 

9.2

Negative Covenants

54

 

9.3

Financial Covenants

59

10.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

59

 

10.1

Events of Default

59

 

10.2

Remedies upon Default

61

 

10.3

License

61

 

10.4

Setoff

61

 

10.5

Remedies Cumulative; No Waiver

61

11.

MISCELLANEOUS

62

 

11.1

Amendments and Waivers

62

 

11.2

Power of Attorney

62

 

11.3

Indemnity

63

 

11.4

Notices and Communications

63

 

11.5

Performance of Obligors’ Obligations

64

 

11.6

Credit Inquiries

64

 

11.7

Severability

64

 

11.8

Cumulative Effect; Conflict of Terms

64

 

11.9

Counterparts; Execution

64

 

11.10

Entire Agreement

64

 

11.11

No Control; No Advisory or Fiduciary Responsibility

64

 

11.12

Confidentiality

65

 

11.13

[Reserved]

65

 

11.14

GOVERNING LAW

65

ii

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

 

Page

 

11.15

Consent to Forum; Bail-In of EEA Financial Institutions

65

 

11.16

Waivers by Obligors

66

 

11.17

Patriot Act Notice

66

 

11.18

Intercreditor Agreement

66

 

11.19

NO ORAL AGREEMENT

67

 

11.20

Amendment and Restatement

67

12.

GUARANTY

67

 

12.1

Unconditional Guaranty

67

 

12.2

[Reserved]

67

 

12.3

Waivers of Notice, Demand, etc

68

 

12.4

No Invalidity, Irregularity, etc

68

 

12.5

Independent Liability

68

 

12.6

Liability Absolute

68

 

12.7

Application of Proceeds

69

 

12.8

Continuing Effectiveness.

69

 

12.9

Enforcement

70

 

12.10

Statute of Limitations

70

 

12.11

Interest

70

 

12.12

Currency Conversion

70

 

12.13

Acknowledgment

71

 

12.14

Continuing Effectiveness

71

 

12.15

Release

71

 

LIST OF SCHEDULES

Schedule 2.2.1

Existing Letters of Credit

Schedule 8.1.4

Names and Capital Structure

Schedule 8.1.10

Brokerage Commission

Schedule 8.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 8.1.13

Environmental Matters

Schedule 8.1.14

Restrictive Agreements

Schedule 8.1.15

Litigation

Schedule 8.1.17

Pension Plans

Schedule 8.1.27

Material Contracts

Schedule 9.1.9

Deposit Accounts

Schedule 9.1.10

Business Locations

Schedule 9.2.2

Existing Liens

Schedule 9.2.17

Existing Affiliate Transactions




iii

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

Form of Compliance Certificate

Exhibit B

Conditions Precedent

Exhibit C

Fees

Exhibit D

Financial Reporting

Exhibit E

Collateral Reporting

Exhibit F

Post Closing

Exhibit G

Form of Joinder Agreement

Exhibit H

U.S. Tax Compliant Certificates

 

ANNEX

 

Annex I

Notice Addresses

 

 

 

iv

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT

THIS AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT is dated as of
June 28, 2018, among SELECT INTERIOR CONCEPTS, INC., a Delaware corporation
(“Topco”), ARCHITECTURAL GRANITE & MARBLE, LLC, a Delaware limited liability
company formerly known as G&M OPCO LLC (“AG&M”), Pental Granite and Marble, LLC,
a Washington limited liability company (“Pental”), L.A.R.K. INDUSTRIES, INC., a
California corporation (“L.A.R.K.”), GREENCRAFT HOLDINGS, LLC, an Arizona
limited liability company (“Greencraft Holdings”), GREENCRAFT INTERIORS, LLC, an
Arizona limited liability company (“Greencraft Interiors”), CASA VERDE SERVICES,
LLC, a Delaware limited liability company (“Casa Verde”), GREENCRAFT STONE AND
TILE LLC, an Arizona limited liability company (“Greencraft Stone”; and,
together with Topco, AG&M, Pental Granite and Marble, L.A.R.K., Greencraft
Holdings, Greencraft Interiors, Casa Verde, Greencraft Stone and each Person
joined hereto as a borrower from time to time, individually and collectively,
jointly and severally, “Borrower”), Architectural Surfaces Group, LLC, a
Delaware limited liability company formerly known as TCFI G&M LLC (“AG&M
Parent”), RESIDENTIAL DESIGN SERVICES, LLC, a Delaware limited liability
company, formerly known as TCFI LARK LLC (“L.A.R.K. Parent”), AG HOLDCO (SPV)
LLC, a Delaware limited liability company (“AG SPV”) and SIC INTERMEDIATE, INC.,
a Delaware corporation (“SIC”, and together with Borrower, AG&M Parent, AG SPV
and L.A.R.K. Parent, each individually, an “Obligor” and collectively, the
“Obligors”) and BANK OF AMERICA, N.A., a national banking association (together
with its successors and assigns and including any Lending Office, “Lender”).

R E C I T A L S:

WHEREAS, capitalized terms used in these Recitals without definition shall have
the meanings set forth in Section 1.1.

WHEREAS, L.A.R.K., Greencraft Holdings, Greencraft Interiors, Casa Verde,
Greencraft Stone and Lender have entered into that certain Loan and Security
Agreement, dated September 3, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “L.A.R.K. Loan Agreement”), pursuant
to which L.A.R.K. Loan Agreement, the Lender has agreed to make certain loans to
L.A.R.K., Greencraft Holdings, Greencraft Interiors, Casa Verde and Greencraft
Stone;

WHEREAS, AG&M, Pental and Lender have entered into that certain Loan and
Security Agreement, dated June 23, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “AG&M Loan Agreement” and, together
with the L.A.R.K. Loan Agreement, each individually a “Initial Loan Agreement”
and collectively, the “Initial Loan Agreements”), pursuant to which AG&M Loan
Agreement, the Lender has agreed to make certain loans to AG&M and Pental;

WHEREAS, Lender willing to amend and restate the Initial Loan Agreement, in
their entirety, to, among other things, combine the L.A.R.K. Loan Agreement and
AG&M Loan Agreement and increase the Revolver Commitments and to continue to
provide the combined and increased credit facility on the terms and conditions
set forth in this Agreement;

WHEREAS, the Borrower (jointly and severally) has agreed to secure all of its
Obligations by granting to Lender, for the benefit of the Secured Parties, a
Lien on all of its assets (unless expressly excluded pursuant to this
Agreement); and

WHEREAS, the Guarantors from time to time party hereto have agreed to guarantee
the obligations of the Borrower hereunder and to secure their respective
Obligations by granting to Lender, for the benefit of the Secured Parties, a
Lien on all of their respective assets (unless expressly excluded pursuant to
this Agreement).

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

1.DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions.  As used herein, the following terms have the meanings set forth
below:

Acquired Indebtedness: Indebtedness of a Person whose assets or Equity Interests
are acquired by Borrower in a Permitted Acquisition; provided, that such
Indebtedness (a) is unsecured, (b) was in existence prior to the date of such
Permitted Acquisition, (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition and (d) does not include any trade
credit arrangements, accounts payable or other similar commercial debt
arrangements incurred in the ordinary course of business from time to time.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means either (a)
the power to vote, or the beneficial ownership of, 10% or more of the voting
Stock of such Person (either directly or through the ownership of Stock
Equivalents) having ordinary voting power for the election of directors or
managers or for material transactions or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.  “Controlling” and “Controlled” have correlative
meanings.  Notwithstanding anything herein to the contrary, unless expressly
stated otherwise, in no event shall any portfolio company of any Sponsor (other
than the Obligors and their respective Subsidiaries and any direct or indirect
parent company of any such Obligor or Subsidiary) be considered an “Affiliate”
of any Obligor.    

Agreement: this Amended and Restated Loan Security and Guaranty Agreement,
including all amendments, modifications and supplements and any exhibits or
schedules to any of the foregoing, and shall refer to the Agreement as the same
may be in effect at the time such reference becomes operative.

AG SPV: AG Holdco (SPV) LLC.

AG&M: Architectural Granite & Marble, LLC, a Delaware limited liability company
(f/k/a G&M OPCO LLC).

AG&M Loan Agreement: as defined in the recitals to this Agreement.

AG&M Parent:  Architectural Surfaces Group, LLC, a Delaware limited liability
company (f/k/a TCFI G&M LLC).

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law principles, as
well as provisions of constitutions, treaties, statutes, rules, code,
regulations, ordinances, orders and decrees of Governmental Authorities.

Applicable Margin: the margin set forth below, as determined by the average
daily Availability as of the end of the most recently ended Fiscal Quarter:

 

Level

 

Average Daily Availability as a Percentage of the Borrowing Base

 

Base Rate Revolver Loans

 

LIBOR Revolver Loans

I

 

> 66.7%

 

0.25%

 

1.25%

II

 

≤ 66.7% but  ≥ 33.3%

 

0.50%

 

1.50%

III

 

< 33.3%

 

0.75%

 

1.75%

2

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

From the Closing Date until September 30, 2018, the Applicable Margin shall be
determined as if Level II were applicable.  Thereafter, the Applicable Margin
shall be subject to increase or decrease by Lender on the first day of the
calendar month following each Fiscal Quarter end.  If Lender is unable to
calculate average daily Availability for a Fiscal Quarter due to Borrowers’
failure to deliver any Borrowing Base Certificate when required hereunder, then,
at the option of Lender, margins shall be determined as if Level III were
applicable until the first day of the calendar month following its receipt.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities; provided that (i) no Person determined by Lender to be
acting in the capacity of a vulture fund or distressed debt purchaser shall be
an Approved Fund, (ii) no Person or Affiliate of such Person (other than a
Person that is already a Lender) holding Term Debt, Subordinated Debt or Equity
Interests issued by any Obligor shall be an Approved Fund, and (iii) no Person
that constitutes a hedge fund shall be an Approved Fund; provided further,
however, that at any time an Event of Default has occurred and is then
continuing clauses (i) and (iii) shall not apply.

Artisan Company Agreement: the Company Agreement of Artisan SG, LLC d/b/a The
Artisan Group, LLC, a Texas limited liability company, dated as of September 30,
2007, as the same may be amended, restated, supplemented or modified from time
to time in accordance with this Agreement.

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
Dilution Reserve; (e) the aggregate amount of liabilities secured by Liens
(other than Liens imposed by law only that are not past due and owing) upon
Collateral that are senior to Lender’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (f) such additional
reserves, in such amounts and with respect to such matters, as Lender in its
Permitted Discretion may elect to impose from time to time.  To the extent
Lender has determined, in its Permitted Discretion, to establish new criteria or
revise criteria for Eligible Accounts, Eligible Inventory, Eligible Consigned
Inventory, Eligible In-Transit Inventory, and Eligible Slow-Moving Inventory so
as to address any circumstances, condition, event or contingency in a manner
satisfactory to Lender in its Permitted Discretion, Lender shall not establish
an Availability Reserve, reduce the advance rate or otherwise decrease the
Borrowing Base in any manner for the same purpose.  

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Bank Product: any of the following products, services or facilities extended to
an Obligor by Lender or any of its Affiliates: (a) Cash Management Services; (b)
products under Hedging Agreements; (c) commercial credit card and merchant card
services and corporate purchasing cards; and (d) other banking products or
services, other than Letters of Credit.

Bank Product Debt: Debt, obligations and other liabilities of an Obligor with
respect to Bank Products.

Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its Permitted Discretion with respect to Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 2.0%.

3

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Beneficial Ownership Certification: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

Beneficial Ownership Regulation: 31 C.F.R. § 1010.230

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business); or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.  For purposes of clarification, the Term Debt shall
constitute Borrowed Money.

Borrower Agent:  as defined in Section 4.3.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to the lesser of:
(a) the Revolver Commitment; or (b) the sum of: (i) 85% of the Value of Eligible
Accounts; plus (ii) 85% of Eligible Homeowner Accounts, provided, however, the
portion of the Borrowing Base consisting of Eligible Homeowner Accounts shall at
no time exceed $3,000,000; plus (iii) up to 80% of the Value of Eligible
Unbilled Accounts, not to exceed the greater of (x) $10,000,000 and (y) 15% of
the Borrowing Base; plus (iv) the lesser of (x) 65% of the Value of Eligible
Inventory; and (y) 85% of the result of the NOLV Percentage times the Value of
Eligible Inventory; plus (v) the least of (x) 65% of the Value of Eligible
Consigned Inventory; (y) 85% of the result of the NOLV Percentage times the
Value of Eligible Consigned Inventory; and (z) $5,000,000 plus (vi) the least of
(x) 65% of the Value of Eligible In-Transit Inventory; (y) 85% of the result of
the NOLV Percentage times the Value of Eligible In-Transit Inventory; and (z)
$10,000,000 plus (vii) the least of (x) 65% of the Value of Eligible Slow-Moving
Inventory; (y) 85% of the result of the NOLV Percentage times the Value of
Eligible Slow-Moving Inventory; and (z) $5,000,000; minus (viii) the
Availability Reserve (for the avoidance of doubt, determined by Lender in its
Permitted Discretion).

Borrowing Base Certificate: a certificate reasonably satisfactory to Lender in
all respects, by which Borrower certifies the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina, New York and Texas, and if such day relates to a
LIBOR Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred or expenditures made by Borrower
or its Subsidiaries for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Casa Verde: Casa Verde Services, LLC, a Delaware limited liability company.

4

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Cash Collateral: cash delivered to Lender to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.

Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.

Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations; and (b) with respect to any inchoate or other
contingent Obligations (including Obligations arising under Bank Products),
Lender’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder.  “Cash Collateralization” has a
correlative meaning.

Cash Dominion Trigger Period: the period (a) commencing on any day that (i) an
Event of Default occurs, or (ii) Availability is less than the Dominion
Threshold for three (3) consecutive days; and (b) continuing until (i) no Event
of Default exists and (ii) during each of the preceding 30 consecutive days,
Availability has exceeded the Dominion Threshold.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Lender or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Lender or rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s, and maturing within nine months of the date
of acquisition; and (e) shares of any money market fund that has substantially
all of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

Cerberus Term Agent: Cerberus Business Finance, LLC, in its capacity as Term
Agent (as defined in the Intercreditor Agreement).

Cerberus Term Debt: all Borrowed Money owed to the Lenders (as defined in the
Cerberus Term Loan Agreement) pursuant to the Cerberus Term Debt Documents.

Cerberus Term Debt Documents:  means (i) the Cerberus Term Loan Agreement and
(ii) each of the other agreements, instruments and other documents with respect
to the Cerberus Term Debt, all as in effect on the Closing Date or as may be
amended, modified or supplemented from time to time in accordance with the
Intercreditor Agreement.

Cerberus Term Loan Agreement:  that certain Loan and Security Agreement, dated
as of February 28, 2017, by and among AG&M, Pental and the other Subsidiaries
from time to time party thereto as “Borrowers”, Cerberus Term Agent and the
other financial institutions from time to time party thereto as “Lenders”, as in
effect on the Closing Date or as it may be amended, modified or supplemented
from time to time in accordance with the Intercreditor Agreement.

Cerberus Term Loan Refinancing Conditions:  the following conditions for
Cerberus Term Loan Refinancing Debt: (a) it is in an aggregate principal amount
that does not exceed the principal amount of $250,000,000 (plus the amount of
accrued and unpaid interest thereon and fees, costs, expenses and premiums
incurred in connection therewith); (b) it has a final maturity date no sooner
than ninety-one (91) days following the

5

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Revolver Termination Date; (c) to the extent such Cerberus Term Loan Refinancing
Debt is secured by all or any portion of the Collateral, such Cerberus Term Loan
Refinancing Debt is subject to executed intercreditor documents between Lender
and the holders of such Cerberus Term Loan Refinancing Debt (or a trustee, agent
or other representative on their behalf), in form and substance satisfactory to
Lender, in its sole discretion; (d) after giving effect to such incurrence of
Cerberus Term Loan Refinancing Debt and the use of proceeds thereof, the Fixed
Charge Coverage Ratio, determined on a pro forma basis for the most recent
trailing twelve month period for which financial statements were, or were
required to be, delivered hereunder, is greater than or equal to 1.15 to 1.0;
(e) after giving effect to such incurrence of Cerberus Term Loan Refinancing
Debt and the use of proceeds thereof, the Leverage Ratio, determined on a pro
forma basis for the most recent trailing twelve month period for which financial
statements were, or were required to be, delivered hereunder, is equal to or
less than 4.25 to 1.00, (f) no Person that is not an Obligor shall be a
borrower, guarantor or other obligor under such Cerberus Term Loan Refinancing
Debt; (g) the obligations in respect thereof shall not be secured by any Lien on
any Property not securing the Obligations; (h) no Default or Event of Default
shall have occurred and be continuing or would exist as a result of the
incurrence of such Cerberus Term Loan Refinancing Debt; (i) such Cerberus Term
Loan Refinancing Debt shall not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default) that could result in redemptions of such
Cerberus Term Loan Refinancing Debt prior to the date that is ninety-one (91)
days after the Revolver Termination Date; (j) terms and conditions of such
Cerberus Term Loan Refinancing Debt are not adverse to the Lender in any
material respect; (k) the Cerberus Term Loan Debt is paid off in full; and (l)
Borrower Agent shall have delivered to Lender, at least five (5) Business Days
prior to the incurrence of the Cerberus Term Loan Refinancing Debt, an officer’s
certificate of the Borrower Agent, together with a detailed description of the
material terms and conditions of the Cerberus Term Loan Refinancing Debt or a
copy of the documentation relating thereto, stating that Borrower Agent has
determined that (i) the conditions specified in clauses (d), (e) and (h)
specified above are satisfied and (ii) as to all other conditions specified
above the terms and conditions of the Cerberus Term Loan Refinancing Debt
documentation materially satisfy such requirements, together with evidence
satisfactory to Lender in its Permitted Discretion of satisfaction of such terms
and conditions.

Cerberus Term Loan Refinancing Debt: all Borrowed Money owed to any lender
pursuant the Cerberus Term Loan. Cerberus Refinancing Term Debt Documents issued
in accordance with and meeting the conditions precedent specified in the
Cerberus Term Loan Refinancing Conditions.

Cerberus Term Loan Refinancing Debt Documents: the loan agreement, security
agreement and each other document evidencing, governing  or otherwise related to
and entitled  into in connection with the Cerberus Term Loan Refinancing Debt,
as modified, amended  or supplemented from time to time, including if there is a
intercreditor agreement relating to the Cerberus Term Loan Refinancing Debt, in
accordance with such intercreditor agreement.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the Closing Date, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: (a) Topco ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests of SIC, (b) SIC ceases to
own and control, beneficially and of record, directly or indirectly all Equity
Interests of AG&M Parent, (c) SIC ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests of L.A.R.K. Parent; (d)
AG&M Parent ceases to own and control, beneficially and of record, directly or
indirectly, all Equity Interests in AG&M; (e) AG&M ceases to own and control,
beneficially and of record, directly or indirectly, all Equity Interests in
Pental (other than a merger of Pental with and into AG&M in accordance with
Section 9.2.9); (f) AG&M ceases to own and control, beneficially and of record,
directly or

6

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

indirectly, all Equity Interests in AG SPV; (g) L.A.R.K. Parent ceases to own
and control, beneficially and of record, directly or indirectly, all Equity
Interests of L.A.R.K.; (h) L.A.R.K. ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests of Greencraft Holdings
(other than a merger of Greencraft Holdings with and into L.A.R.K. in accordance
with Section 9.2.9); (i) Greencraft Holdings ceases to own and control,
beneficially and of record, directly or indirectly, all Equity Interests of
Greencraft Interiors, Casa Verde and Greencraft Stone (other than a merger of
Greencraft Interiors, Casa Verde or Greencraft Stone with and into L.A.R.K. or
Greencraft Holdings in accordance with Section 9.2.9); (j) any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (as amended), or any successor provision) including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of
1934 (as amended), or any successor provision), acquires directly or indirectly,
in a single transaction or in a related series of transactions, by way of
merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision), more than 35% of the total voting power of the voting
Equity Interests of Topco or any direct or indirect parent of Topco; or (f) the
sale or transfer of all or substantially all assets an Obligor.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Lender) incurred by any Indemnitee or asserted against any Indemnitee by any
Obligor or other Person, in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto; (b)
any action taken or omitted in connection with any Loan Documents; (c) the
existence or perfection of any Liens, or realization upon any Collateral; (d)
exercise of any rights or remedies under any Loan Documents or Applicable Law;
or (e) failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.  

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitment pursuant to Section 2.1.3; (c) the date on which the Revolver
Commitment is terminated pursuant to Section 10.2.; or (d) the date which is at
least ninety-one (91) days prior to the maturity of the Term Debt Documents.

Commitments: the Revolver Commitment.

Commodity Exchange Act:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate substantially in the form of Exhibit A,
and satisfactory to Lender in all respects, by which Borrower certifies
compliance with Section 9.3.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consigned Inventory: shall mean Inventory of Borrower that is in the possession
of another Person on a consignment, sale or return, or other basis that does not
constitute a final sale and acceptance of such Inventory.

Consolidated Net Debt:  as of any date of determination, the Borrowed Money of
Topco and its Subsidiaries as of such date less the amount of Qualified Cash as
of such date.

7

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Controlled In-Transit Inventory Trigger Period: the period (a) commencing on any
day following the occurrence of (i) an Event of Default or (ii) either (x) the
Availability is less than the Dominion Threshold at any time or (y) the failure
of the Borrower to maintain Availability of at least 15% of the Revolver
Commitment for 5 consecutive days and (b) continuing until (i) no Event of
Default exists and (ii) during each of the preceding 30 consecutive days,
Availability has exceeded 15% of the Revolver Commitment.

Copyrights: all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 8.1.11, all registrations and recordings thereof, and all applications
in connection therewith, including all registrations, recordings and
applications in the United States Copyright Office, and the right to obtain all
renewals of any of the foregoing.

Cost Savings Cap: the meaning provided to such term in the definition of “Pro
Forma Cost Savings.”

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of Borrower, the Obligations.  The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venture, unless expressly made
non-recourse to such Person and only to the extent of the direct payment
liability of such Person.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% per annum plus the interest rate otherwise
applicable thereto.

Deposit Account Control Agreement: a control agreement satisfactory to Lender
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Lender’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, and other dilutive
items with respect to Accounts, divided by (b) gross sales.

Dilution Reserve: a percentage of Eligible Accounts equal to the amount by which
the Dilution Percent exceeds 5%.

8

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Dominion Account: a special account established by Borrower at Lender or a bank
acceptable to Lender, over which Lender has exclusive control for withdrawal
purposes.

Dominion Threshold: 10% of the Revolver Commitment.

EBITDA: determined for any period, on a consolidated basis for Topco and its
Subsidiaries, the sum of, without duplication, (a) net income, calculated before
interest expense, provision for income taxes, depreciation and amortization
expense, gains or losses arising from the sale of capital assets, gains arising
from the write-up or write-down of assets, and any extraordinary gains or losses
(in each case, to the extent included in determining net income), (b) any cost
savings, operating expense reductions, operating improvements and synergies
permitted to be added back to this definition pursuant to the definition of “Pro
Forma Cost Savings” and, in the case of this clause (b), subject to the Cost
Savings Cap, (c) expenses for such period that are covered by insurance or have
been reimbursed to an Obligor in cash by a third party who is not an Affiliate
of an Obligor to the extent such reimbursement is not already reflected in the
calculation of net income; (d) amounts reimbursed pursuant to an Obligor’s
business interruption insurance policies; and (e) non-cash compensation
consisting of Equity Interests to the extent expensed under GAAP it being agreed
that for purposes of calculating any financial ratio or test under the Loan
Documents, EBITDA shall be calculated, without duplication, giving effect to the
trailing twelve (12) month pro forma results for acquisitions and Investments
permitted hereunder (including the commencement of activities constituting such
business) and dispositions permitted hereunder (including the termination or
discontinuance of activities constituting such business) of business entities or
properties or assets, constituting a division or line of business of any
business entity, division or line of business that is the subject of any such
acquisition, and operational changes permitted hereunder, and any financial
ratio or test shall, without duplication, give effect to the trailing twelve
(12) month results for any permitted retirement, extinguishment or repayment of
Debt and any Debt incurred or assumed by Topco or any of its Subsidiaries in
connection with such pro forma transaction (and all Debt so incurred or assumed
shall be deemed to have borne interest (x) in the case of fixed rate Debt, at
the rate applicable thereto or (y) in the case of floating rate Debt, at the
rates which were or would have been applicable thereto during the period when
such Debt was or was deemed to be outstanding), in each case, as if any such
transaction occurred at the beginning of the applicable period.

EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Account: an Account owing to Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Lender, in its Permitted Discretion, to be an
Eligible Account.  Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor and its Affiliates are not Eligible
Accounts under the foregoing clause; (c) when aggregated with other Accounts
owing by the Account Debtor and its Affiliates, it exceeds 15% (“Concentration
Limit”) of the aggregate Eligible Accounts (or such higher Concentration Limit
as Lender may establish for the Account Debtor from time to time); (d) it does
not conform with a covenant or representation

9

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

herein; (e) it is owing by a creditor or supplier, or is otherwise subject to a
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (including any customer deposit) (but
ineligibility shall be limited to the amount thereof); (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor; or the Account
Debtor has failed, has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, is not Solvent, or is subject to any
Sanction or any specially designated nationals list maintained by OFAC; or
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (g) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by a letter of credit (delivered to and directly drawable
by Lender) or credit insurance satisfactory in all respects to Lender; (h) it is
owing by a Governmental Authority, unless the Account Debtor is the United
States or any department, agency or instrumentality thereof and the Account has
been assigned to Lender in compliance with the federal Assignment of Claims Act;
(i) it is not subject to a duly perfected, first priority Lien in favor of
Lender, or is subject to any other Lien (other than a Permitted Lien that is
junior and subordinate to Lender’s Lien or any other Lien for which an
Availability Reserve is being maintained); (j) the goods giving rise to it have
not been delivered to the Account Debtor, the services giving rise to it have
not been accepted by the Account Debtor, or it otherwise does not represent a
final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (l) its payment term has been extended or the
Account Debtor has made a partial payment (other than a partial payment of an
Account that is the full payment of an invoice); (m) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale‑or‑return,
sale‑on‑approval, consignment, or other repurchase or return basis; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days past the
original invoice date will be excluded.  

Eligible Assignee:  a Person that is (a) an Affiliate of Lender; (b) an Approved
Fund approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed); and (c) during an Event of Default, any Person.

Eligible Consigned Inventory:  Consigned Inventory owned by Borrower that
Lender, in its Permitted Discretion, deems to be Eligible Consigned Inventory.
Without limiting the foregoing, no Inventory shall be Eligible Consigned
Inventory (a) if all of the Accounts owing by such consignee cease to be
Eligible Accounts hereunder and (b) unless (i) it meets all of the criteria set
forth in the defined term “Eligible Inventory” except clause (b) thereof; (ii)
it is subject to a duly executed consigned inventory agreement between Borrower
and such consignee, in form and scope satisfactory to Lender (“Consigned
Inventory Agreement”), granting Borrower and its assigns a purchase money lien
and security interest in all Consigned Inventory that is consigned by Borrower
to such consignee, together with the cash and non-cash proceeds thereof; (iii)
Borrower has perfected its consignment interest in such Consigned Inventory and
the cash and non-cash proceeds thereof by filing a financing statement naming
itself as secured party and each Person(s) in possession of such Consigned
Inventory as debtor (and naming Lender as assignee or assigned of record by
Borrower), and delivering an authenticated notification (executed by, and in
form and substance satisfactory to, Lender) within the time period required by,
and otherwise meeting the requirements of, the applicable state’s UCC to the
holders of any conflicting security interest that have filed a financing
statement covering the same types of Inventory before the date that Borrower
filed its aforementioned financing statement covering the Consigned Inventory
and the cash and non-cash proceeds thereof; and (iv) Lender has received and
reviewed to its satisfaction a recent lien search with respect to each consignee
of such Consigned Inventory.

Eligible Homeowner Account:  an Eligible Account pursuant to which the Account
Debtor is a Person not in the business of building homes.

Eligible Inventory: Inventory owned by Borrower that Lender, in its Permitted
Discretion, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from an entity subject to any
Sanction or

10

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

any specially designated nationals list maintained by OFAC and does not
constitute hazardous materials under any Environmental Law; (f) conforms with
the covenants and representations herein; (g) is subject to Lender’s duly
perfected, first priority Lien, and no other Lien (other than a Permitted Lien
that is junior and subordinate to Lender’s Lien or any other Lien for which an
Availability Reserve is being maintained); (h) is within the continental United
States or Canada, is not in transit except between locations of Borrower, and is
not consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Lender’s right to dispose of such Inventory, unless
Lender has received an appropriate Lien Waiver; (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, customs broker, freight forwarder or other Person, unless the lessor or
such Person has delivered a Lien Waiver or Imported Goods Agreement, as
applicable, with respect to Eligible Inventory or an appropriate Rent and
Charges Reserve has been established; (l) is reflected in the details of a
current perpetual inventory report; and (m) is not Slow-Moving.

Eligible In-Transit Inventory: In-Transit Inventory owned by Borrower that meets
all of the criteria set forth in the defined term Eligible Inventory except
clauses (h) and (i) thereof, and that Lender, in its Permitted Discretion, deems
to be Eligible In-Transit Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible In-Transit Inventory unless it (a) is shipped by a
common carrier that is not affiliated with the vendor and is not subject to any
Sanction or on any specially designated nationals list maintained by OFAC; (b)
is received by the Borrower within ninety (90) days after the date of shipment;
(c) is fully insured in a manner satisfactory to Lender; (d) is subject to
purchase orders and other sale documentation satisfactory to Lender (in its
Permitted Discretion), and title has passed to Borrower; (e) is not sold by a
Foreign Vendor that has a right to reclaim, divert shipment of, repossess, stop
delivery, claim any reservation of title or otherwise assert Lien rights against
the Inventory, or with respect to whom Borrower is in default of any
obligations; (f) is being handled by a customs broker, freight-forwarder or
other handler that has delivered an Imported Goods Agreement; and (g) during a
Controlled In-Transit Inventory Trigger Period, is subject to a negotiable
Document showing Lender (or, with the consent of Lender, Borrower) as consignee,
which Document is in the possession of Lender or such other Person as Lender
shall approve.

Eligible Slow-Moving Inventory: Slow-Moving Inventory owned by Borrower that
meets all of the criteria set forth in the defined term Eligible Inventory
except clause (m) thereof, and that Lender, in its Permitted Discretion, deems
to be Eligible Slow-Moving Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Slow-Moving Inventory unless (a) it is comprised of
Slow-Moving Inventory of Borrower of not more than twenty-four (24) months’
supply of such type or category of Slow-Moving Inventory; and (b) Borrower
possesses sales data for Inventory of the same category and type for at least
the preceding twelve (12) consecutive months.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise.

Eligible Unbilled Account:  an Account which has not yet been billed, has
existed for less than 15 days and otherwise conforms to the definition of
Eligible Account.

Environmental Laws:  Applicable Laws (including administrative orders, licenses,
authorizations and permits of any Governmental Authority) relating to public
health (other than occupational safety and health regulated under OSHA, or
public health and safety regulated by the U.S. Food and Drug Administration) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

Environmental Release: any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of
Hazardous Materials into the environment.

Equity Cure Contributions:  as defined in Section 9.3.2.

11

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Equity Cure Period:  as defined in Section 9.3.2.

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate; or (h) failure by an Obligor to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or to make a required contribution to a Multiemployer
Plan.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

Event of Default: as defined in Section 10.

Excess Cash Flow: as defined in the Term Loan Agreement as in effect on the
Closing Date.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor, and
all guarantees of Swap Obligations by other Obligors) when such guaranty or
grant of Lien becomes effective with respect to the Swap Obligation.  If a
Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.

Excluded Account: (i) a deposit account used exclusively used for payroll,
payroll taxes or employee benefits, or (ii) a petty cash account containing not
more than $150,000 individually at any time or $400,000 in the aggregate for all
such petty cash accounts.

Excluded Tax: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient
(a) Taxes imposed on or measured by a Recipient’s net income (however
denominated), franchise Taxes and branch profit Taxes (i) as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof), or (ii) constituting Other
Connection Taxes; and (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which; (i) such Lender acquires such interest in the Loan
or Commitment; or (ii) such Lender changes its

12

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Lending Office, except in each case to the extent that, pursuant to Section 5.9,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office,; (c) Taxes attributable to
Recipient’s failure to comply with Section 5.9.7 and (d) any withholding Taxes
imposed pursuant to FATCA.

Existing Loan Documents: as defined in Section 11.20.

Extraordinary Expenses: all out-of-pocket costs, expenses or advances that
Lender may incur during the continuance of an Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Lender’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise of any rights or remedies of Lender in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations.  Such out-of-pocket costs, expenses and advances include transfer
fees, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses, but excluding any and all Taxes; provided,
however, nothing in this definition of “Extraordinary Expenes” shall limit the
agreements and obligations of Obligors pursuant to Section 5.9 hereof.

FATCA:  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) or any comparable regime in any
jurisdiction, any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code or comparable regime.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if such day is not a Business
Day), as published by the Federal Reserve Bank of New York on the next Business
Day; or (b) if no such rate is published on the next Business Day, the average
rate (rounded up to the nearest 1/8 of 1%) charged to Lender on the applicable
day on such transactions, as determined by Lender; provided, that in no event
shall such rate be less than zero.

Fee Letter:  the $80,000,000 Senior Revolving Credit Facility Fee Letter, dated
as of the Closing Date, executed by Borrower and Lender.

Financial Covenant Trigger Period: the period (a) commencing on any day that (i)
an Event of Default occurs, or (ii) Availability is less than the Dominion
Threshold; and (b) continuing until (i) no Event of Default exists and (ii)
during each of the preceding 20 consecutive days, Availability has exceeded the
Dominion Threshold.

Financial Statements: (a) the audited consolidated balance sheet of Topco and
its Subsidiaries for the Fiscal Year ended December 31, 2017, and the related
consolidated statement of operations, shareholders’ equity and cash flows for
the Fiscal Year then ended, (b)  the unaudited consolidated balance sheet of
Topco and its Subsidiaries for the Fiscal Quarters ended March 31, 2017 and
March 31, 2018, and the related consolidated statement of operations,
shareholders’ equity and cash flows for the Fiscal Year then ended.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

13

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined as of any date of
determination and determined on a consolidated basis for Topco and its
Subsidiaries, of (a) EBITDA for the trailing twelve-month period then ending
minus  unfinanced Capital Expenditures, minus cash taxes paid or payable during
such period, to (b) Fixed Charges, in each case, during the same period.  In
determining the Fixed Charge Coverage Ratio for a particular period (1) pro
forma effect will be given to:  (x) the incurrence, repayment or retirement of
any Debt by Topco and its Subsidiaries since the first day of such period as if
such Debt were incurred, repaid or retired on the first day of such period and
(y) the acquisition (whether by purchase, merger or otherwise) or disposition
(whether by sale, merger or otherwise) of any property or assets acquired or
disposed of by Topco and its Subsidiaries since the first day of such period, as
if such acquisition or disposition occurred on the first day of such period;
(2) in calculating interest expense in respect of any Debt included on a pro
forma basis (x) interest on Debt bearing a floating interest rate will be
computed as if the rate at the time of computation had been the applicable rate
for the entire period (y) if such Debt bears, at the option of such Person and
its Subsidiaries, a fixed or floating rate of interest, interest thereon will be
computed by applying, at the option of such Person, either the fixed or floating
rate and (z) the amount of Debt under a revolving credit facility will be based
upon the amount of such Debt at the end of the applicable fiscal month; and (3)
the calculation of the tax liabilities of Topco and its Subsidiaries described
in clause (a) above shall be made without giving effect to any tax refunds, net
operating losses or other net tax benefits that were received during such period
on account of any prior periods (but only to the extent such tax refunds, net
operating losses or other net tax benefits, or a portion thereof, were not
previously accounted for or reasonably expected to be applicable in such period
by Topco and its Subsidiaries).

Fixed Charges: with respect to any period, the sum of (a) cash interest, plus
(b) regularly scheduled principal payments made on Borrowed Money, plus (c)
Distributions (other than Tax Distributions) made during such period.

Flow of Funds Agreement:  a Flow of Funds Agreement, in form and substance
reasonably satisfactory to the Lender, by and among the Obligors, the Lender and
the other Persons party thereto, and the related funds flow memorandum
describing the sources and uses of all cash payments in connection with the
transactions contemplated on the Closing Date by this Agreement.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Plan: any employee benefit plan or arrangement maintained or contributed
to by any Obligor or Subsidiary that is (a) not subject to the laws of the
United States; or (b) mandated by a government other than the United States for
employees of any Obligor or Subsidiary.

Foreign Subsidiary: (a) a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, (a “CFC”) (b) a Subsidiary of a CFC and (c) any
Subsidiary (including a Subsidiary that is a U.S. Person) substantially all of
the assets of which consist of Equity Interests in a CFC.

Full Payment: with respect to any Obligations, (a) the payment in full in cash
of all Obligations that are then non-contingent and outstanding, (b) the
termination or cash collateralization (in an amount equal to 105%) of all
Letters of Credit and then outstanding (or indemnities or other undertakings
issued and then in existence in respect of such outstanding Letters of Credit),
or, alternatively, with the consent of Lender, the delivery of backstop letters
of credit with respect to all such Letters of Credit, indemnities and
undertakings (in each case, in an amount, manner and upon terms reasonable
satisfactory to Lender), (c) termination or cash collateralization of all Bank
Product Obligations owing to Lender or its Affiliates, and (d) the termination
or expiration of all Commitments or other obligations to make the Loan or extend
credit to the Obligors under the Loan Documents.

GAAP: generally accepted accounting principles in effect in the United States
from time to time consistent with those used in preparation of the Financial
Statements.

14

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority,
any supra-national bodies such as the European Union or European Central Bank).

Greencraft Holdings: Greencraft Holdings, LLC, an Arizona limited liability
company.

Greencraft Interiors: Greencraft Interiors, LLC, an Arizona limited liability
company.

Greencraft Stone: Greencraft Stone and Tile, LLC, an Arizona limited liability
company.

Guarantors: L.A.R.K. Parent, AG&M Parent, AG SPV, SIC and each other Person that
guarantees payment or performance of Obligations; provided, that no Foreign
Subsidiary shall be a Guarantor.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Lender
(including this Agreement).

Hazardous Material: any pollutant, contaminant, chemical or substance defined as
or included in the definition of “hazardous wastes,” “hazardous materials,”
“acutely hazardous wastes,” “hazardous substances,” “extremely hazardous
substances,” “toxic substances,” “toxic chemicals,” “toxic pollutants,” or words
of similar import under any Environmental Law, including, without limitation,
(i) any petroleum, petroleum products, or fractions or derivatives thereof, (ii)
natural or synthetic gas, (iii) any asbestos and asbestos containing material,
polychlorinated biphenyls or radon gas, and (iv) any radioactive materials,
substances or waste.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Imported Goods Agreement: an Imported Goods Agreement in a form acceptable to
Lender and duly executed by the parties named therein.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

Indemnitees: Lender, other Secured Parties, and their officers, directors,
employees, Affiliates, agents and attorneys.

Initial Closing Date:  as to the AG&M Loan Agreement, September 3, 2014 and as
to the L.A.R.K. Loan Agreement, June 23, 2015.

Initial Loan Agreement: as defined in the recitals to this Agreement.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Patents, the Trademarks, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

15

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Intercreditor Agreement: means that certain Intercreditor Agreement, dated as of
February 28, 2017 by and among Cerberus Term Agent, in its capacity as agent for
the Cerberus Term Lenders (as defined therein), Lender, and acknowledged by the
Obligors, as previously amended prior to the Closing Date, amended on the
Closing Date and as hereafter further amended from time to time in accordance
with the terms thereof.

Interest Period: as defined in Section 3.1.3.

In-Transit Inventory: Inventory of Borrower that is in the possession of a
common carrier and is in transit from a vendor of Borrower from a location
outside of a state within the United States to a location of Borrower (or a
location designated by Borrower) that is in a state within the United States.

Inventory Reserve: reserves established by Lender in its Permitted Discretion to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, theft, shrinkage, imbalance, markdowns and vendor
chargebacks.

Investment: (a) a transaction or series of transactions resulting in (i)
acquisition of a business division or substantially all assets of a Person; (ii)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (iii) merger, consolidation or combination of an Obligor or
Subsidiary with another Person; (b) an acquisition of record or beneficial
ownership of any Equity Interests of a Person; or (c) an advance or capital
contribution to or other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Lender, as security for
the Obligations.

IRS: the United States Internal Revenue Service.

Joinder Agreement:  a Joinder Agreement, substantially in the form of Exhibit G,
duly executed by a Subsidiary of a Borrower made a party hereto pursuant to
Section 9.1.11.

Judgment Currency: as defined in Section 12.12.

L.A.R.K.: means L.A.R.K. Industries, Inc., a California corporation.

L.A.R.K. Debt:  means all Debt owed by L.A.R.K. to AG&M pursuant to the L.A.R.K.
Debt Documents.

L.A.R.K. Debt Documents:  means (i) the L.A.R.K. Subordinated Note and (ii) each
of the other agreements, instruments and other documents with respect to the
L.A.R.K. Debt, all as in effect on the date hereof or as may be amended,
modified or supplemented from time to time in accordance with the L.A.R.K. Debt
Subordination Agreement.

L.A.R.K. Debt Subordination Agreement:  means that certain Subordination
Agreement, dated as of December 29, 2017 by and between AG&M and Lender, and
acknowledged by L.A.R.K., as amended from time to time in accordance with the
terms thereof.

L.A.R.K. Loan Agreement: as defined in the recitals to this Agreement.

L.A.R.K. Parent:  Residential Design Services, LLC, a Delaware limited liability
company (f/k/a TCFI LARK LLC).

L.A.R.K. Subordinated Note:  means that certain Subordinated Promissory Note in
the original principal amount of $13,500,000, executed by L.A.R.K. and payable
to AG&M.

LC Application: an application by Borrower Agent to Lender for issuance of a
Letter of Credit, in form and substance satisfactory to Lender.

16

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

LC Conditions: upon giving effect to the issuance of a Letter of Credit: (a) the
conditions set forth in Section 6 are satisfied as determined by Lender in its
reasonable discretion; (b) total LC Obligations do not exceed the Letter of
Credit Subline, no Overadvance exists and Revolver Usage does not exceed the
Borrowing Base; (c) the Letter of Credit and payments thereunder are denominated
in Dollars; and (d) the purpose and form of the proposed Letter of Credit are
reasonably satisfactory to Lender in its reasonable discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Lender in
connection with any Letter of Credit.

LC Obligations: the sum of (a) all amounts owing by Borrower for drawings under
Letters of Credit; and (b) the aggregate Stated Amount of all outstanding
Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent, in form satisfactory to Lender.

Lender: means Bank of America, N.A.

Lender Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Lender.

Lending Office: any office (including a domestic or foreign Affiliate or branch)
used by Lender to fulfill any of its obligations hereunder, as identified in
writing from time to time to Borrower Agent by Lender.

Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers’ acceptance, indemnity, reimbursement agreement or similar
instrument issued by Lender for the account or benefit of Borrower or an
Affiliate of Borrower.

Letter of Credit Subline:  $15,000,000.

Leverage Ratio:  the ratio of (a) Consolidated Net Debt, to (b) EBITDA, for the
most recent trailing twelve month period for which financial statements were, or
were required to be, delivered hereunder.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Lender at or about 11:00 a.m. (London time) two Business Days
prior to an interest period, for a term equivalent to such interest period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Lender, as published on the applicable Reuters screen page (or other
commercially available source designated by Lender from time to time); provided,
that if the foregoing rate is not available, then the per annum interest rate to
be substituted for LIBOR shall be determined in accordance with Section 3.6.2;
provided further, that in no event shall LIBOR be less than zero.  

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

LIBOR Screen Rate: the LIBOR quote on the applicable screen page Lender
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Lender from time to time).

LIBOR Successor Rate: as defined in Section 3.6.2.

LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of Lender, to

17

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by Lender in a manner substantially consistent with
market practice (or, if Lender determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Lender determines in consultation with Borrower).  

License: any license or agreement (other than Governmental Approvals) under
which an Obligor is authorized to use Intellectual Property in connection with
any manufacture, marketing, distribution or disposition of Collateral, any use
of Property or any other conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any lien, security interest, pledge, hypothecation, assignment, easement,
right-of-way, or other title exception or encumbrance.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Lender, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Lender to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on such Collateral, agrees to
hold any Documents in its possession relating to such Collateral as agent for
Lender, and agrees to deliver such Collateral to Lender upon request; (c) for
any Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Lender’s Lien, waives or subordinates any Lien it may have on such Collateral,
and agrees to deliver such Collateral to Lender upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Lender the right, vis-à-vis such Licensor, to enforce Lender’s Liens
with respect to such Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

Loan: a Revolver Loan.

Loan Documents: collectively, as may be amended, modified or supplemented from
time to time, this Agreement, the Other Agreements and the Security Documents.

Loan Year: each 12 month period commencing on the Closing Date or an anniversary
thereof.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, material Properties, or financial condition of the Obligors, taken
as a whole, or on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Lender’s Liens on any
material portion of the Collateral; (b) impairs the ability of any Borrower or
the Obligors, taken as a whole, to perform its (or theirs, as the case may be)
material obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of Lender to enforce or
collect any Obligations or to realize upon a material portion of the Collateral.

Material Contract: with respect to any Person, (a) the Term Debt Documents, (b)
each contract or agreement to which such Person or any of its Subsidiaries is a
party involving aggregate consideration payable to or by such Person or such
Subsidiary of $5,000,000 or more in any Fiscal Year (other than purchase orders
in the ordinary course of the business of such Person or such Subsidiary and
other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium) and (c) all other contracts or agreements as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

Moody’s: Moody’s Investors Service, Inc. or any successor acceptable to Lender.

18

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Mortgage: any mortgage, deed of trust or similar instrument in which any Obligor
grants a Lien on its Real Estate to Lender, as security for any Obligations.

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Multiple Employer Plan: a Plan that has two or more contributing sponsors,
including an Obligor or ERISA Affiliate, at least two of whom are not under
common control, as described in Section 4064 of ERISA.

Net Proceeds: with respect to any disposition of Property, proceeds (including,
when received, any deferred or escrowed payments) received by Borrower or its
Subsidiary in cash from such disposition, net of (a) reasonable costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, income tax, and such other
customary reserves, until such reserves are no longer needed.

NOLV Percentage: the net orderly liquidation value of Eligible Inventory,
Eligible In-Transit Inventory, Eligible Consigned Inventory,  and Eligible
Slow-Moving Inventory, as applicable, expressed as a percentage, expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
Borrower’s Inventory performed by an appraiser and on terms satisfactory to
Lender.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent (or,
if applicable, L.A.R.K. or AG&M) to request a Borrowing of Revolver Loans, in
form satisfactory to Lender.

Notice of Conversion/Continuation: a request by Borrower Agent (or, if
applicable, L.A.R.K. or AG&M) for a conversion or continuation of a Loan as a
LIBOR Loan, in form satisfactory to Lender.

Obligations: all (a) principal of and premium, if any, on the Loans; (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit;
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents; (d) Bank
Product Debt; in each case, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

Obligor: Borrowers and each Guarantor.

OFAC:  Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: collectively, each LC Document, the Intercreditor Agreement,
the L.A.R.K. Debt Subordination Agreement, each Borrowing Base Certificate, each
Compliance Certificate, any Perfection Certificate, any Joinder Agreement, any
Guaranties or any other document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor to
Lender in connection with any transactions relating hereto.

19

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Other Connection Taxes:  Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or other security interest or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment.

Overadvance: as defined in Section 2.1.5.

Patents: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 8.1.11, (b) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 8.1.11, and
(c) all rights to obtain any reissues or extensions of the foregoing.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

Payment Conditions: as to any relevant action contemplated in this Agreement,
(a) no Event of Default has then occurred and is continuing or would result from
any such action, and (b)(i) if the Fixed Charge Coverage Ratio, determined on a
pro forma basis after giving effect to such action, is at least 1.0 to 1.0,
Availability for each of the 30 days immediately preceding the date of such
action and immediately after giving pro forma effect to such action equals or
exceeds 12.5% of the Revolver Commitment or (ii) if the Fixed Charge Coverage
Ratio, determined on a pro forma basis after giving effect to such distribution,
is less than 1.0 to 1.0, Availability for each of the 30 days immediately
preceding the date of such action and immediately after giving pro forma effect
to such action equals or exceeds 17.5% of the Revolver Commitment

Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Pental:  Pental Granite and Marble, LLC, a Washington limited liability company.

Permitted Acquisition: an Investment of the type described in clauses (a) and
(b) of the definition of “Investment”; so long as with respect to all such
Investments pursuant to this definition, (i) such acquisition or Investment, as
applicable, is consensual; (ii) the assets, business or Person being acquired is
useful or engaged in the business of Obligors and is located or organized within
the United States; and (iii) either (x) at the time of, and after giving pro
forma effect to such acquisition or Investment, as applicable, the Payment
Conditions have been satisfied and Borrower Agent shall deliver a Compliance
Certificate to Lender five days prior to the consummation of such

20

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Investment demonstrating compliance with the definition hereof, or (y) if the
Payment Conditions are not satisfied but the requirements of clauses (i) and
(ii) above are satisfied and so long as no Event of Default would result from
any such action, the amount of such acquisition or Investment, when combined
with all other permitted acquisitions and Investments which did not satisfy the
Payment Conditions, does not to exceed $5,000,000 in the aggregate during any
Fiscal Year.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender providing for a secured facility of the type set forth herein and based
on the applicable circumstances as of the applicable date of determination).

Permitted Distributions: with respect to any Obligor, (i) so long as no Event of
Default exists or would result from the making of such distribution, (a) the
payment of dividends or any other distributions on an Obligor’s Equity Interests
to another Obligor (other than a Guarantor) or the payment of any indebtedness
owed to an Obligor (other than a Guarantor), (b) the making of any loans or
advances to an Obligor (other than a Guarantor), (c) the transfer of any
property or assets to a Borrower, (d) payments to enable Obligors to repurchase
any Equity Interest issued by such Obligor or warrants, options or other similar
rights granted by such Obligor, from any officer, director or employee, not to
exceed $1,000,000 in the aggregate during any Fiscal Year, (e) to the extent
AG&M Parent, L.A.R.K. Parent or Borrower, as applicable, is treated as a
partnership or disregarded entity for U.S. federal income tax purposes or
Borrower is part of an affiliated group filing consolidated income tax returns,
Tax Distributions, and (f) Borrower may make distributions to AG&M Parent or
L.A.R.K. Parent (and AG&M Parent and L.A.R.K. Parent may make any subsequent
Distribution) for the purpose of allowing AG&M Parent or L.A.R.K. Parent to pay
reasonable expenses incurred in connection with the maintenance of its existence
as a holding company; (ii) as to any other distribution, so long as (a) no Event
of Default exists or would result from the making of such distribution and
(b)(x) if the Fixed Charge Coverage Ratio, determined on a pro forma basis after
giving effect to such distribution, is at least 1.0 to 1.0, Availability for
each of the 30 days immediately preceding the date of such action and
immediately after giving pro forma effect to such action equals or exceeds 17.5%
of the Revolver Commitment or (y)  if the Fixed Charge Coverage Ratio,
determined on a pro forma basis after giving effect to such distribution, is
less than 1.0 to 1.0, Availability for each of the 30 days immediately preceding
the date of such action and immediately after giving pro forma effect to such
action equals or exceeds 22.5% of the Revolver Commitment.

Permitted Investments: means (a) an Investment by an Obligor in (i) payroll,
travel, commission, entertainment, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the Ordinary Course of
Business, (ii) consideration received in connection with any sale, lease,
transfer or other disposition permitted under this Agreement, (iii) deposit
accounts, (b) Investments  made by an Obligor in the nature of immaterial
pledges or deposits with respect to leases or utilities provided to third
parties in the Ordinary Course of Business and (c) Permitted Acquisitions.

Permitted Lien: as defined in Section 9.2.2.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 11.4.3.

Pledge Agreement: the Amended and Restated Pledge Agreement dated as of the date
hereof among the Obligors party thereto and Lender and all amendments,
modifications and supplements and any exhibits or schedules thereto.

21

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Pledged Equity: the equity interests listed on Schedule 8.1.4(d), together with
any other Equity Interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Obligor while this Agreement is in effect.

Prime Rate: the rate of interest announced by Lender from time to time as its
prime rate.  Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate.  Any change in such rate publicly announced
by Lender shall take effect at the opening of business on the day specified in
the announcement.

Pro Forma Cost Savings: an amount equal to the amount of cost savings, operating
expense reductions, operating improvements (including the entry into any
material contract or arrangement) and acquisition synergies, in each case,
projected in good faith to be realized (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken on or prior to, or to be taken by Topco or Subsidiaries within
18 months of, the date of such pro forma calculation, net of the amount of
actual benefits realized or expected to be realized during such period that are
otherwise included in the calculation of EBITDA from such action; provided that
(a) such cost savings, operating expense reductions, operating improvements and
synergies are factually supportable and reasonably identifiable (as determined
in good faith by a responsible financial or accounting officer, in his or her
capacity as such and not in his or her personal capacity, of Borrower Agent and
are reasonably anticipated to be realized within 18 months after the date of
such pro forma calculation and (b) no cost savings, operating expense
reductions, operating improvements and synergies shall be added pursuant to this
definition to the extent duplicative of any expenses or charges otherwise added
to EBITDA, whether through a pro forma adjustment or otherwise, for such period;
provided, further, that (i) the aggregate amount added in respect of the
foregoing proviso (or otherwise added to EBITDA) shall not exceed with respect
to any four quarter period 10% of EBITDA for such period (such limitation, the
“Cost Savings Cap”) and (ii) the aggregate amount added in respect of the
foregoing proviso (or otherwise added to EBITDA) shall no longer be permitted to
be added back to the extent the cost savings, operating expense reductions,
operating improvements and synergies have not been achieved within 18 months of
the action or event giving rise to such cost savings, operating expense
reductions, operating improvements and synergies.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless bonded and stayed to the satisfaction
of Lender; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 Business Days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and (c)
any renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified Cash: as of any day, the aggregate amount of unrestricted cash and
Cash Equivalents (or restricted cash and Cash Equivalents to the extent that
such cash and Cash Equivalents are deemed restricted solely as a result of the
Liens created by the Loan Documents) of Topco or any other Subsidiary that is in
any Deposit Account described in Scheduled 9.1.9 or any other Deposit Account
reasonably acceptable to Lender and maintained by a branch office of a bank
located in the United States on such day.

22

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Qualified ECP:  an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient:  Lender or any other recipient of a payment to be made by an Obligor
under a Loan Document or on account of an Obligation.

Register: as defined in Section 11.1.3.

Reimbursement Date: as defined in Section 2.2.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) commencing 60 days
after the Closing Date (or such longer time as determined by Lender in its sole
discretion), a reserve at least equal to three (3) months’ rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Restricted Investment: any Investment by any Obligor or its Subsidiaries, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Lender’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Lender; (c) loans
and advances permitted under Section 9.2.7, and (d) Permitted Investments.

Restrictive Agreement: an agreement (other than a Loan Document or an agreement
executed in connection with the Term Debt, Subordinated Debt or Borrowed Money
otherwise permitted pursuant to the Loan Documents) that conditions or restricts
the right of Borrower, any Subsidiary or other Obligor to incur or repay
Borrowed Money, to grant Liens on any assets, to declare or make Distributions,
to modify, extend or renew any agreement evidencing Borrowed Money, or to repay
any intercompany Debt.

Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $80,000,000 in the aggregate.

Revolver Loan: a loan made by Lender under the credit facility established
hereby.

Revolver Termination Date:  June 28, 2023.

Revolver Usage:  the aggregate amount of outstanding Revolver Loans, plus the
aggregate Stated Amount of outstanding Letters of Credit.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor acceptable to Lender.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Scheduled Unavailability Date: as defined in Section 3.6.2.

23

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Secured Parties: Lender and providers of Bank Products.

Security Documents: the IP Assignments, Mortgages, the Pledge Agreement, Deposit
Account Control Agreements and all other documents, instruments and agreements
now or hereafter securing (or given with the intent to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, an Obligor.

SIC: SIC Intermediate, Inc., a Delaware corporation.

Slow-Moving Inventory: Inventory owned by Borrower that is in excess of a twelve
(12) months’ supply of such type or category of Inventory (of a type or category
of Inventory which, for items held for sale by Borrower at least twelve (12)
consecutive months, shall be based on sales over the then preceding twelve (12)
consecutive month period).

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.  

Specified Obligor:  an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 12).

Sponsors:  means, collectively, Trive Capital Fund I LP, Trive Capital Fund I
(Offshore) LP, and Trive Affiliated Coinvestors I LP.

Stated Amount: the stated amount of a Letter of Credit, including any automatic
increase, whether or not then effective, provided by the terms of the Letter of
Credit or related LC Documents.

Subordinated Debt: all Debt incurred by Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Lender.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by Borrower or combination of Borrower (including indirect
ownership through other entities in which the Borrower directly or indirectly
owns 50% of the voting securities or Equity Interests).

Swap Obligations:  with respect to any Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Tax Distributions: so long as AG&M Parent, L.A.R.K. Parent or Borrower, as
applicable, is treated as a partnership or disregarded entity for United States
federal tax purposes or part of an affiliated group filing U.S. consolidated
income tax returns, quarterly tax distributions on April 10, June 10, September
10 and December 10 of

24

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

each Fiscal Year by AG&M Parent, L.A.R.K. Parent or Borrower, as applicable, to
its members with respect to each Fiscal Year, which, in the aggregate, are in an
amount equal to the amount necessary to pay such members’ estimated state, local
and United States federal income tax liabilities in respect of the income earned
by AG&M Parent, L.A.R.K. Parent or Borrower, as applicable (which taxable income
will include the taxable income of subsidiaries of AG&M Parent, L.A.R.K. Parent
or such Borrower, as applicable, that are similarly classified as partnerships
or disregarded entities for U.S. federal income tax purposes or otherwise
treated as part of an affiliated group filing U.S. consolidated income tax
returns), calculated as an amount equal to the product of (A) the net taxable
income of the Parent or Borrower, as applicable, minus any previous net taxable
loss of AG&M Parent, L.A.R.K. Parent or Borrower, as applicable, that is usable
by the members of AG&M Parent, L.A.R.K. Parent or Borrower, as applicable to
offset net taxable income of AG&M Parent, L.A.R.K. Parent or Borrower, as
applicable, and taking into account the characterization of the income of AG&M
Parent, L.A.R.K. Parent or Borrower, as applicable, as ordinary income or
capital gains and the deductibility of state and local income taxes for federal
purposes, as appropriate, and (B) the highest marginal federal income tax rate
applicable to any member of AG&M Parent, L.A.R.K. Parent or Borrower, as
applicable, (including under Sections 1401 through 1403 and Section 1411 of the
Code) and a 15% assumed state and local tax rate; provided however, that to the
extent the actual tax liability of members in respect of AG&M Parent, L.A.R.K.
Parent or Borrower, as applicable for a taxable year is less than the sum of the
estimated payments described above for the year, then the excess will be
deducted from the next quarterly tax distribution.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Agent: as applicable, (i) the Cerberus Term Agent or (ii) any agent under
the Cerberus Term Loan Refinancing Debt Documents.

Term Debt: as applicable, (i) all Borrowed Money owed to the Term Lenders (as
defined in the Intercreditor Agreement) pursuant to the Cerberus Term Debt
Documents or (ii) owed to the relevant lenders pursuant to the Cerberus Term
Loan Refinancing Debt Documents.  

Term Debt Documents:  as applicable, (i) the Cerberus Term Debt Documents or
(ii) the Cerberus Term Loan Refinancing Debt Documents.

Topco:  means Select Interior Concepts, Inc., a Delaware corporation.

Trademarks: (a) all trademarks, trade names, corporate names, each Borrower’s
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 8.1.11, and (b) the right
to obtain all renewals thereof.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

Unused Line Fee Rate: a per annum rate equal to (a) 0.25%, if the average daily
balance of Revolver Usage was less than 40% of the Revolver Commitment during
the preceding calendar month, or (b) 0.15%, if the average daily Revolver Usage
was 40% or more of the Revolver Commitment during the preceding calendar month.

25

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

U.S. Borrower: any Borrower that is a U.S. Person.

U.S. Person: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate: as defined in Section 5.9.7.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit among Borrower and its Affiliates;
and (b) for an Account, its face amount, without duplication of any other
calculation made in the determination of the Borrowing Base, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

1.2Accounting Terms.  Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with those used in preparing
the Financial Statements and using the same inventory valuation method as used
in the Financial Statements, except for any change required or permitted by GAAP
if Borrower’s certified public accountants concur in such change, the change is
disclosed to Lender, and all relevant provisions of the Loan Documents are
amended in a manner reasonably satisfactory to Lender to take into account the
effects of the change.  All financial statements delivered hereunder shall be
prepared without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof.

1.3Uniform Commercial Code.  As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Account”, “Account Debtor”, “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Electronic Chattel Paper,” “Equipment,” “Fixtures,”
“General Intangibles,” “Goods,” “Instrument,” “Inventory,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement includes any modifications, extensions or
renewals (to the extent permitted by the Loan Documents); (c) any section mean,
unless the context otherwise requires, a section of this Agreement; (d) any
exhibits or schedules mean, unless the context otherwise requires, exhibits and
schedules attached hereto, which are hereby incorporated by reference; (e) any
Person includes successors and assigns; (f) time of day means the time of day at
Lender’s notice address under Section 11.4.1; or (g) discretion of Lender mean
its sole and absolute discretion exercised at any time unless expressly provided
otherwise.  All references to Value, Borrowing Base components, Loans, Letters
of Credit, Obligations and other amounts herein shall be denominated in Dollars,
unless expressly provided otherwise, and all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time.  Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Lender in its Permitted Discretion (and not necessarily calculated in accordance
with GAAP).  No provision of any Loan Documents shall be construed against any
party by reason of such party having, or being deemed to have, drafted the
provision.  Reference to Borrower’s “knowledge” or similar concept means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer

26

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5Time of Day.  Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

2.CREDIT FACILITIES

2.1Revolver Commitment.

2.1.1Revolver Loans.  On the Closing Date, the “Revolver Loans” and “Revolver
Commitments” (each as defined in each Initial Loan Agreement) held by the Lender
shall be deemed to be Revolver Loans and Revolver Commitments under this
Agreement.  Lender agrees, on the terms set forth herein, to make Revolver Loans
to Borrower in an aggregate amount up to the Revolver Commitment, from time to
time through the Commitment Termination Date.  The Revolver Loans may be repaid
and reborrowed as provided herein.  In no event shall Lender have any obligation
to honor a request for a Revolver Loan if Revolver Usage at such time plus the
requested Loan would exceed the Borrowing Base.  Lender shall use commercially
reasonable efforts to provide Borrower with 3 Business Days prior written
notification of the establishment of any change in the eligibility criteria or
the establishment of any Availability Reserve, in each case, to the extent such
change would have the effect of reducing the Borrowing Base; provided that, the
failure to provide any such notice shall not limit Lender’s rights to establish
any such change or reserve, but such change or reserve shall only become
effective following notice to Borrower.   Lender may fulfill its obligations
under the Loan Documents through one or more Lending Offices, and this shall not
affect any obligations of Obligors under the Loan Documents or with respect to
any Obligations.

2.1.2Use of Proceeds.  The proceeds of Revolver Loans shall be used by Borrower
solely (a) to refinance each Initial Loan Agreement; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for other lawful
corporate purposes of Borrower permitted under this Agreement, including working
capital and Permitted Distributions.

2.1.3Termination of Revolver Commitment.  The Revolver Commitment shall
terminate on the Revolver Termination Date, unless sooner terminated in
accordance with this Agreement.  Upon prior written notice to Lender, Borrower
may, at their option, terminate in full or reduce in part the Revolver
Commitment (provided that the reduced Revolver Commitment shall in no event be
reduced to less than $40,000,000 without prior written consent by Lender).  Any
notice of termination given by Borrower shall be irrevocable.  On the
termination or reduction date, Borrower shall (i) repay any Overadvance or (ii)
provide Full Payment of all Obligations (if the Revolver Commitments are
terminated in full).

2.1.4Increase of Revolver Commitment.  Borrower may request an increase in the
Revolver Commitment from time to time upon notice to Lender, as long as (a) the
first such requested increase is in a minimum amount of $5,000,000 and each
increase is offered on the same terms as existing Revolver Commitment, (b)
increases under this Section do not exceed $50,000,000 in the aggregate and no
more than two (2) increases shall be made in any Fiscal Year, (c) the requested
increase does not cause the Revolver Commitment to exceed 90% of any applicable
cap under the Intercreditor Agreement or any Subordinated Debt agreement, and
(d) Borrower has not reduced the Revolver Commitment.  If Lender agrees to the
requested increase (in its sole discretion), Lender and Borrower shall execute
and deliver such documents and agreements as Lender deems appropriate in its
Permitted Discretion to evidence the increase in the Revolver Commitment. 

2.1.5Overadvances.  If Revolver Usage exceeds the Borrowing Base (“Overadvance”)
at any time, the excess amount shall be payable by Borrower on demand by Lender
(or within 2 Business Days after demand by Lender with respect to any
Overadvance resulting from a change by Lender to the eligibility criteria in
accordance with this Agreement), and shall nevertheless constitute an Obligation
secured by the Collateral, entitled to all benefits of the Loan Documents.  Any
funding or sufferance of an Overadvance shall not constitute a waiver by Lender
of the Event of Default caused thereby.

27

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

2.2Letter of Credit Facility.

2.2.1Issuance of Letters of Credit.  Borrower acknowledge and agree that, as of
the Closing Date, the “Letters of Credit” listed on Schedule 2.2.1 have been
issued and are outstanding under each Initial Loan Agreement. On the Closing
Date, such “Letters of Credit” automatically, and without any action on the part
of any Person, shall be deemed to be Letters of Credit issued hereunder for all
purposes. Lender agrees to issue Letters of Credit from time to time until 30
days prior to the Revolver Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a)Borrower acknowledges that Lender’s willingness to issue any Letter of Credit
is conditioned upon its receipt of a LC Application with respect to the
requested Letter of Credit, as well as such other instruments and agreements as
Lender may customarily require for issuance of a letter of credit of similar
type and amount.  Lender shall have no obligation to issue any Letter of Credit
unless (i) it receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; and (ii) each LC Condition is
satisfied or waived.

(b)Letters of Credit may be requested by Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Lender.  Increase, renewal or extension of a Letter of Credit shall be treated
as issuance of a new Letter of Credit, except that Lender may require a new LC
Application in its discretion.

(c)Borrower assumes all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary.  In connection with any Letter of Credit, Lender
shall not be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Lender, including any act or omission of a
Governmental Authority.  No Indemnitee shall be liable to any Obligor or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Documents except as a result of its gross negligence or willful
misconduct.  Borrower shall take all action to avoid and mitigate any damages
relating to any Letter of Credit or claim against Lender, including through
enforcement of any available rights against a beneficiary.  Lender shall be
fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrower is discharged with proceeds of any Letter of Credit.

(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Lender shall be entitled
to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Lender may use legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon and in accordance with, any advice given by such experts.  Lender
may employ agents and attorneys-in-fact in connection with any matter relating
to Letters of Credit or LC Documents, and shall not be liable for the negligence
or misconduct of unaffiliated agents and attorneys-in-fact selected with
reasonable care.

2.2.2Reimbursement.  If Lender honors any request for payment under a Letter of
Credit, Borrower shall pay (in the form of a Revolving Loan) to Lender, on the
same day (“Reimbursement Date”), the amount paid under such Letter of Credit and
all applicable fees, together with interest at the interest rate for Base Rate
Revolver Loans from the Reimbursement Date until payment by Borrower.  The
obligation of Borrower to reimburse Lender for any payment made under a Letter
of Credit shall be absolute, unconditional, irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any

28

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

claim, setoff, defense or other right that Borrower may have at any time against
the beneficiary.  Whether or not Borrower submits a Notice of Borrowing,
Borrower shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due on any Reimbursement Date.

2.2.3Cash Collateral.  If at any time (a) an Event of Default exists, (b) the
Commitment Termination Date occurs, or (c) the Revolver Termination Date is
scheduled to occur within 20 Business Days, then Borrower shall, at Lender’s
request, Cash Collateralize all outstanding Letters of Credit.  If Borrower
fails to provide any Cash Collateral as required under this Section 2.2.3,
Lender may advance, as Revolver Loans, the amount of Cash Collateral required
and unprovided.

3.INTEREST, FEES AND CHARGES

3.1Interest.

3.1.1Rates and Payment of Interest.

(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans.

(b)During an Insolvency Proceeding with respect to any Obligor, or during any
other Event of Default if Lender in its discretion so elects, Obligations shall
bear interest at the Default Rate (whether before or after any judgment),
payable on demand.  Each Obligor acknowledges that the cost and expense to
Lender due to an Event of Default are difficult to ascertain and that the
Default Rate is fair and reasonable compensation for this.

(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrower, and shall in no event be
less than zero at any time.  Interest accrued on the Loans shall be due and
payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount being prepaid; and (iii) on the
Commitment Termination Date.  Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents or, if no payment date is
specified, within the two (2) Business Day period following demand.

3.1.2Application of LIBOR to Outstanding Loans.

(a)Borrower may on any Business Day, elect to convert any portion of the Base
Rate Loans to, or to continue any LIBOR Loan at the end of its Interest Period
as, a LIBOR Loan.  During any Event of Default, Lender may declare that no Loan
may be made, converted or continued as a LIBOR Loan.

(b)To convert or continue Loans as LIBOR Loans, Borrower Agent shall give Lender
a Notice of Conversion/Continuation, no later than 11:00 a.m. at least two
Business Days before the requested conversion or continuation date.  Each Notice
of Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified).  If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrower shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans.  Lender does not warrant or
accept responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.

3.1.3Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:

(a)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

29

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4Interest Rate Not Ascertainable.  If, due to any circumstance affecting the
London interbank market, Lender determines that adequate and fair means do not
exist for ascertaining LIBOR on any applicable date or that any Interest Period
is not available on the basis provided herein, then Lender shall immediately
notify Borrower of such determination.  Until Lender notifies Borrower that such
circumstance no longer exists, the obligation of Lender to make affected LIBOR
Loans shall be suspended, and no further Loans may be converted into or
continued as such LIBOR Loans.

3.2Fees.  Borrower shall pay to Lender the fees set forth on Exhibit C to this
Agreement.

3.3Computation of Interest, Fees, Yield Protection.  All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days.  Each determination by
Lender of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Lender shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrower shall pay such amounts to the appropriate party within 30
days following receipt of the certificate.

3.4Reimbursement Obligations.  Borrower shall pay all Extraordinary Expenses
promptly upon request.  Borrower also shall reimburse Lender for all reasonable
and documented out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Lender’s Liens on any Collateral, to maintain
any insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 9.1.1(b), any examination, inspection, audit or appraisal with
respect to any Obligor or Collateral prepared by Lender’s personnel or a third
party (and with respect to field examinations, audits and appraisals, whether
such fees are out-of-pocket or allocated fees of Lender’s personnel).  All
legal, accounting and consulting fees shall be charged to Borrower by Lender
Professionals at their full hourly rates, regardless of any alternative fee
arrangements that Lender or any of its Affiliates may have with such
professionals that otherwise might apply to this or any other transaction.  Each
Obligor acknowledges that counsel may provide Lender with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Lender, including fees paid hereunder.  If, for any reason
(including inaccurate reporting by Borrower), it is determined by Lender in its
commercially reasonable discretion that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively, and Borrower shall immediately pay to Lender an amount
equal to the difference between the amount of interest that would have accrued
using the proper margin and the amount actually paid.  All amounts payable by
Borrower under this Section shall be due on demand.  

3.5Illegality.  If Lender determines that any change in Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for Lender to perform any of its obligations hereunder, to make,
maintain, fund or charge applicable interest or fees with respect to any Loan or
Letter of Credit, or to determine or charge interest based on LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by Lender to Borrower, any obligation
of Lender to perform such Obligations, to make, maintain or fund the Loan or
issue the Letter of Credit (or charge interest or fees with respect thereto), or
to continue or convert Base Rate Loans as LIBOR Loans, shall be suspended until
Lender notifies Borrower that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrower shall
convert all LIBOR Loan(s) to Base Rate Loan(s) either on the last day of the
Interest Period therefor, if Lender may lawfully continue to

30

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

maintain the LIBOR Loan to such day, or immediately, if Lender may not lawfully
continue to maintain LIBOR Loan.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.6Inability to Determine Rates; LIBOR Successor Rate.  

3.6.1Inability to Determine Rates Generally.  If Lender notifies Borrower Agent
in connection with a Borrowing, conversion or continuation of, a LIBOR Loan that
for any reason (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
(b) adequate and reasonable means do not exist for determining LIBOR for the
applicable Interest Period, or (c) LIBOR for the applicable Interest Period does
not adequately and fairly reflect the cost to Lender of funding the Loan, then
Lender’s obligation to make or maintain LIBOR Loans shall be suspended to the
extent of the affected LIBOR Loan or Interest Period until Lender revokes the
notice.  Upon receipt of the notice, Borrower Agent may revoke any pending
request for a Borrowing, conversion or continuation of a LIBOR Loan or, failing
that, will be deemed to have submitted a request for a Base Rate Loan.

3.6.2LIBOR Successor Rate.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if Lender (which determination shall be
conclusive absent manifest error), or the Borrower notifies Lender that Borrower
has determined, that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Lender has made a public statement identifying a specific
date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.6.2 are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR, then, reasonably promptly after such determination by Lender or receipt
by Lender of such notice, as applicable,  Lender and Borrower may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after Lender makes such determination or receives such notice.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Lender will promptly so notify Borrower.  Thereafter, (x) the
obligation of Lender to make or maintain LIBOR Loans shall be suspended, (to the
extent of the affected LIBOR Loans or Interest Periods), and (y) the LIBOR
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement

31

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

3.7Increased Costs; Capital Adequacy.

3.7.1Increased Costs Generally.  If any Change in Law shall:  

(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in LIBOR);

(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, or
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c)impose on Lender or any interbank market any other condition, cost or expense
(other than Taxes) affecting any Loan, Letter of Credit, Commitment or Loan
Document;

and the result in clause (a), (b) or (c) above shall be to increase the cost to
Lender of making or maintaining any Loan or Commitment, or converting to or
continuing any interest option for a Loan, or to increase the cost to Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue a Letter of Credit), or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or any other
amount) then, upon request by Lender, Borrower will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.  Notwithstanding anything contrary in this
Agreement or any of the Loan Documents, Borrower shall not be required to
compensate or pay additional or increased amounts pursuant to Section 3.5 or
this Section 3.7 that arise by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Lender or any company or Person controlling
Lender and any participant of Lender’s rights hereunder or any successors or
assignees thereof.

3.7.2Capital Requirements.  If Lender determines that a Change in Law affecting
Lender or its holding company regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on Lender’s or such holding
company’s capital as a consequence of this Agreement, Commitments, Loans or
Letters of Credit to a level below that which Lender or such holding company
could have achieved but for such Change in Law (taking into consideration its
policies with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amounts as will compensate it or its holding
company for the reduction suffered.

3.7.3LIBOR Loan Reserves.  If Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrower shall pay additional interest to Lender on each LIBOR Loan
equal to the costs of such reserves allocated to the Loan by Lender (as
determined by it in good faith, which determination shall be conclusive).  The
additional interest shall be due and payable on each interest payment date for
the Loan; provided, however, that if Lender notifies Borrower of the additional
interest less than 10 days prior to the interest payment date, then the
additional interest shall be payable 10 days after Borrower’s receipt of the
notice.

3.7.4Compensation.  Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrower shall not be required to compensate
Lender for any increased costs or reductions suffered more than six months (plus
any period of retroactivity of the Change in Law giving rise to the demand)
prior to the date that Lender notifies Borrower Agent of the applicable Change
in Law and of Lender’s intention to claim compensation therefor.

3.8Mitigation; Replacement of Lenders.  

3.8.1Designation of a Different Lending Office.  If Lender gives a notice under
Section 3.5 or requests compensation under Section 3.7, or if Borrower is
required to pay any Indemnified Taxes or additional amounts under Section 5.9,
then at the request of Borrower Agent, Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or

32

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Affiliates, if, in the judgment of Lender, such designation or assignment (a)
would eliminate the need for such notice or eliminate or reduce amounts payable
or to be withheld in the future, as applicable; and (b) would not subject Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to it or unlawful.  Borrower shall pay all reasonable costs and expenses
incurred by Lender in connection with any such designation or assignment.

3.8.2Replacement of Lenders.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7 or if Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.9 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with paragraph (a) of this Section, then Borrower may, at
its sole expense and effort, upon notice to such Lender, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.1.1, all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.5, Section 3.7 or Section 5.9) and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that

(a)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(b)in the case of any such assignment resulting from a claim for compensation
under Section 3.7 or payments required to be made pursuant to Section 5.9, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(c)such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

3.9Funding Losses.  If for any reason (a) any Borrowing, conversion or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrower fails to repay a
LIBOR Loan when required hereunder, then Borrower shall pay to Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss, expense or fee arising from redeployment of funds or termination of match
fundings (but excluding any and all Taxes).  For purposes of calculating amounts
payable under this Section, Lender shall be deemed to have funded a LIBOR Loan
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and period, whether or not the Loan was in fact so funded.

3.10Maximum Interest.  Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”).  If Lender shall receive interest in an amount
that exceeds the maximum rate, the excess interest shall be applied to the
principal of the Obligations or, if it exceeds such unpaid principal, refunded
to Borrower.  In determining whether the interest contracted for, charged or
received by Lender exceeds the maximum rate, Lender may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

33

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

4.LOAN ADMINISTRATION

4.1Manner of Borrowing and Funding Revolver Loans.

4.1.1Notice of Borrowing.

(a)To request a Revolver Loan, Borrower Agent shall give Lender a Notice of
Borrowing by 11:00 a.m. (i) on the requested funding date for a Base Rate Loan,
and (ii) at least two Business Days prior to the requested funding date for a
LIBOR Loan.  Notices received by Lender after such time shall be deemed received
on the next Business Day.  Each Notice of Borrowing shall be irrevocable and
shall specify (A) the Borrowing amount, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a Base Rate
Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified).  Notwithstanding
the foregoing, each of L.A.R.K. and AG&M may also request a Revolver Loan to be
made directly to it by giving Lender a Notice of Borrowing and may also convert
and continue any such Loans made directly to it by giving to Lender an
applicable Notice of Conversion/Continuation.

(b)Unless payment is otherwise made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for a Base Rate Revolver Loan on the due date in
the amount due and the Loan proceeds shall be disbursed as direct payment of
such relevant Obligation.  In addition, Lender may, at its option, charge such
amount against any operating, investment or other account of Borrower maintained
with Lender or any of its Affiliates.  Notwithstanding the foregoing, Lender
shall use commercially reasonable efforts to provide Borrower with 3 days prior
written notification before charging any out-of-pocket fees or expenses against
any operating, investment or other account or deeming such fees or expenses to
be a request for a Base Rate Loan; provided that, the failure to provide any
such notice shall not limit Lender’s rights hereunder.  If Lender elects to not
make a Borrowing to pay the Obligations as provided in this Section 4.1.1(b),
such Obligations shall be due from Borrower within two (2) Business Days after
demand.

(c)If Borrower maintains a controlled disbursement account with Lender or any of
its Affiliates, then presentation for payment in the account of a Payment Item
when there are insufficient funds to cover it shall be deemed to be a request
for a Base Rate Revolver Loan on the presentation date, in the amount of the
Payment Item.  Proceeds of the Loan may be disbursed directly to the account.

4.1.2Notices.  If Borrower requests, converts or continues Loans, selects
interest rates, or transfers funds based on telephonic or electronic
instructions to Lender, Borrower shall confirm each such request by prompt
delivery to Lender of a Notice of Borrowing or Notice of
Conversion/Continuation, as applicable.  Lender shall have no liability for any
loss suffered by Borrower as a result of Lender acting upon its understanding of
telephonic or electronic instructions from a person believed in good faith to be
authorized to give such instructions on Borrower’s behalf.

4.2Number and Amount of LIBOR Loans; Determination of Rate.  

Each Borrowing of LIBOR Loans when made shall be in a minimum amount of
$500,000, plus any increment of $100,000 in excess thereof.  No more than six
(6) Borrowings of LIBOR Loans may be outstanding at any time, and all LIBOR
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose.

Upon determining LIBOR for any Interest Period requested by Borrower, Lender
shall promptly notify Borrower thereof by telephone or electronically and, if
requested by Borrower, shall confirm any telephonic notice in writing.

4.3Borrower Agent.  Each Borrower hereby designates Topco (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, delivery of Borrowing
Base Certificates, Compliance Certificates, and other information, reports,
financial statements and other materials to be

34

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

delivered hereunder by Borrowers, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with
Lender.  Borrower Agent hereby accepts such appointment.  Lender shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by Borrower Agent
on behalf of any Borrower.  Lender may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Lender shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
all purposes under the Loan Documents.  Each Borrower agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking by Borrower Agent shall be binding upon and enforceable against
such Borrower

4.4One Obligation.  The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and are secured by Lender’s Lien
on all Collateral.

4.5Effect of Termination.  On the effective date of the termination of the
Revolver Commitment, the Obligations shall be immediately due and payable, and
each Secured Party may terminate its Bank Products.  Until Full Payment of the
Obligations, all undertakings of Borrower contained in the Loan Documents shall
continue, and Lender shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  Lender shall not be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting it from dishonor or return of any
Payment Item previously applied to the Obligations.  Sections 2.2, 3.4, 3.6,
3.7, 3.9, 5.3, 5.6, 5.8, 5.9, 10.4, 10.5, 11.3, this Section, and each indemnity
or waiver given by an Obligor in any Loan Document, shall survive Full Payment
of the Obligations.

5.PAYMENTS

5.1General Payment Provisions.  Subject to Section 5.9, all payments of
Obligations shall be made in Dollars, without offset, counterclaim or defense of
any kind, and in immediately available funds, not later than 12:00 noon on the
due date.  Any payment after such time shall be deemed made on the next Business
Day.  Any payment of a LIBOR Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9.  Borrower agrees that
Lender shall have the continuing, exclusive right to apply and reapply payments
and proceeds of Collateral against Obligations under the Loan Documents, in such
manner as Lender deems advisable, but whenever possible, any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans.

5.2Repayment of Revolver Loans.  Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.  If an Overadvance exists at any time, Borrower shall, on the sooner of
Lender’s demand or the first Business Day after Borrower has knowledge thereof,
repay Revolver Loans in an amount sufficient to reduce Revolver Usage to the
Borrowing Base.  If any asset disposition includes the disposition of Accounts
or Inventory (other than in the Ordinary Course of Business, but in all cases
subject to the provisions of Section 5.5), Borrower shall apply Net Proceeds to
repay Revolver Loans equal to the greater of (a) the net book value of such
Accounts and Inventory, or (b) the reduction in Borrowing Base resulting from
the disposition.

5.2.1Keepwell. Each Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.3 voidable under any applicable fraudulent
transfer or conveyance act).  The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of all Obligations.  Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.3Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, on demand.

35

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

5.4Dominion Account.  Borrower shall maintain Dominion Accounts pursuant to
lockbox or other arrangements reasonably acceptable to Lender.  Borrower shall
obtain an agreement (in form and substance reasonably satisfactory to Lender)
from each lockbox servicer and Dominion Account bank, establishing Lender’s
control over and Lien in the lockbox or Dominion Account, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account.  If a
Dominion Account is not maintained with Lender, Lender may require immediate
transfer of all funds in such account to a Dominion Account maintained with
Lender.  Lender assumes no responsibility to Borrower for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.  Borrower
shall request in writing and otherwise take all necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account).  If
Borrower or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Lender and promptly (not later than
the next Business Day) deposit same into a Dominion Account.  Other than during
a Cash Dominion Trigger Period, the provisions of this Section 5.5 shall cease
to apply.

5.5Marshaling; Payments Set Aside.  Lender shall have no obligation to marshal
any assets in favor of any Obligor or against any Obligations.  If any payment
by or on behalf of Borrower is made to Lender, or if Lender exercises a right of
setoff, and any of such payment or setoff is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by Lender in its discretion) to be repaid to a
trustee, receiver or any other Person, then the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment or setoff had
not occurred.

5.6Application of Payments.  

5.6.1Dominion Account.  During the Cash Dominion Trigger Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day.  Any
resulting credit balance results from such application shall not accrue interest
in favor of Borrower and shall be made available to Borrower as long as no Event
of Default exists.  In no event shall monies and collateral proceeds obtained
from an Obligor be applied to repayment of its Excluded Swap Obligations.

5.6.2Insurance and Condemnation Proceeds.  Any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to a Deposit Account of
Borrower subject to a Deposit Account Control Agreement if not otherwise paid to
a Deposit Account maintained at Lender.  Any such proceeds or awards that relate
to Inventory shall be applied to payment of the Revolver Loans, and then to
other Obligations.  Any proceeds or awards that relate to Equipment or Real
Estate shall be applied in accordance with the Intercreditor Agreement.

5.6.3Reinvestment of Proceeds.  If requested by Borrower in writing within 30
days after Lender’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Estate, Borrower may
use such proceeds or awards to repair or replace such Equipment or Real Estate
(and until so used, the proceeds shall be held in a Deposit Account of Borrower
subject to a Deposit Account Control Agreement if not otherwise held in a
Deposit Account of Borrower maintained at Lender) as long as (i) no Event of
Default exists on the date of such request and (ii) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens.

5.7Account Stated.  Lender shall maintain, in accordance with customary
practices, loan account(s) evidencing the Debt of Borrower hereunder.  Any
failure of Lender to record anything in a loan account, or any error in doing
so, shall not limit or otherwise affect the obligation of Borrower to pay any
amount owing hereunder.  Entries made in a loan account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Lender in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

36

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

5.8Taxes.

5.8.1Payments Free of Taxes; Obligation to Withhold; Tax Payment.  

(a)Any and all payments by or on account of any obligation of any Obligor under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law.  If any Applicable Law (as determined in
the good faith discretion of the Obligor) requires the deduction or withholding
of any Tax from any such payment by the Obligor, then the Obligor shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Obligor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Without limiting the foregoing, Obligors shall timely pay all Other Taxes to
the relevant Governmental Authority in accordance with Applicable Law or, at
Lender’s option, timely reimburse Lender for payment thereof.

5.8.2Tax Indemnification.  Obligors shall indemnify and hold harmless, on a
joint and several basis, each Recipient against any Indemnified Taxes (including
those imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Obligors shall make payment within 10 days after demand
for any amount or liability payable under this Section.  A certificate delivered
to an Obligor by Lender (for itself or on behalf of a Recipient) as to the
amount of such payment or liability, shall be conclusive absent manifest error.

5.8.3Evidence of Payments.  As soon as practicable after any payment of Taxes by
an Obligor to a Governmental Authority pursuant to this Section, such Obligor or
Borrower’s Agent shall deliver to the applicable Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to such Lender.

5.8.4Treatment of Certain Refunds.  If Lender determines in its discretion that
it or another Recipient has received a refund of Taxes that were indemnified by
an Obligor or with respect to which Borrower paid additional amounts pursuant to
this Section, the Recipient shall pay the amount of such refund to Borrower (but
only to the extent of indemnity payments or additional amounts actually paid by
Borrower with respect to the Taxes giving rise to the refund), net of all
out-of-pocket expenses (including Taxes) incurred by the Recipient and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund).  Borrower shall, upon request by Lender, repay to the
Recipient such amount paid over to Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) if the Recipient
is required to repay such refund to the Governmental Authority.  Notwithstanding
anything herein to the contrary, no Recipient shall be required to pay any
amount to Borrower if such payment would place it in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  In no event shall any Recipient be
required to make its tax returns (or any other information relating to its taxes
that it deems confidential) available to any Obligor or other Person.

5.8.5Status of Lender.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower Agent, at the time or times reasonably
requested by Borrower Agent or other Obligor, such properly completed and
executed documentation reasonably requested by Borrower Agent  or other Obligor
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by Borrower
Agent or other Obligor, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower Agent or other Obligor as
will enable Borrower Agent or other Obligor to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.  

37

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 5.9.7 (a)(i), (a)(ii) and (a)(iv)) shall not
be required if in the Lender’s Permitted Discretion such completion, execution
or submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(a)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Borrower,

(i)any Lender that is a U.S. Person shall deliver to Borrower Agent on or about
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(ii)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Borrower Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Agent or other Obligor), whichever of the
following is applicable:

(1)in the case of a Lender who is not a U.S. Person and claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Lender that is not a U.S. Person claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W‑8BEN-E; or

(4)to the extent a Lender that is not a U.S. Person is also not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit h-4 on behalf of each such direct and indirect partner;

(iii)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to Borrower Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Agent or other Obligor), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrower Agent or other Obligor to determine the withholding or deduction
required to be made; and

(iv)if a payment made to a Lender under any Loan Document would be subject to a
Tax or penalty imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall

38

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

deliver to Borrower Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower Agent or other Obligor such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower Agent or other Obligor as may be necessary for Borrower or
other applicable Obligor to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement

5.8.6Survival.  Each party’s obligations under this Section 5.9 shall survive
any assignment by Lender of rights or obligations hereunder, termination of the
Commitments, and any repayment, satisfaction, discharge or Full Payment of any
Obligations.

5.9Nature and Extent of Each Borrower’s Liability.

5.9.1Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt payment and performance of, all Obligations, except its Excluded Swap
Obligations.  Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Lender with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for any Obligations or any action, or the absence of any
action, by Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Lender against any Obligor for the repayment
of any Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h)
any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
the Obligations.

5.9.2Waivers.

(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender or any other Secured Party to marshal assets or to proceed against any
other Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor.  Each
Obligor waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is an Obligor.  Each Borrower waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of Obligations and
waives, to the maximum extent permitted by law, any right to revoke any guaranty
of Obligations as long as it is a Borrower.  It is agreed among each Borrower
and Lender that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Lender would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this Section
5.10 is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

(b)Lender may, in its discretion, pursue such rights and remedies as they deem
appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10.  If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any applicable laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have
had.  Any election of remedies that results in denial or impairment of the right
of Lender to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the Obligations.  Each

39

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower’s rights of
subrogation against any other Person.  Lender may bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Lender but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether
Lender or any other Person is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 5.10, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Lender might otherwise be entitled but for such bidding at any such sale.

5.9.3Extent of Liability; Contribution.

(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily and actually liable, as described in clause (c)
below, and (ii) such Borrower’s Allocable Amount.

(b)If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily and actually liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment.  The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.10 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c)Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Bank Product Debt incurred to support its
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Borrower shall be primarily liable for all
purposes hereunder.  Lender shall have the right, at any time during the
occurrence and continuation of any Event of Default, to condition Loans and
Letters of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation.

(d)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide funds or other
support to each Specified Obligor with respect to such Swap Obligation as may be
needed by such Specified Obligor from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section 5.10 voidable under any applicable fraudulent transfer or
conveyance act).  The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of all
Obligations.  Each Obligor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.9.4Joint Enterprise.  Each Borrower has requested that Lender make this credit
facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically.  Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group.  Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage.  Borrowers acknowledge that Lender’s willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

40

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

5.9.5Subordination.  Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of its
Obligations.  The foregoing is in addition to and not in limitation of or
substitution for the provisions of the L.A.R.K. Debt Subordination Agreement.

6.CONDITIONS PRECEDENT

6.1Conditions Precedent to Initial Loans.  In addition to the conditions set
forth in Section 6.2, Lender shall not be required to fund any requested Loan,
issue any Letter of Credit or otherwise extend credit to Borrower hereunder,
until the date (“Closing Date”) that each of the conditions precedent set forth
on Exhibit B has been satisfied.

6.2Conditions Precedent to All Credit Extensions.  Lender shall in no event be
required to make any credit extension hereunder (including funding any Loans,
issuing any Letters of Credit, or granting any other accommodation to or for the
benefit of Borrower) if the following conditions are not satisfied on such date
and upon giving effect thereto:

(a)No Default or Event of Default exists;

(b)The representations and warranties of each Obligor in the Loan Documents are
true and correct in all material respects (without duplication of any
materiality qualifier) on the date of, and upon giving effect to such credit
extension (except for representations and warranties that relate solely to an
earlier date);

(c)No event has occurred or circumstance exists that has or could reasonably be
expected to have a Material Adverse Effect; and

(d)With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by a Borrower for a credit extension shall
constitute a representation by Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of the credit
extension.  As an additional condition to a credit extension, Lender may request
any other information, certification, document, instrument or agreement it deems
reasonably appropriate in connection therewith.

7.COLLATERAL

7.1Grant of Security Interest.  To secure the prompt payment and performance of
the Obligations, each Obligor hereby grants to Lender, on behalf of itself and
the other Secured Parties, a continuing security interest in and Lien upon all
personal Property of Obligor, including all of Obligor’s present and after
acquired personal property, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:  (a) all Accounts; (b) all
Chattel Paper, including Electronic Chattel Paper; (c) all Commercial Tort
Claims, including those shown on Schedule 8.1.15; (d) all Deposit Accounts;
(e) all Documents; (f) all General Intangibles, including Intellectual Property;
(g) all Goods, including Inventory, Equipment and Fixtures; (h) all Instruments;
(i) all Investment Property; (j) all Letter-of-Credit Rights; (k) all Supporting
Obligations; (l) all monies, whether or not in the possession or under the
control of Lender or any other Secured Party, or a bailee or Affiliate of Lender
or any other Secured Party, including any Cash Collateral; (m) all accessions
to, substitutions for, and all replacements, products, and cash and non-cash
proceeds of the foregoing, including proceeds of and unearned premiums with
respect to insurance policies, and claims against any Person for loss, damage or
destruction of any Collateral; and (n) all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing; provided, that in no event shall the
Collateral include (w) more than 65% of the Equity Interests (including all
issued and outstanding voting equity interests) of any Foreign Subsidiary of any
Obligor, (x) Real Estate, (y) fixed or capital assets owned by an Obligor that
are subject to a purchase money lien or a capital lease if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person other
than such Obligor’s Affiliates as a condition to the creation of any other Lien
on such fixed or capital asset, and such consent has not been obtained or (z)
any assets to the extent a security interest in such assets would result in
adverse tax consequences as

41

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

reasonably determined in good faith by the Obligors.  Notwithstanding anything
in this Agreement to the contrary, no Obligor shall be required to perfect
Lender’s Lien with respect to (i) any Excluded Account or (ii) vehicles,
airplanes and other assets owned by an Obligor to the extent perfection requires
the notation of such Lien on a certificate of title.

The security interests and Liens granted in the Collateral are given in renewal,
confirmation, extension and modification, but not in extinguishment, of the
security interests and Liens previously granted in the Collateral pursuant to
each Initial Loan Agreement; such prior security interests and Liens are not
extinguished hereby; and the making, perfection and priority of such prior
security interests and Liens shall continue in full force and effect.

7.2Lien on Deposit Accounts; Cash Collateral.

7.2.1Deposit Accounts.  To further secure the prompt payment and performance of
the Obligations, each Obligor hereby grants to Lender a continuing security
interest in and Lien upon all amounts credited to any Deposit Account of such
Obligor, including sums in any blocked, lockbox, sweep or collection
account.  Without limiting the obligations under Section 5.5, during the
continuance of an Event of Default, the Obligors hereby authorize and direct
each bank or other depository to deliver to Lender, upon request, all balances
in any Deposit Account maintained for such Obligor, without inquiry into the
authority or right of Lender to make such request.

7.2.2Cash Collateral.  Cash Collateral may be invested, at Lender’s discretion
(with the prior written consent of Borrower, provided no Event of Default
exists), but Lender shall have no duty to do so, regardless of any agreement or
course of dealing with Borrower, and shall have no responsibility for any
investment or loss.  As security for its Obligations, Borrower hereby grants to
Lender a security interest in and Lien upon all Cash Collateral delivered
hereunder from time to time and all proceeds thereof, whether held in a
segregated Cash Collateral Account or otherwise.  Lender may apply Cash
Collateral to the payment of such Obligations as they become due, in such order
as Lender may elect.  All Cash Collateral and each Cash Collateral Account shall
be under the sole dominion and control of Lender, and neither Borrower nor any
other Person (other than the applicable depository bank) shall have any right to
any Cash Collateral, until Full Payment of the Obligations.

7.3Collateral Assignment of Leases. To further secure the prompt payment and
performance of its Obligations, each Obligor hereby transfers and assigns to
Lender all of such Obligor’s right, title and interest in, to and under all now
or hereafter existing leases of real Property to which such Obligor is a party,
whether as lessor or lessee, and all extensions, renewals, modifications and
proceeds thereof.

7.4Other Collateral.

7.4.1Commercial Tort Claims.  Obligors shall promptly notify Lender in writing
if any Obligor has a Commercial Tort Claim (other than, as long as no Event of
Default exists, a Commercial Tort Claim for less than $4,000,000) shall promptly
amend Schedule 8.1.15 to include such claim, and shall take such actions as
Lender deems appropriate to subject such claim to a duly perfected, first
priority Lien in favor of Lender.

7.4.2Certain After-Acquired Collateral.  Obligors shall  (A) promptly notify
Lender in writing if, after the Closing Date, any Obligor obtains any interest
in any Collateral consisting of (i)(a) Deposit Accounts (other than Excluded
Accounts), (b) Chattel Paper, (c) Documents, (d) Instruments, (e) Intellectual
Property, (f) Investment Property or (g) Letter-of-Credit Rights, in each case
only to the extent constituting ABL Priority Collateral (as defined in the
Intercreditor Agreement) and (ii)(a) Deposit Accounts, (b) Chattel Paper, (c)
Documents, (d) Instruments, (e) Intellectual Property, (f) Investment Property
or (g) Letter-of-Credit Rights, to the extent consisting of Term Priority
Collateral (as defined in the Intercreditor Agreement), in each case of
sub-clauses (ii)(a) through (g) above, (x) with an aggregate value in excess of
$1,000,000 and (y) only to the extent such notice is required to be delivered to
the Term Agent (as defined in the Intercreditor Agreement) and (B) and upon
Lender’s reasonable request, shall promptly take such actions as Lender deems
appropriate to effect Lender’s duly perfected, first priority Lien upon such ABL
Priority Collateral (as defined in the Intercreditor Agreement), including
obtaining any appropriate possession, control agreement or Lien Waiver.  If any
material ABL Priority Collateral is in the possession of a third party, at
Lender’s reasonable request, Obligors shall obtain an acknowledgment that such
third party holds such Collateral for the benefit of Lender.

42

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

7.4.3Investment Property.  

(a)If an Obligor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Equity Interests pledged
hereunder, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any of the Pledged Equity, or otherwise in respect thereof, such
Obligor shall accept the same as the agent of Lender, hold the same in trust for
Lender and, subject to the terms of the Intercreditor Agreement, deliver the
same forthwith to Lender in the exact form received, duly indorsed by such
Obligor to Lender, if required, together with an undated instrument of transfer
covering such certificate duly executed in blank by such Obligor, to be held by
Lender, subject to the terms hereof, as additional Collateral for the
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, (i) unless Lender provides express written notice to the contrary, any
sums paid upon or in respect of such Equity Interests upon the liquidation or
dissolution of any issuer thereof shall, subject to the terms of the
Intercreditor Agreement, be paid over to Lender to be held by it hereunder as
additional Collateral for the Obligations, and (ii) in case any distribution of
capital shall be made on or in respect of such Equity Interests or any property
shall be distributed upon or with respect to such Equity Interests pursuant to
the recapitalization or reclassification of the capital of any issuer or
pursuant to the reorganization thereof, the property so distributed shall,
subject to the terms of the Intercreditor Agreement and unless otherwise subject
to a perfected Lien in favor of Lender, be delivered to Lender to be held by it
hereunder as additional Collateral for the Obligations.  Upon the occurrence and
during the continuance of an Event of Default, if any sums of money or property
so paid or distributed in respect of such Equity Interests shall be received by
such Obligor, such Obligor shall, until such money or property is paid or
delivered to Lender, hold such money or property in trust for Lender, segregated
from other funds of such Obligor, as additional Collateral for the Obligations.

(b)Without the prior written consent of Lender, such Obligor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Equity or proceeds thereof, (ii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Equity Interests or proceeds thereof, or any interest therein,
except for Permitted Liens, or (iii) enter into or permit to exist any agreement
or undertaking, including, without limitation, the governing documents of any
issuer and shareholders’ agreements, restricting the right or ability of such
Obligor or Lender to sell, assign or transfer any of the Pledged Equity or
proceeds thereof, except, with respect to such Equity Interests, shareholders’
or operating agreements entered into by such Obligor with respect to Persons in
which such Obligor maintains an ownership interest of 50% or less.

(c)In the case of each Obligor which is an issuer of Pledged Equity, such Person
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Equity issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify Lender promptly in writing of
the occurrence of any of the events described in Section 7.4.3(a) with respect
to the Pledged Equity issued by it, (iii) the terms of Section 7.4.3 shall apply
to such issuer with respect to all actions that may be required of it pursuant
to Section 7.4.3 regarding the Pledged Equity issued by it and (iv) it will not
recognize, acknowledge or permit the pledge, transfer, grant of control or other
disposition of the Pledged Equity issued by it (or any portion thereof) other
than to or as requested by Lender unless otherwise permitted under the terms of
this Agreement.

(d)Within the time period afforded by Exhibit F hereof and with respect to each
issuer of Pledged Equity that is a limited liability company, such issuer shall
cause the equity interests of such issuer to be governed by, and to be a
“security” within the meaning of, Article 8 (Investment Securities) of the UCC,
and no such issuer shall, and no Obligor shall cause any such issuer to, “opt
out” of Article 8 of the UCC with respect to such issuer’s Equity Interests.  

(e)Unless an Event of Default shall have occurred and be continuing and Lender
shall have given notice to the relevant Obligor of Lender’s intent to exercise
its corresponding rights pursuant to Section 7.4.3(f), each Obligor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Equity, to the extent permitted under this Agreement, and to exercise
all voting and other rights with respect to the Equity Interests.

(f)If an Event of Default shall occur and be continuing and Lender shall give
notice of its intent to exercise such rights to the relevant Obligors, subject
to the Intercreditor Agreement, (i) Lender shall have the right to receive any
and all cash dividends and distributions, payments or other proceeds paid in
respect of the

43

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Equity Interests and make application thereof to the Obligations in such order
as Lender may determine, (ii) Lender shall have the right to cause any or all of
the Equity Interest to be registered in the name of Lender or its nominee, and
(iii) Lender or its nominee may exercise (x) all voting and other rights
pertaining to such Equity Interests at any meeting of holders of the equity
interests of the relevant issuers thereof or otherwise (or by written
consent) and (y) any and all rights of conversion, exchange and subscription and
any other rights, privileges or options pertaining to such Equity Interests as
if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Equity Interests upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any issuer thereof, or upon the exercise by any Obligor or
Lender of any right, privilege or option pertaining to such Equity Interests,
and in connection therewith, the right to deposit and deliver any and all of the
Equity Interests with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as Lender may determine),
all without liability except to account for property actually received by it,
but Lender shall have no duty to any Obligor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(g)Each Obligor hereby authorizes and instructs each issuer of any Equity
Interests pledged by such Obligor hereunder to, and each such issuer hereby
agrees to immediately, comply with any instruction received by such issuer from
Lender in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions or consent of such Obligor, including
without limitation, instructions as to the transfer of other disposition of such
Equity Interests, to pay and remit to Lender or its nominee all dividends,
distributions and other amounts payable to such Obligor in respect of such
Equity Interests (upon redemption of such Equity Interests, dissolution of such
Issuer or otherwise), and to transfer to, and register such Equity Interests in
the name of, Lender or its nominee or transferee.  Each Obligor agrees that each
Issuer shall be fully protected in so complying with such instructions.

(h)Each Obligor recognizes that Lender may be unable to effect a public sale of
any or all the Pledged Equity, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Obligor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  Lender shall be under no obligation to delay a sale of any
of the Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities or other interests for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(i)Each Obligor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 7.4.3 valid and binding
and in compliance with Applicable Law.  Each Obligor further agrees that a
breach of any of the covenants contained in this Section 7.4.3 will cause
irreparable injury to Lender and that Lender may have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7.4.3 shall be specifically enforceable against such
Obligor, and such Obligor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under this Agreement.

7.5Limitations.  The Lien on Collateral granted hereunder is given as security
only and shall not subject Lender to, or in any way modify, any obligation or
liability of Obligors relating to any Collateral.  In no event shall the grant
of any Lien under any Loan Document secure an Excluded Swap Obligation.

7.6Extent of Liens.  All Liens granted to Lender under the Loan Documents are
for the benefit of Secured Parties.  Each Obligor authorizes Lender to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of such Obligor, or words to similar effect, and ratifies any
action taken by Lender before the Closing Date to effect or perfect its Lien on
any Collateral.

44

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

8.REPRESENTATIONS AND WARRANTIES

8.1General Representations and Warranties.  To induce Lender to enter into this
Agreement and to make available the Commitments, Loans and Letters of Credit,
the Obligors represent and warrant to Lender that:

8.1.1Organization and Qualification.  Topco and its Subsidiaries are duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Borrower and its Subsidiaries are duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect. No
Obligor is a credit institution, investment firm, or parent company of a credit
institution or investment firm, in each case that is established in a member
state of the European Union, Iceland, Liechtenstein or Norway, and no Obligor is
a subsidiary of the foregoing. No Obligor is an EEA Financial Institution.

8.1.2Power and Authority.  Topco and its Subsidiaries are duly authorized to
execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of Topco and its Subsidiaries except those already obtained; (b)
contravene the Organic Documents of Topco and its Subsidiaries; (c) violate or
cause a default under any Applicable Law or Material Contract; or (d) result in
or require the imposition of a Lien (other than Permitted Liens) on any
Obligor’s Property.

8.1.3Enforceability.  This Agreement is, and each other Loan Document to which
any Obligor is or will be a party, when delivered hereunder, will be, a legal,
valid and binding obligation of each Obligor party thereto, enforceable against
such Obligor in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

8.1.4Capital Structure.  

(a)Schedule 8.1.4(a) shows, for Topco and its Subsidiaries, its name,
jurisdiction of organization, authorized and issued Equity Interests, holders of
its Equity Interests, and agreements binding on such holders with respect to
such Equity Interests.  Except as disclosed on Schedule 8.1.4(a), in the five
years preceding the Closing Date, neither Topco nor any Subsidiary has acquired
any substantial assets from any other Person nor been the surviving entity in a
merger or combination.  Topco has good title to its Equity Interests in its
Subsidiaries (if any), subject only to Lender’s Lien and Liens securing the Term
Debt, and all such Equity Interests are duly issued, fully paid and
non-assessable.  Except as set forth on Schedule 8.1.4(a), there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of Topco or any Subsidiary.

(b)The Pledged Equity pledged by each Obligor hereunder constitute all the
issued and outstanding Equity Interests owned by such Obligor or, in the case of
any Foreign Subsidiary, 100% of all issued and outstanding non-voting equity
interests of such Foreign Subsidiary and 65% of all issued and outstanding
voting equity interests of such Foreign Subsidiary.

(c)All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

(d)Schedule 8.1.4(d) lists all Equity Interests owned by each Obligor.  Each
Obligor is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens.

8.1.5Title to Properties; Priority of Liens.  Other than as set forth on
Schedule 8.1.5 or, as to Real Estate or personal Property not included on the
most recent Borrowing Base Certificate, would not otherwise reasonably be
expected to have a Material Adverse Effect, each of Topco and its Subsidiaries
has good and marketable title to (or valid leasehold interests in) all of its
material Real Estate, and good title to all of its personal Property, included
on the most recent Borrowing Base Certificate, in each case free of Liens except
Permitted Liens.  Each of Topco and its Subsidiaries has paid and discharged all
lawful claims (other than such claims Properly Contested) that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens.  All Liens of
Lender in the Collateral are duly perfected, first priority Liens, subject only
to Permitted Liens.

45

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

8.1.6Accounts.  Lender may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect
thereto.  Borrower warrants, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:  (a) it is
genuine and enforceable in accordance with its terms and is not evidenced by a
judgment;  (b) it arises out of a completed, bona fide sale and delivery of
goods or rendition of services in the Ordinary Course of Business, and
substantially in accordance with any purchase order, contract or other document
relating thereto; (c) it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Lender on request; (d) it is not subject to any offset, Lien
(other than Permitted Liens), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the Ordinary Course of Business and
disclosed to Lender; (e) no purchase order, agreement, document or Applicable
Law restricts assignment of the Account to Lender (regardless of whether, under
the UCC, the restriction is ineffective); (f) no extension, compromise,
settlement, modification, credit, deduction or return has been authorized with
respect to the Account, except discounts or allowances granted in the Ordinary
Course of Business for prompt payment that are reflected on the face of the
invoice related thereto and in the reports submitted to Lender hereunder and (g)
to the best of Borrower’s actual knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, is not subject to an Insolvency Proceeding, and
has not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition, as reasonably determined by the Borrower in good faith.

8.1.7Financial Statements.  The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholders’ equity, of Topco
and Subsidiaries that have been and are hereafter delivered to Lender, are
prepared in accordance with GAAP, and fairly present the financial positions and
results of operations of Topco and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Lender have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time.  Since the date of the most recently delivered
audited financial statements of Topco, there has been no change in the
condition, financial or otherwise, of Topco or its Subsidiaries (taken as a
whole) that would reasonably be expected to have a Material Adverse
Effect.  Since the date of the most recently delivered audited financial
statements of L.A.R.K. Parent and its Subsidiaries delivered pursuant to the
L.A.R.K. Loan Agreement, there has been no change in the condition, financial or
otherwise, of L.A.R.K. Parent or its Subsidiaries (taken as a whole) that would
reasonably be expected to have a Material Adverse Effect.  Since the date of the
most recently delivered audited financial statements of AG&M Parent and its
Subsidiaries delivered pursuant to the AG&M Loan Agreement, there has been no
change in the condition, financial or otherwise, of AG&M Parent or its
Subsidiaries (taken as a whole) that would reasonably be expected to have a
Material Adverse Effect.  Notwithstanding the three (3) preceding sentences, if
such a change in condition is first evidenced in the most recently submitted
annual financial statements, the reference in the preceding sentence to such
most recently submitted audited financial statements shall not mean that such a
change in condition has not occurred for purposes of the representations and
warranties in this Section 8.1.7.  No financial statement delivered to Lender at
any time contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such statement not materially
misleading.  Topco and its Subsidiaries (taken as whole) are Solvent.

8.1.8Surety Obligations.  Neither Topco nor its Subsidiaries is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

8.1.9Taxes.  Topco and its Subsidiaries have filed all federal and material
state and local tax returns and other material reports that it is required by
law to file, and has paid, or made provision for the payment of, all Taxes upon
it, its income and its Properties that are due and payable, except to the extent
being Properly Contested.  The provision for Taxes on the books of Topco and its
Subsidiaries is adequate for all years not closed by applicable statutes, and
for its current Fiscal Year.

46

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

8.1.10Brokers.  Other than as set forth on Schedule 8.1.10, there are no
brokerage commissions, finder’s fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

8.1.11Intellectual Property. Topco and its Subsidiaries own or have the right to
use all Intellectual Property necessary for the conduct of its business and no
third party has notified Topco or its Subsidiaries of any infringement or
conflict with respect to the Intellectual Property rights of others.  There is
no pending or, to Topco’s actual knowledge, threatened Intellectual Property
Claim with respect to Topco’s or its Subsidiary or any of its Property
(including any Intellectual Property).  Except as disclosed on Schedule 8.1.11,
neither Topco nor its Subsidiaries pay or owe any Royalty or other compensation
to any Person with respect to any Intellectual Property.  All Intellectual
Property owned, or Licensed (except for non-exclusive licenses of Intellectual
Property granted in the ordinary course of business) by, Topco or Subsidiary is
shown on Schedule 8.1.11 (as amended from time to time). Except as set forth in
Schedule 8.1.11, and except for non-exclusive licenses of Intellectual Property
granted in the ordinary course of business (to the extent constituting a
Permitted Lien), none of the Intellectual Property of any Obligor is the subject
of any licensing or franchise agreement pursuant to which such Obligor is the
licensor or franchisor.  To each Obligor’s actual knowledge, no holding,
decision or judgment has been rendered by any governmental authority against any
Obligor which limits, cancels or questions the validity of, or any Obligor’s
ownership interest in, any Intellectual Property owned by any Obligor in any
material respect.

8.1.12Governmental Approvals.  Topco and its Subsidiaries are in material
compliance with, and are in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate all of
its material Properties, except where noncompliance (or failure to be in good
standing) would not reasonably be expected to have a Material Adverse
Effect.  All necessary import, export or other licenses, permits or certificates
for the import or handling of any goods or other Collateral have been procured
and are in effect, and Topco and its Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

8.1.13Compliance with Laws.  Except as disclosed on Schedule 8.1.13: (i) Topco
and its Subsidiaries have duly complied, and their Properties and business
operations are in compliance, in all material respects, with all Applicable Law,
except where noncompliance would not reasonably be expected to have a Material
Adverse Effect.; (ii) no Inventory has been produced in violation of Applicable
Law, including the FLSA; (iii)  no Obligor’s or Subsidiary’s present operations
(or to Borrower’s knowledge, past operations), Real Estate or other Properties
are subject to any federal, state or local investigation to determine whether
any remedial action is needed to address any Environmental Release;  (iv)  no
Obligor has received any Environmental Notice; (v)  to Borrower’s knowledge,
there are no Environmental Releases or Hazardous Materials on any Real Estate
now owned, leased or operated by Borrower or its Subsidiaries which would result
in material liability arising under any Environmental Law.

8.1.14Burdensome Contracts.  Neither Topco nor any of its Subsidiaries is party
or subject to any Restrictive Agreement, except as shown on Schedule 8.1.14.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by any Obligor.

8.1.15Litigation.  Except as shown on Schedule 8.1.15, there are no proceedings
or investigations pending or, to Topco’s actual knowledge, threatened in writing
against Topco or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) would reasonably be expected to have a Material
Adverse Effect if determined adversely to Topco or its Subsidiaries.  Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Event of Default exists, a Commercial Tort Claim for less than
$4,000,000).  No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority.

8.1.16No Defaults.  No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.  No Obligor is in material default,
and no event or circumstance has occurred or exists that with the passage of
time or giving of notice would constitute a material default, under any Material
Contract other than as is being Properly Contested.

47

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

8.1.17ERISA.  Except as disclosed on Schedule 8.1.17:

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter (or opinion letter) from the IRS or an application for such
a letter is currently being processed by the IRS with respect thereto and, to
the actual knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.  Each Obligor and ERISA Affiliate has
met, in all material respects all applicable requirements under the Code, ERISA
and the Pension Protection Act of 2006, and no application for a waiver of the
minimum funding standards or an extension of any amortization period has been
made with respect to any Plan.

(b)There are no pending or, to the actual knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction or, to the actual
knowledge of Borrower violation of the fiduciary responsibility rules with
respect to any Plan that has resulted in or would reasonably be expected to have
a Material Adverse Effect.

(c)Except as would not reasonably be expected to have a Material Adverse Effect
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no
Obligor or ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iii) no Pension
Plan has any Unfunded Pension Liability; (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; (vi) as
of the most recent valuation date for any Pension Plan or Multiemployer Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date.

8.1.18AG&M Parent, L.A.R.K. Parent, AG SPV and SIC.  (a) AG&M Parent has not
engaged in any activities other than acting as a holding and management company
and transactions and activities incidental thereto, and entering into and
performing its obligations under the Term Debt Documents and does not hold any
assets other than all of the issued and outstanding Equity Interests of AG&M and
proceeds thereof and contractual rights pursuant to the Term Debt Documents, (b)
L.A.R.K. Parent has not engaged in any activities other than acting as a holding
and management company and transactions and activities incidental thereto, and
does not hold any assets other than all of the issued and outstanding Equity
Interests of L.A.R.K. and proceeds thereof, (c) AG SPV has not engaged in any
activities other than entering into and performing its obligations under the
Term Debt Documents and the Artisan Company Agreement and does not hold any
assets other than (i) membership interests under the Artisan Company Agreement;
and (ii) fifty (50) quotas, representing a one percent (1%) equity ownership
interest, of Cacafe Servicos Administrativos Ltda. ME, and (d) SIC has not
engaged in any activities other than acting as a holding and management company
and transactions and activities incidental thereto and does not hold any assets
other than all of the issued and outstanding Equity Interests of AG&M Parent and
L.A.R.K. Parent.

8.1.19Trade Relations.  To the actual knowledge of each Borrower, there exists
no actual or threatened termination of any business relationship between
Borrower or any of its Subsidiary and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of Borrower or such Subsidiary.

8.1.20Labor Relations.  Neither Topco nor its Subsidiaries are party to or bound
by any collective bargaining agreement.  There are no material grievances,
disputes or controversies with any union or other organization of Topco’s or its
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
would reasonably be expected to have a Material Adverse Effect.

48

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

8.1.21Payable Practices.  No Borrower has made any material change in its
historical accounts payable practices that would have an adverse impact on
Borrower from those in effect on the Initial Closing Date.

8.1.22Not a Regulated Entity.  No Borrower is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940;
nor (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

8.1.23Margin Stock.  No Borrower is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No Loan proceeds or Letters of Credit
will be used by Borrower to purchase or carry, or to reduce or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.

8.1.24OFAC.  Neither any Borrower nor, to the actual knowledge of each Borrower,
any other Obligor, any director, officer, employee, agent, affiliate or
representative thereof, owned or controlled by any individual or entity that is
currently the subject or target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.  No part of the proceeds of the Loan or
any Letter of Credit will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

8.1.25Deposit Accounts.  Schedule 9.1.9 (as amended from time to time) shows all
Deposit Accounts maintained by each Obligor, including all Dominion Accounts.

8.1.26Anti-Corruption and Anti-Terrorism Laws.  Each Obligor and its respective
Subsidiaries has conducted its business in accordance with applicable
anti-corruption laws and Anti-Terrorism Laws and has instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

8.1.27Material Contracts.  Set forth on Schedule 8.1.27 is a complete and
accurate list as of the Closing Date of all Material Contracts of each Obligor,
showing the parties and subject matter thereof and amendments and modifications
thereto.  Each such Material Contract is in full force and effect and is binding
upon and enforceable against each Obligor that is a party thereto and, to the
actual knowledge of such Obligor, all other parties thereto in accordance with
its terms, except, in each case, as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general principles of equity.

8.1.28Customers and Suppliers.  There exists no actual or threatened (in
writing) termination or cancellation of the business relationship between (i)
any Obligor, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any Obligor are governed by a Material
Contract, or (ii) any Obligor, on the one hand, and any supplier or any group
thereof, on the other hand, whose agreements with any Obligor are governed by a
Material Contract.

8.1.29Solvency.  Topco and its Subsidiaries (taken as a whole) are Solvent.

8.1.30Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects

8.2Complete Disclosure.  No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading.  There is no fact or
circumstance that any Obligor has failed to disclose to Lender in writing that
could reasonably be expected to have a Material Adverse Effect.

49

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.COVENANTS AND CONTINUING AGREEMENTS

9.1Affirmative Covenants.  As long as any Commitment or Obligations (other than
contingent obligations against which no claim has been asserted) are
outstanding, Topco shall, and shall cause each Subsidiary to:

9.1.1Inspections; Appraisals.

(a)Permit Lender from time to time, subject to (except when an Event of Default
exists) no less than 15 days’ advance written notice and during normal business
hours, to visit and inspect the Properties of the Obligors or Subsidiary,
inspect, audit and make extracts from Topco’s or its Subsidiaries’ books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations.  Lender shall not have
any duty to any Obligor to make any inspection, or to share any results of any
inspection, appraisal or report with any Obligor.  The Obligors acknowledge that
all inspections, appraisals and reports are prepared by Lender for its purposes,
and the Obligors shall not be entitled to rely upon them.

(b)Reimburse Lender for its reasonable charges, costs and expenses in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Lender deems reasonably appropriate, up to once per
Loan Year (or two times per Loan Year during any time in which Availability is
less than 15% of the Revolver Commitment for 3 consecutive days; and (ii)
appraisals of Inventory, up to once per Loan Year (or twice per Loan Year during
any time in which Availability is less than 15% of the Revolver Commitment for 3
consecutive days); provided, however, that if an examination or appraisal is
initiated during an Event of Default, all reasonable charges, costs and expenses
therefor shall be reimbursed by Borrower without regard to such limits.  Subject
to and without limiting the foregoing, each Obligor agrees to pay Lender’s then
standard charges for examination activities, including the standard charges of
Lender’s internal examination and appraisal groups, as well as the charges of
any third party used for such purposes. No Borrowing Base calculation shall
include Collateral acquired in a Permitted Acquisition or otherwise outside of
the Ordinary Course of Business until completion of applicable field
examinations and appraisals, the results of which shall be satisfactory to
Lender in its Permitted Discretion, which shall not count toward the appraisals
and examination limits set forth above.  

9.1.2Financial and Other Information.  Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Lender all financial statements, reports and other items set forth on
Exhibit D no later than the time specified therein.

9.1.3Collateral Reporting.  Provide Lender with each certificate, report or
schedule set forth on Exhibit E attached hereto no later than the times
specified therein (or such later date as Lender shall agree).

9.1.4Notices.  Notify Lender in writing, promptly after any Obligor’s obtaining
knowledge thereof, of any of the following that affects an Obligor:  (a) the
threat (in writing) or commencement of any proceeding or investigation, whether
or not covered by insurance, if an adverse determination would have a Material
Adverse Effect; (b) any pending or threatened (in writing) labor dispute, strike
or walkout, or the expiration of any material labor contract; (c) any default
under or early termination of a Material Contract; (d) the existence of any
Default or Event of Default; (e) any judgment in an amount exceeding $2,500,000
(net of insurance coverage therefor); and (f) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), that could reasonably be expected to have a Material
Adverse Effect; (g) the occurrence of any ERISA Event that would reasonably be
expected to have a Material Adverse Effect; (h) [reserved]; (i) any proposed
material modifications to any License or entry into a new material License in
each case at least 5 days prior to its effective date or any default or breach
asserted by any Person to have occurred under any material provision of any
License; (j) the discharge of or any withdrawal or resignation by Topco’s
independent accountants that would have a Material Adverse Effect or (k) notices
from Term Agent in respect of the Term Debt.

9.1.5Compliance with Laws.  Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business,

50

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

unless failure to comply (other than failure to comply with Anti-Terrorism Laws
or the United States Foreign Corrupt Practices Act of 1977, as amended) or
maintain would not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release from any Obligor’s operations requiring reporting under Environmental
Law occurs at or on any Properties of any Obligor or any of its Subsidiaries, it
shall report such Environmental Release to Lender and act promptly and
diligently to investigate and report to all Governmental Authorities the extent
of such Environmental Release as required by Applicable Law, and to make
appropriate remedial action to investigate and remediate, such Environmental
Release to the extent required under Environmental Law to be performed by
Borrower.

9.1.6Taxes.  Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly
Contested.  If an Account of any Obligor includes a charge for any Taxes, Lender
is authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Obligor and to charge Obligors therefor;
provided, however, that Lender shall not be liable for any Taxes that may be due
from any Obligor or with respect to any Collateral.

9.1.7Insurance.

(a)Maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with a Best Rating of at least A-, unless otherwise approved
by Lender in its Permitted Discretion) satisfactory to Lender.  All proceeds
under each policy shall be payable to an account at Lender.  From time to time
upon Lender’s reasonable request, Topco shall deliver to Lender the originals or
certified copies of its and its Subsidiaries insurance policies and updated
flood plain searches (if applicable).  Unless Lender shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Lender as lender’s
loss payee; (ii) requiring 30 days prior written notice to Lender in the event
of cancellation of the policy for any reason whatsoever; and (iii) specifying
that the interest of Lender shall not be impaired or invalidated by any act or
neglect of Topco or its Subsidiaries or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If Obligors fails to provide and pay for any insurance, Lender may, at
its option, but shall not be required to, procure the insurance and charge
Obligors therefor.  Each Obligor agrees to deliver to Lender, promptly as
rendered, copies of all reports made to insurance companies.  While no Event of
Default exists, each Obligor may settle, adjust or compromise any insurance
claim, as long as the proceeds are delivered to an account at Lender.  If an
Event of Default exists, only Lender shall be authorized to settle, adjust and
compromise such claims.

(b)Without limiting clause (a) above, maintain insurance with insurers (with a
Best Rating of at least A-, unless otherwise approved by Lender in its Permitted
Discretion) reasonably satisfactory to Lender, with respect to the Properties
and business of Topco and Subsidiaries of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated.

9.1.8Licenses.  Keep each material License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Topco and Subsidiaries in full force and effect and pay all
royalties and other amounts when due under any License, except to the extent
such License is replaced by a License that is comparable or more favorable to
Topco and its Subsidiaries or such License matures or expires in accordance with
the terms of such License.

9.1.9Deposit Accounts; Depository Bank.  Take all actions necessary to establish
Lender’s control of each such Deposit Account maintained by each Obligor (other
than Excluded Accounts).  An Obligor shall be the sole account holder of each
Deposit Account and shall not allow any other Person (other than Lender and Term
Agent) to have control over a Deposit Account or any Property deposited
therein.  Each Obligor shall promptly notify Lender of any opening or closing of
a Deposit Account and, with the consent of Lender, will amend Schedule 9.1.9 to
reflect same.  Each Obligor also shall maintain Lender as its principal
depository bank, including for the maintenance of all operating, collection,
disbursement and other deposit accounts and for all Cash Management Services.  

51

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.1.10Other Collateral Covenants.  Comply with the following additional
covenants related to Collateral:

(a)All tangible items of Collateral, other than Inventory in transit, shall at
all times be kept by Borrower at the business locations set forth in Schedule
9.1.10, except that Topco or its Subsidiaries may (a) make sales or other
dispositions of Collateral in accordance with Section 9.2.6; and (b) move
Collateral to another location in the United States, upon 30 Business Days prior
written notice to Lender.

(b)At any time during the continuance of an Event of Default, Lender shall have
the right at any time, in the name of Lender, any designee of Lender or any
Obligor, to verify the validity, amount or any other matter relating to any
Accounts of an Obligor by mail, telephone or otherwise.  The Obligors shall
cooperate fully with Lender in an effort to facilitate and promptly conclude any
such verification process.

(c)All documented expenses incurred in the Permitted Discretion of Lender in
connection with protecting, storing, warehousing, insuring, handling,
maintaining and shipping of any Collateral, all Taxes payable with respect to
any Collateral (including any sale thereof), and all other payments required to
be made by Lender to any Person to realize upon any Collateral, shall be borne
and paid by Obligors.  Lender shall not be liable or responsible in any way for
the safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Lender’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk; except for such loss or damage caused
by the gross negligence or willful misconduct of Lender.

(d)Each Obligor shall defend (i) its title to Collateral the loss or impairment
of which would be material to the business of such Obligor and (ii) Lender’s
Liens on ABL Priority Collateral (as such term is defined in the Intercreditor
Agreement) therein against all Persons, claims and demands, except Permitted
Liens.

(e)Upon written request, Obligors shall provide Lender with copies of all
existing agreements, and promptly after execution thereof provide Lender with
copies of all agreements executed after the Closing Date, between an Obligor and
any landlord, warehouseman, processor, shipper, bailee or other Person that owns
any premises at which any Collateral that is included in the Borrowing Base is
kept or that otherwise may possess or handle any Collateral that is included in
the Borrowing Base.

(f)Each Obligor shall use, store and maintain all Inventory with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.  

(g)Prior to the occurrence and continuance of an Event of Default, each Obligor
shall promptly comply with Lender’s reasonable requests for such Obligor to take
such actions as such Obligor is entitled to take and exercise such rights as
such Obligor is entitled to exercise under the Consigned Inventory Agreements,
and at any time during the continuance of an Event of Default, Lender shall have
the right in the name of Borrower, Lender or any designee of Lender, to take all
such actions as such Obligor is entitled to take under the Consigned Inventory
Agreements, including without limitation, to correspond with, or make demands
against the consignees, and to instruct the consignees to handle the Consigned
Inventory in accordance with Lender’s instructions.

9.1.11Future Subsidiaries.  Cause:

(a)each Subsidiary of any Obligor not in existence on the Closing Date, to
execute and deliver to Lender promptly and in any event within 10 Business Days
after the formation, acquisition or change in status thereof, (i) a Joinder
Agreement, pursuant to which such Subsidiary shall be made a party to this
Agreement as a Guarantor, or at Lender’s option, a Borrower, together with (A)
certificates evidencing all of the Equity Interests of any Person owned by such
Subsidiary required to be pledged under the terms of this Agreement, (B) undated
stock powers for such Equity Interests executed in blank with signature
guaranteed, and (C) such opinions of counsel as Lender may reasonably request,
(iii) to the extent required under the terms of this Agreement, one or

52

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

more Mortgages creating on the real property of such Subsidiary a perfected,
first priority Lien (in terms of priority, subject only to Permitted Liens) on
such real property and such other Related Real Estate Documents as may be
reasonably required by Lender with respect to each such real property, and
(iv) to the extent required under the terms of this Agreement, such other
agreements, instruments, approvals or other documents reasonably requested by
Lender in order to create, perfect, establish the first priority of or otherwise
protect any Lien purported to be covered by this Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary (other than the excluded assets set forth
in Section 7.1) shall become Collateral for the Obligations;

(b)each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 10 Business Days after the formation or
acquisition of such Subsidiary a Pledge Supplement (as defined in the Pledge
Agreement), together with (i) certificates evidencing all of the Equity
Interests of such Subsidiary required to be pledged under the terms of this
Agreement and the Pledge Agreement, (ii) undated stock powers or other
appropriate instruments of assignment for such Equity Interests executed in
blank with signature guaranteed, (iii) such opinions of counsel as Lender may
reasonably request and (iv) such other agreements, instruments, approvals or
other documents reasonably requested by the Lender.

(c)Notwithstanding the foregoing, no Foreign Subsidiary shall be required to
become an Obligor (and, as such, shall not be required to deliver the documents
required by clause (i) above or become a Guarantor; provided, however, that if
the Equity Interests of a Foreign Subsidiary are owned by an Obligor, such
Obligor shall deliver all such documents, instruments, agreements (including,
without limitation, at the reasonable request of Lender, a pledge agreement
governed by the laws of the jurisdiction of the organization of such Foreign
Subsidiary) and certificates described in clause (ii) above to Lender, and take
all commercially reasonable actions reasonably requested by Lender or otherwise
necessary to grant and to perfect a first‑priority Lien (subject to Permitted
Liens) in favor of Lender, for the benefit of Lender, in 65% of the voting
Equity Interests of such Foreign Subsidiary and 100% of all other Equity
Interests of such Foreign Subsidiary owned by such Obligor but in no event shall
such Foreign Subsidiary become a Guarantor under this Agreement or any of the
other Loan Documents.

9.1.12Anti-Corruption Laws.  Conduct its business in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

9.1.13Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as Lender may reasonably require from time to
time in order (a) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (b) to subject to valid and perfected first
priority Liens any of the Collateral, (c) to establish and maintain the validity
and effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (d) to grant, and
confirm unto Lender the rights now or hereafter intended to be granted to it
under this Agreement or any other Loan Document.  In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Obligor
(i) authorizes Lender upon the occurrence and during the continuance of an Event
of Default, to execute any such agreements, instruments or other documents in
such Obligor’s name and to file such agreements, instruments or other documents
in any appropriate filing office, all to establish and/or perfect Lender’s
interests in the Collateral, (ii) authorizes Lender to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Obligor, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Obligor prior to the
date hereof.  Notwithstanding anything else contained herein to the contrary,
(w) the foregoing shall not apply to any excluded assets pursuant to Section
7.1, (x) any such documents and deliverables shall be governed by laws of the
State of New York or such other State of the United States as may be reasonably
agreed by the Lender and the Borrower based upon the type and location of the
particular Collateral and for the avoidance of doubt, no foreign-law governed
documents shall be required for any Collateral, including with respect to any
Intellectual Property registered in any non-U.S. jurisdiction, and (y) no
leasehold mortgages, landlord waivers, tenant estoppels, or collateral access
letters shall be required to be entered into unless the same are entered into
with respect to the Term Debt.

9.1.14Post-Closing.  Comply with the requirements on Exhibit F.

53

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.1.15Know Your Customer. Promptly following any request therefor, information
and documentation reasonably requested by Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.

9.2Negative Covenants.  As long as any Commitment or Obligations (other than
contingent obligations against which no claim has been asserted) are
outstanding, Topco shall not, and shall cause each Subsidiary not to:

9.2.1Permitted Debt.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to any Debt except:  (a) the
Obligations; (b) Subordinated Debt; (c) Purchase Money Debt of Topco and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $8,000,000 at any time; (d) Bank Product
Debt incurred in the Ordinary Course of Business; (e) Contingent Obligations (i)
arising from endorsements of Payment Items for collection or deposit in the
Ordinary Course of Business; (ii) arising from Hedging Agreements permitted
hereunder; (iii) existing on the Closing Date, and any extension or renewal
thereof that does not increase the amount of such Contingent Obligation when
extended or renewed; (iv) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(v) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Equipment permitted hereunder; or (vi) arising
under the Loan Documents; (f) as applicable, (i) the Cerberus Term Debt in a
maximum principal amount not to exceed $105,000,000 or (ii) the Cerberus Term
Loan Refinancing Debt in a maximum principal amount not to exceed $250,000,000,
in each case, less any payments resulting in a permanent reduction of such Term
Debt, subject to, as to the Cerberus Term Debt, the limitations set forth in the
Intercreditor Agreement and as to the Cerberus Term Loan Refinancing Debt, any
relevant intercreditor agreement; (g) Acquired Indebtedness in an amount not to
exceed $2,500,000 in the aggregate at any time outstanding, (h) Debt arising as
a direct result of judgments, orders, awards or decrees against any Obligor, in
each case not constituting an Event of Default, and (j) Debt that is not
included in any of the preceding clauses of this Section, is not secured by a
Lien (other than a Permitted Lien which does not cover Accounts or Inventory)
and does not exceed $8,000,000 in the aggregate at any time.

9.2.2Permitted Liens.  Create, incur or suffer to exist any Lien upon or with
respect to any of its Property, whether now owned or hereafter acquired, file or
authorize the filing under Uniform Commercial Code or any Requirement of Law of
any jurisdiction, a financing statement (or the equivalent thereof) that names
it or any of its Subsidiaries as debtor; sign any security agreement authorizing
any secured party thereunder to file such financing statement (or the equivalent
thereof) other than, as to all of the above, the following (collectively,
“Permitted Liens”):  (a) Liens in favor of Lender and Secured Parties; (b) 
Liens securing Debt that is permitted under Section 9.2.1(c); (c) Liens for
Taxes not yet due or being Properly Contested; (d) statutory Liens (other than
Liens for Taxes or imposed under ERISA) arising in the Ordinary Course of
Business, but only if (i) payment of the obligations secured thereby is not yet
due or is being Properly Contested, and (ii) such Liens do not materially impair
the value or use of the Property or materially impair operation of the business
of Topco or its Subsidiaries; (e) Liens incurred or deposits made in the
Ordinary Course of Business to secure the performance of government tenders,
bids, contracts, statutory obligations and other similar obligations, as long as
such Liens are at all times junior to Lender’s Liens and are required or
provided by law; (f) Liens arising in the Ordinary Course of Business that are
either (i) subject to Lien Waivers or (ii) with respect to a non-material
portion of the Collateral (other than Accounts or Inventory); (g) Liens arising
by virtue of a judgment or judicial order against Topco or its Subsidiaries, or
any Property of Topco or its Subsidiaries, as long as such Liens are (i) in
existence for less than 20 consecutive days or being Properly Contested, and
(ii) at all times junior to Lender’s Liens; (h) easements, rights-of-way,
restrictions, covenants or other agreements of record, and other similar charges
or encumbrances on Real Estate, that do not secure any monetary obligation and
do not interfere with the Ordinary Course of Business; (i) normal and customary
rights of setoff upon deposits in favor of depository institutions, and Liens of
a collecting bank on Payment Items in the course of collection; and
(j) carriers’, warehousemen’s, mechanics, materialmen’s, repairmen’s or other
like Liens arising in the Ordinary Course of Business that secure obligations
that are not overdue for a period of more than 30 days or are being Properly
Contested; (k) Liens securing the Debt that is permitted under Section 9.2.1(f);
provided that such Liens are at all times subject to the terms of the
Intercreditor Agreement; (l) Liens in favor of customs and revenue authorities
arising as a matter of law which secure payment of customs duties in connection
with the importation of goods, but only to the extent such Liens secure amounts
not yet due; (n) existing Liens shown on Schedule 9.2.2. and replacement Liens
on the property subject to such Liens, but only to the extent that the amount of
debt secured thereby, and the property secured thereby, shall not be increased;
and (o) Liens in favor of Borrower in respect of its consignment interests
encumbering its Consigned Inventory.

54

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.2.3Actions by AG SPV.  AG SPV has not, and shall not:

(i)engage in any business or activity other than the acquisition, ownership, and
maintenance of its ownership of one thousand 1,000 membership units of Artisan
SG, LLC (D/B/A The Artisan Group, LLC), and activities incidental thereto;

(ii)acquire or own any material assets other than Borrower’s membership
interests under the Artisan Company Agreement;

(iii)merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case, Lender’s consent;

(iv)fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, and qualifications to do business, or without the
prior written consent of Lender, amend, modify, terminate or fail to comply with
the provisions of its operating agreement, articles of organization, or other
similar organizational documents;

(v)own any Subsidiary or make any investment in, any Person without the consent
of Lender;

(vi)commingle its assets with the assets of any of its members, general or
limited partners, shareholders, Affiliates, principals or of any other Person;

(vii)incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Obligations and the Term Debt;

(viii)become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due, except debts and liabilities being contested in
good faith and against which adequate reserves have been established in
accordance with GAAP consistently applied;

(ix)seek the dissolution or winding up in whole, or in part, of AG SPV;

(x)hold itself out to be responsible for the debts of another Person;

(xi)fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own
name;

(xii)without the unanimous written consent of its directors, managers or
managing members, or general or limited partners, as the case may be, and the
consent of any independent directors or independent managers required herein,
file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors;

(xiii)fail to maintain books and records and bank accounts separate from those
of any other person or entity;

(xiv)fail to maintain its assets in such a manner that it is costly or difficult
to segregate, identify or ascertain such assets;

55

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(xv)fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other person or entity except
that AG SPV’s assets may be included in a consolidated financial statement of
its’ Affiliate so long as appropriate notation is made on such consolidated
financial statements to indicate the separateness of the SPV from such
Affiliate  and to indicate that AG SPV’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other person or
entity;

(xvi)fail to allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;

(xvii)permit any Affiliate to guarantee or pay its obligations;

(xviii)make loans or advances to any other person or entity (other than the
Obligations and the Term Debt);

(xix)fail to pay its liabilities and expenses out of and to the extent of its
own funds (other than from capital contributions);

(xx)fail to maintain a sufficient number of employees in light of its
contemplated business purpose and pay the salaries of its own employees, if any,
only from its own funds (other than from capital contributions);

(xxi)fail to maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; and

(xxii)fail to cause the managers, officers, employees, agents and other
representatives of the SPV to act at all times with respect to AG SPV
consistently and in furtherance of the foregoing and in the best interests of AG
SPV;  

(xxiii)fail to comply with any of the covenants contained in this Section 9.2.3
or any other covenants contained in this Agreement shall not affect the status
of the AG SPV as a separate legal entity.

(xxiv)(A) fail to incorporate the foregoing clauses (i) through (xxiii) into its
organizational documents and (B) amend, modify or otherwise change its
organizational documents with respect to the foregoing.

9.2.4Distributions; Upstream Payments.  Declare or make any Distributions,
except Permitted Distributions when no Event of Default exists, or create or
suffer to exist any encumbrance or restriction on the ability of a Subsidiary to
make any Distribution to a Borrower, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 8.1.14.

9.2.5Restricted Investments.  Make any Restricted Investment.

9.2.6Disposition of Assets.  Sell, lease, license, consign, transfer or
otherwise dispose of any Property of an Obligor or a Subsidiary of an Obligor,
whether now owned or hereafter acquired, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, except (a) a
sale of Inventory in the Ordinary Course of  Business; (b) as long as no Event
of Default exists and all Net Proceeds are in cash and remitted to a Deposit
Account of Borrower at Lender subject to a Deposit Account Control Agreement, a
disposition of Property of an Obligor that is (i) a disposition of Equipment; or
(ii) a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsalable in the Ordinary Course of Business; (c) replacement of Equipment that
is worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens; (d) a transfer of Property by another Obligor
to Borrower; (e) the use of cash in the ordinary course of its business; (f) the
granting of Liens not prohibited under this Agreement; and (g) the conveyance of
Property (other than Accounts and Goods) not otherwise permitted above; provided
that, the aggregate book value of all such Property so conveyed in any Loan Year
of Borrower under this clause (g) shall not exceed $4,000,000.

56

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.2.7Loans.  Make or commit or agree to make any loans or other advances of
money to any Person, except (a) advances to an officer or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business, (b) the loan made pursuant to the L.A.R.K. Debt Documents and (c) any
loans or other advances to customers in the Ordinary Course of Business not to
exceed $2,500,000 in the aggregate at any time.

9.2.8Restrictions on Payment of Certain Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except to the extent
expressly permitted under any subordination agreement relating to such Debt (and
a Senior Officer of Borrower Agent shall certify to Lender, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied; provided that, failure to provide such notice
shall not result in an Event of Default); (b) Term Debt, except (i) mandatory
prepayments based on Excess Cash Flow (as defined in the Term Loan Agreement) to
the extent required to be paid pursuant to Section 5.2.2(a) of the Term Loan
Agreement, but only to the extent the Payment Conditions have been satisfied
(and a Senior Officer of Topco shall certify to Lender, not less than five
Business Days prior to the date of payment, that all Payment Conditions have
been satisfied; provided that, failure to provide such notice shall not result
in an Event of Default), (ii) regularly scheduled payments of principal and
interest on the Term Debt, (iii) fees and expenses payable to Term Agent and
Term Lenders, (iv) mandatory prepayments based on “Equity Cure Contributions”
(as defined in the Term Loan Agreement as in effect on the Closing Date) to the
extent required to be paid pursuant to Section 5.2.2(d) of the Term Loan
Agreement, but only to the extent such “Equity Cure Contributions” are not
Equity Cure Contributions pursuant to Section 9.3.2 of this Agreement, the
proceeds of which are required to be applied to prepay outstanding principal
under the Revolving Loan pursuant to Section 9.3.2 of this Agreement; and (v)
other payments to the extent expressly permitted in the Intercreditor Agreement;
or (c) subject to clauses (a) and (b) above, any Borrowed Money (other than the
Obligations) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date (or as amended thereafter with the written consent
of Lender).

9.2.9Fundamental Changes.  Change its name or conduct business under any
fictitious name; change its tax (unless required by Applicable Law), charter or
other organizational identification number; change its form or state of
organization; liquidate, wind up its affairs or dissolve itself; or merge,
combine or consolidate with any Person, whether in a single transaction or in a
series of related transactions, except for mergers or consolidations of a
wholly-owned Subsidiary into a Borrower.

9.2.10Subsidiaries. Form or acquire any Subsidiary after the Closing Date or
permit any existing Subsidiary to issue any additional Equity Interests except
directors’ qualifying shares.

9.2.11Organic Documents.  Amend, modify or otherwise change any of its Organic
Documents, except, (i) with respect to Subsidiaries other than AG SPV, in
connection with a transaction permitted under Section 9.2.9, or (ii) in
connection with a name change so long as Lender shall receive (a) three (3)
Business Day’s prior written notice of such amendment and (b) a true and
complete copy of the amendment filed by the appropriate official in its
jurisdiction of formation within three (3) Business Days of such filing.

9.2.12Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Topco and Subsidiaries.

9.2.13Accounting Changes.  Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.

9.2.14Restrictive Agreements.  Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date and listed on
Schedule 8.1.14; (b) relating to secured Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.

9.2.15Hedging Agreements.  Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

57

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

9.2.16Conduct of Business.  Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

9.2.17Affiliate Transactions.  Enter into, renew or extend or be a party to any
transaction or series of transactions with an Affiliate, except (a) transactions
expressly permitted by the Loan Documents; (b) payment of reasonable
compensation to officers and employees for services actually rendered, and
payment of customary directors’ fees and indemnities and, subject to Section
9.2.22, management fees; and (c) transactions with Affiliates in the Ordinary
Course of Business (including those consummated prior to the Closing Date and
shown on Schedule 9.2.17) so long as such transactions are upon fair and
reasonable terms fully disclosed to Lender and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

9.2.18Plans.  Become party to any Multiemployer Plan or Foreign Plan, other than
any (i) in existence on the Closing Date; or (ii) the non-satisfaction of the
liabilities thereunder would not have a Material Adverse Effect.

9.2.19Amendments to Term Debt Documents and Subordinated Debt.  Amend,
supplement or otherwise change (or permit the amendment, modification or other
change in any manner of) any document, instrument or agreement relating to (a)
the Cerberus Term Debt that is not expressly permitted under the Intercreditor
Agreement or the Cerberus Term Loan Refinancing Debt that is not expressly
prohibited under the intercreditor agreement applicable thereto or (b) any
Subordinated Debt, if such modification (i) increases the principal balance of
such Debt, or increases any required payment of principal or interest; (ii)
accelerates the date on which any installment of principal or any interest is
due, or adds any additional redemption, put or prepayment provisions; (iii)
shortens the final maturity date or otherwise accelerates amortization; (iv)
increases the interest rate; (v) increases or adds any fees or charges; or (vi)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for Borrower
or any Subsidiary, or that is otherwise materially adverse to Borrower, any
Subsidiary or Lender.

9.2.20Returns of Inventory; Affixed Equipment.  Return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Event of Default
or Overadvance exists or would result therefrom; (c) Lender is promptly notified
if the aggregate Value of all Inventory returned in any calendar month exceeds
$500,000; and (d) any payment received by Borrower for a return is promptly
remitted to Lender for application to the Obligations.  

9.2.21Acquisition, Sale and Maintenance of Inventory.  Acquire or accept any
Inventory on consignment or approval, and each Obligor shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA.

9.2.22Management Fee.  Pay any management fee, consulting fee, or similar fee to
any of its equity holders or any Affiliate thereof.

9.2.23Investment Company Act of 1940.  Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

9.2.24Cacafe Servicos Administrativos Ltda. ME. Conduct any material business in
or through Cacafe Servicos Administrativos Ltda. ME or change the line of
business of Cacafe Servicos Administrativos Ltda. ME without the prior written
consent of Lender (such consent not to be unreasonably withheld, conditioned or
delayed).

9.3Financial Covenants.  As long as any Commitment or Obligations are
outstanding, Topco and its Subsidiaries shall:

9.3.1Fixed Charge Coverage Ratio.  While a Financial Covenant Trigger Period is
in effect, maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 as of
the end of each Fiscal Quarter, for the trailing

58

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

four quarter period then ending, commencing with the most recent period for
which financial statements were, or were required to be, delivered hereunder
prior to the Trigger Period.

9.3.2Topco’s Right to Cure.  Notwithstanding anything to the contrary contained
in Section 10.1, in the event of any Event of Default under Section 10.1 that
results from a breach of Section 9.3.1, and until the expiration of the tenth
(10th) Business Day after the earlier of (x) the date of delivery by the
Borrower of the financial statements required by Exhibit E (clause (b)) or (y)
the date by which such financial statements are required to have been delivered
(the “Equity Cure Period”), Topco pursuant to written notice to Lender prior to
the receipt of such proceeds by Topco or another Borrower, as applicable, issue
equity interests in Topco or another Borrower, as applicable, to its then
existing equity investors in return for cash or otherwise receive a cash capital
contribution from one or more of such Persons, and Topco or another Borrower, as
applicable, may apply the amount of the net proceeds therefrom to increase
EBITDA with respect to such applicable Fiscal Quarter and in the calculation of
EBITDA for any subsequent financial covenant tests including the Fiscal Quarter
that includes the date of such contribution (the “Equity Cure Contributions”);
provided that (i) any such proceeds received by Topco are contributed to
L.A.R.K. or AG&M, (ii) 100% of the net proceeds of such Equity Cure Contribution
are applied to prepay in full all outstanding principal under the Revolving
Loan, with any excess proceeds applied pursuant to Section 9.3.3 of the Term
Debt Credit Agreement, (iii) in each four Fiscal Quarter period, no more than
two Equity Cure Contributions shall be made, (iv) not more than four Equity Cure
Contributions may be made during the term of this Agreement, and (v) the amount
of any Equity Cure Contributions in any Fiscal Quarter shall be no greater than
the amount required to cause Borrower to be in compliance with the applicable
financial covenants as at the end of such Fiscal Quarter.  The parties hereby
acknowledge that this Section 9.3.2 may not be relied on for any other purposes
and all Equity Cure Contributions shall be disregarded for all other purposes. 
If, after giving effect to the Equity Cure Contributions, Borrower shall then be
in compliance with the terms of Section 9.3.1, Borrower shall be deemed to have
satisfied the requirements of Section 9.3.1 on the relevant date of
determination, and the applicable Event of Default shall automatically be deemed
to have not occurred. Lender shall in no event be required to make any credit
extension during the Equity Cure Period.

10.EVENTS OF DEFAULT; REMEDIES ON DEFAULT

10.1Events of Default.  Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)Any Obligor fails to pay the Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b)Any representation or warranty of an Obligor made in the Loan Documents,
financial statements delivered to Lender or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c)An Obligor breaches or fail to perform any covenant contained in Section 5.5,
5.7, 7.2, 9.1.1, 9.1.2 (but only as to the covenants described in (a), (b) and
(c) of Exhibit D), 9.1.3, 9.1.4(d), 9.1.7, 9.1.10,   9.1.12, 9.1.13, 9.2 or
9.3.1; provided that, solely with respect to a breach of Section 9.2.3, such
breach or failure is not cured within 10 Business Days after a Senior Officer of
such Obligor has knowledge thereof or receives notice thereof from Lender,
whichever is sooner); provided further that, solely with respect to a breach of
Section 9.3.1, such breach continues after the expiration of the applicable
Equity Cure Period;

(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof (less, in the case of
Section 9.1.4, the number of days between the date such Senior Officer obtained
knowledge of such failure and the date that notice thereof is given pursuant to
Section 9.1.4) or receives notice thereof from Lender, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;

59

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(e)A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);

(f)Any breach, default or the occurrence and continuation of any “Event of
Default” (or any comparable term) of an Obligor occurs under (i) one or more
Hedging Agreements in an aggregate principal amount exceeding $1,000,000 (the
“obligations” of any Obligor in respect of any Hedge Agreement at any time shall
be the maximum aggregate amount (after giving effect to any netting agreements)
that such Obligor would be required to pay if such Hedge Agreement were
terminated at such time); or (ii) any documentation evidencing or executed in
connection with the Term Debt or (iii) any instrument or agreement to which it
is a party or by which it or any of its Properties is bound, relating to any
Debt (other than the Obligations or the Term Debt) in excess of $5,000,000, in
each case, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

(g)Any judgment, order or award (or any settlement of any litigation or other
proceeding that, if breached, could result in a judgment, order or award) for
the payment of money is entered against an Obligor in an amount that exceeds,
individually or cumulatively with all unsatisfied judgments or orders against
all Obligors, $4,000,000 (net of insurance coverage therefor that has not been
denied by the insurer unless a stay of enforcement of such judgment or order is
in effect, by reason of a pending appeal;

(h)A loss, theft, damage or destruction occurs with respect to any Inventory if
the amount not covered by insurance exceeds $4,000,000;

(i)An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j)(i) An Insolvency Proceeding is commenced by an Obligor; (ii) an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; (iii) a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or
(iv) an Insolvency Proceeding is commenced against an Obligor and the Obligor
consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 30 days after filing, or an order for relief is entered in the
proceeding;

(k)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC that would reasonably be
expected to result in a Material Adverse Effect, or an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan and
such failure would reasonably be expected to result in a Material Adverse
Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan that would reasonably be expected to result in a Material Adverse
Effect;

(l)An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could cause or result in a Material Adverse Effect; or

(m)A Change of Control occurs.

10.2Remedies upon Default.  If an Event of Default described in Section 10.1(j)
occurs, then to the extent permitted by Applicable Law, all Obligations shall
become automatically due and payable and all Commitments shall terminate,
without any action by Lender or notice of any kind.  In addition, or if any
other Event of Default exists, Lender may in its discretion do any one or more
of the following from time to time:

60

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(a)declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Obligors to the fullest extent permitted
by law;

(b)terminate, reduce or condition any Commitment or make any adjustment to the
Borrowing Base;

(c)require Obligors to Cash Collateralize their LC Obligations, Bank Product
Debt and other Obligations that are contingent or not yet due and payable, and,
if Obligors fail to deposit such Cash Collateral, Lender may advance the
required Cash Collateral as Revolver Loans; and

(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by an Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Lender, in its discretion, deems advisable.  Each Obligor agrees that 10
days’ notice of any proposed sale or other disposition of Collateral by Lender
shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable.  Lender may
conduct sales on any Obligor’s premises, without charge, and any sales may be
adjourned from time to time in accordance with Applicable Law.  Lender shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Lender may purchase any Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
the purchase price, may set off the amount of such price against the
Obligations.

10.3License.  For the sole purpose of enabling Lender to exercise its rights and
remedies as to the Collateral under this Agreement and Applicable Law, Lender is
hereby granted an irrevocable, non-exclusive license or other right to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any Intellectual Property of Obligors, computer hardware and software,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral.  For clarity, this license
is effective only while an Event of Default exists and is irrevocable until the
termination of this Agreement.  Each Obligor’s rights and interests under
Intellectual Property shall inure to Lender’s benefit.

10.4Setoff.  At any time during the continuance of an Event of Default, Lender
and its Affiliates are authorized, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or such Affiliate
to or for the credit or the account of an Obligor against its Obligations,
whether or not Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness.  The rights of Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
offset) that such Person may have.

10.5Remedies Cumulative; No Waiver.

10.5.1Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other.  The rights and remedies of Lender under the
Loan Documents are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.  All such
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.

61

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

10.5.2Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Lender to require strict performance by any Obligor under
any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Lender of any payment or performance
by an Obligor under any Loan Documents in a manner other than that specified
therein.  Except as set forth in this Agreement, any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

11.MISCELLANEOUS

11.1Amendments and Waivers.

11.1.1Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Obligors, Lender, and their respective successors and
assigns, except that (a) no Obligor shall have the right to assign its rights or
delegate its obligations under any Loan Documents and (b) Lender may only assign
to an Eligible Assignee any of its rights and obligations under the Loan
Documents (it being understood and agreed by the parties hereto that any other
attempted transfer, assignment or participation by any party hereto is expressly
prohibited and shall be null and void).  Nothing herein shall limit the right of
Lender to pledge or assign any rights under the Loan Documents to secure
obligations of Lender, including a pledge or assignment to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release Lender
from its obligations hereunder nor substitute such pledgee or assignee as a
party hereto.

11.1.2Amendments and Other Modifications.  No modification of any Loan Document,
including any extension or amendment of a Loan Document or any waiver of a
Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document; provided,
however, that only the consent of the parties to a Bank Product agreement shall
be required for any modification of such agreement.  Any waiver or consent
granted by Lender shall be effective only if in writing, and only for the matter
specified.

11.1.3Register.  Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, any notes or other writing issued under
the Loan Documents shall be registered as to both principal and any stated
interest; provided, however, the foregoing shall in no event be construed as
creating a fiduciary relationship between Lender or any Obligor.  Lender, acting
as a non-fiduciary agent of Topco (solely for tax purposes), shall maintain (a)
a copy (or electronic equivalent) of each assignment document evidencing an
assignment of interests in the Loan Documents, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, interest
and LC Obligations owing to, Lender and any Eligible Assignee (the
“Register”).  Entries in the register shall be conclusive, absent manifest
error, and Topco and each other Obligor and Lender shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary.  Lender shall have no obligation to
disclose any information in such register except to the extent necessary to
establish that any Person’s interest is in registered form under the Code.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

11.2Power of Attorney.  Each Obligor hereby irrevocably constitutes and appoints
Lender (and all Persons designated by Lender) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section.  Lender,
or Lender’s designee, may, without notice and in either its or Obligors’ name,
but at the cost and expense of Obligors:

(a)Endorse Obligors’ name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Lender’s possession or control;
and

(b)During the continuance of an Event of Default, (i) notify any Account Debtors
of the assignment of their Accounts, demand and enforce payment of Accounts, by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) collect, liquidate and receive balances in
Deposit Accounts or investment accounts, and take control,

62

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

in any manner, of proceeds of Collateral; (iv) receive, open and dispose of mail
addressed to Obligors, and notify postal authorities to deliver any such mail to
an address designated by Lender; (v) use Obligors’ stationery and sign its name
to verifications of Accounts and notices to Account Debtors; (vi) use
information contained in any data processing, electronic or information systems
relating to Collateral; (vii) make and adjust claims under insurance policies;
and (viii) do all other things necessary to carry out the intent and purpose of
this Agreement.

11.3Indemnity.  OBLIGORS SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.  This Section 11.3 shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

11.4Notices and Communications.

11.4.1Notice Address.  Subject to Section 4.1.2 and Section 11.4.2, all notices
and other communications by or to a party hereto shall be in writing and shall
be given to Obligors, at Borrower Agent’s address shown on Annex I hereto, and
to any other Person at its address shown on the signature pages hereof, or at
such other address as a party may hereafter specify by notice in accordance with
this Section 11.4.  Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Lender pursuant to Section 2.1.3, 2.2, 3.1.2, or 4.1.1
shall be effective until actually received by the individual to whose attention
at Lender such notice is required to be sent.  Any written communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party.  Any notice
received by Borrower Agent shall be deemed received by all Obligors.

11.4.2Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as delivery of
financial statements, Borrowing Base Certificates and other information required
by Section 9.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.2.  Lender make no assurances as to the
privacy and security of electronic communications.  Electronic and voice mail
may not be used as effective notice under the Loan Documents.

11.4.3Platform.  Borrowing Base information, reports, financial statements and
other materials shall be delivered by Borrower Agent pursuant to procedures
approved by Lender, including electronic delivery (if possible) upon request by
Lender to an electronic system maintained by it (“Platform”).  Borrower Agent
shall notify Lender of each posting of reports or other information on the
Platform.  All information shall be deemed received by Lender only upon its
receipt of such notice.  The Platform is provided “as is” and “as
available.”  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY LENDER WITH RESPECT TO THE PLATFORM.  Lender does not
warrant the adequacy or functioning of the Platform, and expressly disclaims
liability for any issues involving the Platform.  No Indemnitee shall have any
liability to any Obligor or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform or delivery of any information
over the internet.

11.4.4Non-Conforming Communications.  Lender may rely upon any communications
purportedly given by or on behalf of any Obligor even if they were not made in a
manner specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation.  The
Obligors shall indemnify and hold harmless each Indemnitee from any liabilities,
losses, costs and expenses arising from any electronic or telephonic
communication purportedly given by or on behalf of any Obligor.

63

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

11.5Performance of Obligors’ Obligations.  Lender may, in its discretion at any
time and from time to time, at Obligors’ expense, pay any amount or do any act
required of Obligor under any Loan Documents or otherwise lawfully requested by
Lender to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Lender’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Lender under this
Section shall be reimbursed by Obligors, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Revolver Loans.  Any payment made or action taken by Lender under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

11.6Credit Inquiries.  Lender may (but shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Obligor
or Subsidiary.

11.7Severability.  Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

11.8Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided.  Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

11.9Counterparts; Execution.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Lender has received counterparts bearing the signatures of all parties
hereto.  Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.  Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.  Upon request by
Lender, any electronic signature or delivery shall be promptly followed by a
manually executed or paper documents.

11.10Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

11.11No Control; No Advisory or Fiduciary Responsibility.  Nothing in any Loan
Document and no action of Lender pursuant to any Loan Document shall be deemed
to constitute control of any Obligor by Lender.  In connection with all aspects
of each transaction contemplated by any Loan Document, each Obligor acknowledges
and agrees that (a)(i) this credit facility and all related services by Lender
or its Affiliates are arm’s-length commercial transactions between Obligors and
such Person; (ii) Obligors have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) Obligors are capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated by the Loan Documents; (b)
each of Lender and its Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Obligors, their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Lender and its Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
Obligors and their respective Affiliates, and have no obligation to disclose any
of such interests to Obligors or their respective Affiliates.  To the fullest
extent permitted by Applicable Law, each Obligor hereby waives and releases any
claims that it may have against Lender and its Affiliates with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

64

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

11.12Confidentiality.  Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided they are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process; (d)
to any other party hereto; (e) in connection with any action or proceeding
relating to any Loan Documents or Obligations; (f) subject to an agreement
containing provisions substantially the same as this Section, to any potential
or actual transferee of any interest in a Loan Document or any actual or
prospective party (or its advisors) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor’s obligations; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) is available to Lender or its
Affiliates on a nonconfidential basis from a source other than an
Obligor.  Notwithstanding the foregoing, Lender may publish or disseminate
general information concerning this credit facility, and may use each Obligor’s
logos, Trademarks or product photographs in advertising materials.  As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business.  Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that accorded its own
confidential information.  Lender acknowledges that (i) Information may include
material non-public information; (ii) it has developed compliance procedures
regarding the use of such information; and (iii) it will handle the material
non-public information in accordance with Applicable Law.

11.13[Reserved].

11.14GOVERNING LAW.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS, SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

11.15Consent to Forum; Bail-In of EEA Financial Institutions.

11.15.1Forum.  OBLIGORS HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK COUNTY, NEW
YORK AND THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.4.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

11.15.2Other Jurisdictions.  Nothing herein shall limit the right of Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable
Law.  Nothing in this Agreement shall be deemed to preclude enforcement by
Lender of any judgment or order obtained in any forum or jurisdiction.

11.15.3Judicial Reference.  If any action, litigation or proceeding relating to
any Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in the case (whether
fact or law) and to report a statement of decision.  Nothing in this Section
shall limit the right of Lender to exercise self-help remedies, such as setoff,
foreclosure or sale of Collateral or to obtain provisional or ancillary remedies
from a court of competent jurisdiction before, during or after any judicial
reference.  The exercise of a remedy does not waive the right of any party to
require judicial reference.  At Lender’s option, foreclosure under a mortgage or
deed of trust may be accomplished either by exercise of power of sale thereunder
or by judicial foreclosure.

65

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

11.15.4Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

11.16Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Lender hereby also
waives) in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Lender on which any Obligor may
in any way be liable, and hereby ratifies anything Lender may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Lender to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Lender, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof.  Each Obligor acknowledges that the foregoing waivers are a
material inducement to Lender entering into this Agreement and that Lender is
relying upon the foregoing in its dealings with Obligors.  Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

11.17Patriot Act Notice.  Lender hereby notifies Obligors that pursuant to the
Patriot Act, Lender is required to obtain, verify and record information that
identifies Obligors, including its legal name, address, tax ID number and other
information that will allow Lender to identify it in accordance with the Patriot
Act.  Lender will also require information regarding each personal guarantor, if
any, and may require information regarding Obligors’ management and owners, such
as legal name, address, social security number and date of birth.  Each Obligor
shall, promptly upon request, provide all documentation and other information as
Lender may request from time to time in order to comply with any obligations
under “know your customer,” anti-money laundering or other requirements of
Applicable Law.

11.18Intercreditor Agreement.  Notwithstanding anything to the contrary in this
Agreement, to the extent the terms of this Agreement and the Intercreditor
Agreement conflict, the terms of the Intercreditor Agreement shall control.

11.19NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

11.20Amendment and Restatement.  This Agreement amends and restates in its
entirety each Initial Loan Agreement.  This Agreement and the other Loan
Documents govern the present relationship between the Obligors and Lender.  This
Agreement, however, is in no way intended, nor shall it be construed, to affect,
replace, impair or extinguish the creation, attachment, perfection or priority
of the security interests in, and other Liens on, the Collateral, which security
interests and other Liens each of the Obligors, by this Agreement, acknowledges,
reaffirms and confirms to Lender.  In addition, except as otherwise provided
herein, all monetary obligations and

66

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

liabilities and indebtedness created or existing under, pursuant to, or as a
result of, each Initial Loan Agreement, other than Excluded Swap Obligations
(the “Initial Loan Agreement Obligations”) shall continue in existence within
the definition of “Obligations” under this Agreement, which obligations,
liabilities and indebtedness the Obligors, by this Agreement, acknowledge,
reaffirm and confirm.  The Obligors agree that any outstanding commitment or
other obligation to make advances or otherwise extend credit or credit support
to any Obligor pursuant to each Initial Loan Agreement is superseded by, and
renewed and consolidated under, this Agreement.  The Obligors represent and
warrant that none of them have assigned or otherwise transferred any rights
arising under each Initial Loan Agreement.  

To the extent not amended and restated as of the Closing Date, the Loan
Documents executed in connection with each Initial Loan Agreement and in effect
prior to the Closing Date (the “Existing Loan Documents”) shall continue in full
force and effect, are hereby ratified, reaffirmed and confirmed in all respects,
and shall, for the avoidance of doubt, constitute “Loan Documents” under this
Agreement.  The terms of the Loan Documents that correspond to the Existing Loan
Documents that have been amended and restated as of the Closing Date shall
govern for any period occurring on or after the Closing Date, and the terms of
such Existing Loan Documents prior to their amendment and restatement shall
govern for any period beginning before the Closing Date and ending on the day
immediately preceding the Closing Date.  In furtherance of the foregoing, (i)
each reference in any Loan Document to the “Loan Agreement”, any other Loan
Document that is being amended and restated as of the Closing Date,
“thereunder”, “thereof” or words of like import, is hereby amended, mutatis
mutandis, as applicable in the context, to be a reference to, and shall
thereafter mean, this Agreement or such other amended and restated Loan
Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (ii) the definition of any
term defined in any Loan Document by reference to the terms defined in the “Loan
Agreement” or any other Loan Document that is being amended and restated as of
the Closing Date is hereby amended to be defined by reference to the defined
term in this Agreement or such other amended and restated Loan Document, as
applicable (as each may be amended, modified or supplemented and in effect from
time to time).

In order to induce Lender to enter into this Agreement on the Closing Date, each
Obligor hereby represents, warrants and covenants to Lender that it has
determined that each Obligor will benefit specifically and materially from the
amendment and restatement of each Initial Loan Agreement pursuant to this
Agreement on the Closing Date and that each Obligor requested and bargained for
the structure and terms of and security for the Loans contemplated by this
Agreement on the Closing Date.

12.GUARANTY

12.1Unconditional Guaranty.  Each Guarantor hereby unconditionally guarantees,
as a primary obligor and not merely as a surety, jointly and severally with each
other Guarantor when and as due, whether at maturity, by acceleration, by notice
of prepayment or otherwise, the due and punctual performance of all Obligations
of each other party hereto.  Each payment made by any Guarantor pursuant to this
Guaranty shall be made in lawful money of the United States in immediately
available funds, without set-off or counterclaim or any other defense.  This
Section 12 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages etc. arising from any non-Tax claim; provided,
however, the foregoing shall not limit the agreements and obligations of
Obligors pursuant to Section 5.9 hereof.

12.2[Reserved]

12.3Waivers of Notice, Demand, etc.  Each Guarantor hereby absolutely,
unconditionally and irrevocably waives (i) promptness, diligence, notice of
acceptance, notice of presentment of payment and any other notice hereunder,
(ii) demand of payment, protest, notice of dishonor or nonpayment, notice of the
present and future amount of the Obligations and any other notice with respect
to the Obligations, (iii) any requirement that Lender protect, secure, perfect
or insure any security interest or Lien or any property subject thereto or
exhaust any right or take any action against any other Obligor, or any Person or
any Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, (v) any
defense arising by any lack of capacity or authority or any other defense of any
Obligor or any notice, demand or defense by reason of cessation from any cause
of Obligations other than payment and performance in full of the Obligations by
the Obligors and any defense that any other guarantee or security was or has to
be obtained by Lender and (vi) any right to notice of, consent to, knowledge of
and participation in any agreements relating to any

67

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

such action or any other present or future event relating to Obligations whether
under this Agreement or otherwise or any right to challenge or question any of
right that Lender has under this Agreement and waives any defenses of such
Guarantor which might arise as a result of such actions.

12.4No Invalidity, Irregularity, etc.  No invalidity, irregularity,
voidableness, voidness or unenforceability of this Agreement or any other Loan
Document or any other agreement or instrument relating thereto, or of all or any
part of the Obligations or of any collateral security therefor shall affect,
impair or be a defense hereunder.

12.5Independent Liability.  The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Obligors, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce the terms
and conditions of this Section 12, irrespective of whether any action is brought
against any other Obligor or other Persons or whether any other Obligor or other
Persons are joined in any such action or actions.  Each Guarantor waives any
right to require that any resort be had by Lender to any security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of Lender in favor of any Obligor or any other Person.  No election to
proceed in one form of action or proceedings, or against any Person, or on any
Obligations, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against any other Person unless Lender has
expressed any such waiver in writing.  Without limiting the generality of the
foregoing, no action or proceeding by Lender against any Obligor under any
document evidencing or securing indebtedness of any Obligor to Lender shall
diminish the liability of any Guarantor hereunder, except to the extent Lender
receives actual payment on account of Obligations by such action or proceeding,
notwithstanding the effect of any such election, action or proceeding upon the
right of subrogation of any Guarantor in respect of any Obligor.

12.6Liability Absolute.  The liability of each Guarantor hereunder shall be
absolute, unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any other Obligation or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
shall not be discharged or impaired, released, limited or otherwise affected by:

(a)any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any other Loan Document,
including any increase in the Obligations resulting from the extension of
additional credit to Borrower or otherwise;

(b)any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

(c)the failure of Lender to assert any claim or demand or to enforce any right
or remedy against any Obligor or any other Person under the provisions of this
Agreement or any other Loan Document or any other document or instrument
executed an delivered in connection herewith or therewith;

(d)any settlement or compromise of any Obligation, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any
Obligor to creditors of any Obligor other than any other Obligor;

68

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(e)any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of any Obligor; and

(f)any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Obligor or any other Person or party hereto
or the Obligations or otherwise with respect to the Loans or any other financial
accommodations to Borrower pursuant to this Agreement and/or the other Loan
Documents.

12.7Application of Proceeds.  Subject to the terms of the Intercreditor
Agreement, Lender may at any time and from time to time (whether prior to or
after the revocation or termination of this Agreement) without the consent of,
or notice to, any Guarantor, and without incurring responsibility to any
Guarantor or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid.

12.8Continuing Effectiveness.

(g)This Guaranty herein contained shall continue to be effective or be
automatically reinstated, as the case may be, if a claim is ever made upon
Lender for repayment or recovery of any amount or amounts received by such
Person in payment or on account of any of the Obligations and such Person repays
all or part of said amount for any reason whatsoever, including, without
limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Obligor) or by reason of the
Intercreditor Agreement; and in such event each Guarantor hereby agrees that any
such judgment, decree, order, settlement or compromise or other circumstances
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any note or other instrument evidencing any Obligation, and
each Guarantor shall be and remain liable to Lender for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Person(s).

(h)Lender shall not be required to marshal any assets in favor of any Guarantor,
or against or in payment of Obligations.

(i)No Guarantor shall be entitled to claim against any present or future
security held by Lender from any Person for Obligations in priority to or
equally with any claim of Lender, or assert any claim for any liability of any
Obligor to any Guarantor in priority to or equally with claims of Lender for
Obligations, and no Guarantor shall be entitled to compete with Lender with
respect to, or to advance any equal or prior claim to any security held by
Lender for Obligations.

(j)If any Obligor makes any payment to Lender, which payment is wholly or partly
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to any Person under any federal, state, provincial or
territorial statute or at common law or under equitable principles, then to the
extent of such payment, the Obligation intended to be paid shall be revived and
continued in full force and effect as if the payment had not been made, and the
resulting revived Obligation shall continue to be guaranteed, uninterrupted, by
each Guarantor hereunder.

(k)Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by Lender, no Guarantor shall be entitled
to be subrogated to any of the rights of Lender against the Borrowers or any
other Guarantor or any collateral security or guaranty or right of offset held
by Lender for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from Borrowers or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Obligations are paid in full and the Commitments are terminated.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Secured Obligations shall not have been paid in full
and the

69

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

Commitments terminated, such amount shall be held by such Guarantor in trust for
Lender, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to Lender in the exact form received
by such Guarantor (duly indorsed by such Guarantor to Lender, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as Lender may determine.

12.9Enforcement.  Upon the occurrence and during the continuance of any Event of
Default, Lender shall, without notice to or demand upon any Obligor or any other
Person, declare any obligations of each Guarantor hereunder immediately due and
payable, and shall be entitled to enforce the obligations of each
Guarantor.  The rights of Lender hereunder are in addition to other rights and
remedies (including other rights of set-off) which Lender may have.  Upon such
declaration by Lender, with respect to any claims (other than those claims
referred to in the immediately preceding paragraph) of any Guarantor against any
other Obligor (the “Guarantor Claims”), Lender shall have the full right on the
part of Lender in its own name or in the name of such Guarantor to collect and
enforce such Guarantor Claims by legal action, proof of debt in bankruptcy or
other liquidation proceedings, vote in any proceeding for the arrangement of
debts at any time proposed, or otherwise, Lender and each of its officers being
hereby irrevocably constituted attorneys-in-fact for each Guarantor for the
purpose of such enforcement and for the purpose of endorsing in the name of each
Guarantor any instrument for the payment of money.  Each Guarantor will receive
as trustee for Lender and will pay to Lender forthwith upon receipt thereof any
amounts which such Guarantor may receive from any Obligor on account of the
Guarantor Claims.  Each Guarantor agrees that at no time hereafter will any of
the Guarantor Claims be represented by any notes, other negotiable instruments
or writings, except and in such event they shall either be made payable to
Lender, or if payable to any Guarantor, shall forthwith be endorsed by such
Guarantor to Lender.  Each Guarantor agrees that no payment on account of the
Guarantor Claims or any security interest therein shall be created, received,
accepted or retained during the continuance of any Event of Default nor shall
any financing statement be filed with respect thereto by any Guarantor.

12.10Statute of Limitations.  Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by any Obligor or
others with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Lender shall have commenced to
run, toll the running of such statute of limitations and, if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

12.11Interest.  All amounts due, owing and unpaid from time to time by any
Guarantor hereunder shall bear interest at the interest rate per annum then
chargeable with respect to the Loans (without duplication of interest on the
underlying Obligation).

12.12Currency Conversion.  Without limiting any other rights in this Agreement,
if for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Guaranty or any other Loan Document it becomes necessary to
convert into the currency of such jurisdiction (herein called the “Judgment
Currency”) any amount due hereunder in any currency other than the Judgment
Currency, then conversion shall be made at the rate of exchange prevailing on
the Business Day before the day on which judgment is given.  For this purpose,
“rate of exchange” means the rate at which Lender would, on the relevant date at
or about 12:00 p.m., be prepared to sell a similar amount of such currency in
New York, New York against the Judgment Currency.  In the event that there is a
change in the rate of exchange prevailing between the Business Day before the
day on which the judgment is given and the date of payment of the amount due,
each Guarantor will, on the date of payment, pay such additional amounts (if
any) as may be necessary to ensure that the amount paid on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of payment is the amount then due under this Guaranty or
any other Loan Document in such other currency.  Any additional amount due from
Guarantor under this Section 12.12 will be due as a separate debt and shall not
be affected by judgment being obtained for any other sums due under or in
respect of this Agreement or any of the other Loan Documents.

12.13Acknowledgment.  Each Guarantor acknowledges receipt of a copy of each of
this Agreement and the other Loan Documents.  Each Guarantor has made an
independent investigation of the Obligor and of the financial condition of the
Obligors.  Lender has not made and does not make representations or warranties
as to the income, expense, operation, finances or any other matter or thing
affecting any Obligor, nor has Lender made any representations or warranties as
to the amount or nature of the Obligations of any Obligor to which this Section
12

70

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

applies as specifically herein set forth, nor has Lender or any officer, agent
or employee of Lender or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.

12.14Continuing Effectiveness.  The provisions of this Section 12 shall remain
in effect until the payment in full in cash of all Obligations, the termination
of all Commitments and termination of this Agreement.  

12.15Release.  Notwithstanding anything else in the Loan Documents to the
contrary, Lender may, in its sole discretion, upon written notice to the
Borrower Agent, release AG SPV as a Guarantor hereunder in the event that Lender
reasonably determines that the status of AG SPV as a Guarantor hereunder could
impair the bankruptcy remote nature of AG SPV from the other Obligors
hereunder. 

[Remainder of page intentionally left blank; signatures begin on following page]

 

 

71

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

LENDER:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ John Olsen

 

Name:

John Olsen

 

Title:

Senior Vice President

 

 



[Signature Page to Amended and Restated Loan, Security and Guaranty Agreement]

--------------------------------------------------------------------------------

 

 

BORROWERS:

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

Name:

Kendall R. Hoyd

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARCHITECTURAL GRANITE & MARBLE, LLC

 

 

 

By: Architectural Services Group, LLC,

its Sole Member

 

 

 

 

By:

SIC Intermediate, Inc.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

 

 

Name:

Kendall R. Hoyd

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Pental Granite and Marble, LLC

 

 

 

By: Architectural Granite & Marble, LLC

its Sole Member

 

 

 

 

By:

Architectural Services Group, LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

SIC Intermediate, Inc.,

 

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

 

 

Name:

Kendall R. Hoyd

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

L.A.R.K. INDUSTRIES, INC.

 

 

 

By:

/s/ John Hannum

 

 

 

Name:

John Hannum

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GREENCRAFT HOLDINGS, LLC

 

 

 

 

By:

L.A.R.K. Industries, Inc.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ John Hannum

 

 

 

 

Name:

John Hannum

 

 

 

 

Title:

Chief Financial Officer

[Signature Page to Amended and Restated Loan, Security and Guaranty Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

GREENCRAFT INTERIORS, LLC

 

 

 

 

By:

Greencraft Holdings, LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

L.A.R.K. Industries, Inc.,

 

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ John Hannum

 

 

 

 

Name:

John Hannum

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

CASA VERDE SERVICES, LLC

 

 

 

 

By:

Greencraft Holdings, LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

L.A.R.K. Industries, Inc.,

 

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ John Hannum

 

 

 

 

Name:

John Hannum

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

GREENCRAFT STONE AND TILE LLC

 

 

 

 

By:

Greencraft Holdings, LLC,

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

L.A.R.K. Industries, Inc.,

 

 

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ John Hannum

 

 

 

 

Name:

John Hannum

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER OBLIGORS:

 

 

 

Architectural Surfaces Group, LLC

 

 

 

By:

SIC Intermediate, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

 

 

Name:

Kendall R. Hoyd

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amended and Restated Loan, Security and Guaranty Agreement]

--------------------------------------------------------------------------------

 

Residential Design Services, LLC

 

 

 

By:

SIC Intermediate, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

 

 

Name:

Kendall R. Hoyd

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

AG HOLDCO (SPV) LLC

 

 

 

By:

Architectural Granite & Marble, LLC

 

 

its Sole Member

 

 

 

 

By:

Architectural Surfaces Group, LLC,

 

 

 

its Sole Member

 

 

 

 

 

By:

SIC Intermediate, Inc.,

 

 

 

 

its Sole Member

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

Name:

Kendall R. Hoyd

 

 

Title:

Chief Financial Officer

 

 

 

SIC INTERMEDIATE, INC.

 

 

 

By:

/s/ Kendall R. Hoyd

 

 

Name:

Kendall R. Hoyd

 

 

Title:

Chief Financial Officer

 

 

[Signature Page to Amended and Restated Loan, Security and Guaranty Agreement]

--------------------------------------------------------------------------------

SCHEDULE 2.2.1

LETTERS OF CREDIT

 

Instrument ID

Issue Date

Expiry Date

Applicant Name

48081439273561

4/19/2018

8/17/2018

Pental Granite and Marble, LLC

48081439273572

4/19/2018

8/17/2018

Pental Granite and Marble, LLC

48081439278055

5/15/2018

9/12/2018

Pental Granite and Marble, LLC

48081439278066

5/15/2018

9/12/2018

Pental Granite and Marble, LLC

48081439278077

5/15/2018

9/12/2018

Pental Granite and Marble, LLC

48081439278107

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439278118

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439278129

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439278130

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439278141

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439278152

5/9/2018

9/6/2018

Pental Granite and Marble, LLC

48081439279738

5/23/2018

9/20/2018

Pental Granite and Marble, LLC

48081439279750

5/23/2018

9/20/2018

Pental Granite and Marble, LLC

00000068112727

6/24/2015

8/20/2018

Architectural Granite & Marble, LLC

00000068114392

8/12/2015

8/12/2018

Architectural Granite & Marble, LLC

 

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.4(a)

NAMES AND CAPITAL STRUCTURE

1.

The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of Borrower and Subsidiary are as follows:

 

Name

Jurisdiction

Number and Class

of Authorized Shares

Number and Class

of Issued Shares

Select Interior Concepts, Inc.

Delaware

Class A Common: 100,000,000

Class B Common: 15,000,000

Preferred: 50,000,000

21,750,000 shares of Class A Common Stock, and 3,864,626 shares of Class B
Common Stock1

L.A.R.K. Industries, Inc.

California

1,000,000 shares of common stock

15,000 shares of preferred stock

71,395 shares of common stock

SIC Intermediate, Inc.

Delaware

1000 shares of common stock

1000 shares

Pental Granite and Marble, LLC

Washington

Membership interests

100% of the membership interests are issued.

Greencraft Holdings, LLC

Arizona

1000 units of Membership interests

100% of the membership interests are issued.

Greencraft Stone & Tile, LLC

Arizona

1000 units of Membership interests

100% of the membership interests are issued.

Greencraft Interiors, LLC

Arizona

1000 units of Membership interests

100% of the membership interests are issued.

Casa Verde Services, LLC

Delaware

1000 units of Membership interests

100% of the membership interests are issued.

Architectural Surfaces Group, LLC

Delaware

1000 units of Membership interests

100% of the membership interests are issued.

Residential Design Services, LLC

Delaware

1000 units of Membership interests

100% of the membership interests are issued.

Architectural Granite & Marble, LLC

Delaware

Membership interests

100% of the membership interests are issued.

AG Holdco (SPV) LLC

Delaware

Membership interests

100% of the membership interests are issued.

 

1 Class A and Class B share amounts are subject to the Registration Rights
Agreement described in Item 5.

 

 

--------------------------------------------------------------------------------

2.

The record holders of Equity Interests of Borrower and its Subsidiaries are as
follows:

 

Name

Class of Stock

Number of Shares

Record Owner

L.A.R.K. Industries, Inc.

Common and preferred stock

100%

Residential Design Services, LLC

SIC Intermediate, Inc.

Common stock

100%

Select Interior Concepts, Inc.

Pental Granite and Marble, LLC

Membership interests

100%

Architectural Granite & Marble, LLC

Greencraft Holdings,

LLC

Membership interests

100%

L.A.R.K. Industries, Inc.

Greencraft Stone & Tile, LLC

Membership interests

100%

Greencraft Holdings, LLC

Greencraft Interiors, LLC

Membership interests

100%

Greencraft Holdings, LLC

Casa Verde Services, LLC

Membership interests

100%

Greencraft Holdings, LLC

Architectural Surfaces Group, LLC

Membership interests

100%

SIC Intermediate, Inc.

Residential Design Services, LLC

Membership interests

100%

SIC Intermediate, Inc.

Architectural Granite & Marble, LLC

Membership interests

100%

Architectural Surfaces Group, LLC

AG Holdco (SPV) LLC

Membership interests

100%

Architectural Surfaces Group, LLC

 

3.

All agreements binding on holders of Equity Interests of Borrower and
Subsidiaries with respect to such interests are as follows:

 

1.

Amended & Restated Limited Liability Company Operating Agreement of Greencraft
Holdings, LLC

 

2.

Amended & Restated Limited Liability Company Operating Agreement of Greencraft
Interiors, LLC

 

3.

Amended & Restated Limited Liability Company Operating Agreement of Greencraft
Stone & Tile, LLC

 

4.

Amended & Restated Limited Liability Company Operating Agreement of Casa Verde
Services, LLC

 

5.

Fourth Amended & Restated Limited Liability Company Operating Agreement of
Architectural Surfaces Group, LLC

 

6.

Second Amended & Restated Limited Liability Company Operating Agreement of
Pental Granite and Marble, LLC

 

7.

Second Amended & Restated Limited Liability Company Operating Agreement of RDS
Holdings, LLC, LLC

 

8.

Amended & Restated Limited Liability Company Operating Agreement of
Architectural Granite & Marble, LLC

 

9.

Limited Liability Company Agreement of AG Holdco (SPV) LLC

4.

In the five years preceding the Closing Date, neither Borrower nor any
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination, except:

Asset Purchase Agreement, dated as of June 23, 2015 among the Borrower,
Architectural Granite & Marble, LLC, Jack W. Seiders, Peggy A. Seiders, Jack
Chadley Seiders, Chelsey S. Bryant, Luke W. Spiller, Rick E. Seiders, and Kelley
M. Wilson, and the transaction related thereto.

 

--------------------------------------------------------------------------------

Asset Purchase Agreement, dated as of January 31, 2018, by and among AGM,
Elegant Home Design, LLC and the holders of Elegant Home Design, LLC, and the
transactions related therto

Asset Purchase Agreement among AGM, Integrated Resources Group, Inc. and the
shareholders of Integrated Resources Group, Inc., and the transaction related
thereto

Asset Purchase Agreement among AGM, Tutto Marmo, Inc., a California corporation,
and the sharholders of Tutto Marmo, Inc.

Securities Purchase Agreement, dated as of February 28, 2017, by and among,
Architectural Granite & Marble, LLC, Pental Granite and Mable, LLC, Aquarius
Seller, Inc., Parminder Pental and Ravinder Pental, and the transaction related
thereto.

Membership Interest Purchase Agreement, dated as of December 29, 2017, by and
among, L.A.R.K. Industries, Inc., Greencraft Holdings, LLC, the Sellers (as
defined therein) and D. Todd. Patterson, as the Sellers Representative, and the
transaction related thereto.

Asset Purchase Agreement, dated as of July 21, 2016, by and among Architectural
Granite & Marble, LLC, Bermuda Import-Export, Inc., Osep Tokat and Vahe Akpulat,
and the transaction related therto.

Asset Purchase Agreement, dated as of February 24, 2015, by and among L.A.R.K.
Industries, Inc., PT Tile Holdings, L.P., and GCG SBIC Investors, LP, and the
transactions related thereto.

Asset Purchase Agreement, dated as of October 2, 2017, by and among Cosmic Stone
& Tile Distributors, Inc. (“Seller”), the owners of Seller set forth on the
signature pages thereto, and Architectural Granite & Marble, LLC, and the
transactions related thereto.

5.

There are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of Borrower or any Subsidiary, except:

Membership Interest Purchase Agreement, dated as of November 22, 2017, by and
among (i) the equity holders of TCFI LARK LLC, a Delaware limited liability
company (“RDS”), and TCFI G&M LLC, a Delaware limited liability company (“ASG”)
listed on Schedule I hereto (collectively, the “Sellers”), (ii) SIC
Intermediate, Inc., a Delaware corporation (the “Purchaser”), (iii) RDS, and
(iv) ASG, and the other transaction documents related thereto.

Registration Rights Agreement, dated as of November 22, 2017, among (i) Select
Interior Concepts, Inc., a Delaware corporation (together with any successor
entity thereto, the “Company”), (ii) Trive Capital Fund I LP, a Delaware limited
partnership, Trive Capital Fund I (Offshore) LP , a Delaware limited
partnership, and Trive Affiliated Coinvestors I LP, a Delaware limited
partnership (collectively, the “Sponsor”), (iii) Tyrone Johnson, an individual,
Kendall Hoyd, an individual, Sunil Palakodati, an individual, and Tim Reed, an
individual (collectively, the “Management Holders”), and (iv) B. Riley FBR,
Inc., a Delaware corporation, as the initial purchaser/placement agent (“B.
Riley FBR”), for the benefit of B. Riley FBR and the Holders (as defined
therein).

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.4(d)

Pledged Equity:

100% of the membership interests of AG Holdco (SPV) LLC (held by AG&M).

100% of the membership interests of (i) Greencraft Holdings, LLC (held by
L.A.R.K.), (ii) Greencraft Interiors, LLC (held by Greencraft Holdings), (iii)
Greencraft Stone and Tile, LLC (held by Greencraft Holdings), (iv) Casa Verde
Services, LLC (held by Greencraft Holdings), (v) Residential Design Services,
LLC (held by SIC Intermediate), (vi) Architectural Surfaces Group, LLC (held by
SIC Intermediate), (vii) Architectural Granite & Marble, LLC (held by
Architectural Surfaces Group, LLC) and (vii) Pental Granite and Marble, LLC
(held by AG&M)

100% of the equity interests of (i) L.A.R.K. Industries, Inc. (held by
Residential Design Services, LLC) and (ii) SIC Intermediate, Inc. (held by
Select Interior Concepts, Inc.)

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.5

TITLE TO PROPERTY

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.10

BROKERAGE COMMISSION

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.11

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.

Borrower’s and Subsidiaries’ patents:

None.

2.

Borrower’s and Subsidiaries’ trademarks:

 

Entity Name

Country

Trademark

Application or Registration No.

Filing Date

Registration Date

Assignees

L.A.R.K. Industries, Inc.

U.S.

California Fictitious Business Name: “Crown Custom Hardware”

Orange County, CA Clerk Records

Number: 20126322819 23.00

12/13/2012

N/A

N/A

L.A.R.K. Industries, Inc.

U.S.

California Fictitious Business Name: “Commercial Design Services”

Orange County, CA Clerk Records

Number: 20126311062 23.00

08/06/2012

N/A

N/A

L.A.R.K. Industries, Inc.

U.S.

California Fictitious Business Name: “Residential Design Services”

Orange County, CA Clerk Records

Number: 20106221477 23.00

02/22/2010

N/A

N/A

L.A.R.K. Industries, Inc.

U.S.

Nevada Fictitious Business Name: “Residential Design Services”

19971230322089001

N/A

12/30/1997

N/A

Architectural Granite & Marble, LLC

U.S.

METROQUARTZ

Federal Registration

Number: 4842252

6/24/14

10/27/15

N/A

Architectural Granite & Marble, LLC

U.S.

COUNTERS FOR A CAUSE

Federal Registration

Number: 4175321

11/21/11

7/17/12

N/A

Architectural Granite & Marble, LLC

U.S.

WORLDWIDE SOURCES. WORLD- CLASS SERVICE.

Federal Registration

Number: 4364938

7/17/08

7/9/13

N/A

Pental Granite and Marble, LLC

U.S.

PENTAL SURFACES

Federal Registration

Number: 87/016,098

4/27/16

N/A

N/A

Pental Granite and Marble, LLC

U.S.

PENTAL SURFACES

Federal Registration

Number: 5168559

4/27/16

3/21/17

N/A

Pental Granite and Marble, LLC

U.S.

PENTAL QUARTZ

Federal Registration

Number: 4451890

2/21/12

12/17/13

N/A

Pental Granite and Marble, LLC

U.S.

PQ and design

Federal Registration

Number: 4373240

2/21/12

7/23/13

N/A

 

 

--------------------------------------------------------------------------------

3.

Borrower’s and Subsidiaries’ copyrights:

 

Copyright

Number

Date

Owner

AG&M Website (Screen Displays)

VAu001078181

5/11/2011

G&M OpCo LLC

AG&M Website (Source Code)

TXu001755102

5/9/2011

G&M OpCo LLC

 

4.

Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

Licenses contained in the Company Agreement of Artisan SG, LLC, D/B/A THE
ARTISAN GROUP, LLC dated as of September 30, 2007.

5.

Royalties and Other Compensation:
None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.13

COMPLIANCE WITH LAWS

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.14

RESTRICTIVE AGREEMENTS

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.15

LITIGATION

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.17

PENSION PLAN DISCLOSURES

None.

 

--------------------------------------------------------------------------------

SCHEDULE 8.1.27

MATERIAL CONTRACTS

1.

The Revolver Debt Documents

2.

Frame Work Contract for American Markets (Number 01-14/Phenika-Pental), dated as
of April 21, 2014, by and between Pental and A&A Green Phenix Joint Stock
Company.

3.

Exclusive Agency Contract, dated as of October 17, 2017, by and between Foshan
Fasa Building Material Co., Ltd. and Architectural Granite & Marble LLC.

 

--------------------------------------------------------------------------------

SCHEDULE 9.1.10

BUSINESS LOCATIONS

1.

Chief Executive Office: 4900 E. Hunter Avenue; Anaheim, CA 92807 (Select
Interior Concepts, Inc. and each Subsidiary not otherwise listed below)

19012 Hwy 71 West; Austin Texas 78669 (Architectural Granite & Marble, LLC)

713 S. Fidalgo Street; Seattle WA 98108 (Pental Granite and Marble, LLC)

2.

Collateral Locations:

 

Complete Street and Mailing Address, including County and Zip Code

Owned/ Leased

Facility Size

Principal Usage

4900 E. Hunter Ave. Anaheim, Orange County, CA 92807

Leased

N/A

Corporate headquarters, design center, warehouse

50 Hampden Road; Cabot Business Park; Mansfield, Bristol County, MA 02048

Leased

N/A

General commercial use

3600-D Industry Drive East, Fife, Piece County, WA 98424

Leased

N/A

General commercial use

3900-A Industry Drive East, Fife, Pierce County, WA 98424

Leased

N/A

General commercial use

3551 NW Yeon Ave., Portland, Multnomah County, OR 97210

Leased

N/A

General commercial use

502 Jersey Avenue, New Brunswick, Middlesex County, New Jersey 08901

Leased

N/A

General commercial use

8861 San Fernando Road, Sun Valley, Los Angeles County, California

Leased

N/A

General commercial use

4850 East La Palma Avenue Anaheim, Orange County, CA

Leased

N/A

General commercial use

Rusk Transportation Company Survey No. 85 and the Abram U. Compton Survey No.
601, in Travis County, Texas

Leased

N/A

N/A

5032 Sirona Drive Charlotte, Mecklenburg County, NC 28273

Leased

N/A

Warehouse, showroom.

401 Center Ridge Drive Austin, Travis County, Texas 78753

Leased

N/A

Showroom

4200 Kenilwood Drive Nashville, Davidson County, TN 37204

Leased

N/A

General commercial use

7317 N. Broadway Oklahoma City, Oklahoma County, OK 73116

Leased

N/A

Showroom/warehouse.

 

--------------------------------------------------------------------------------

Complete Street and Mailing Address, including County and Zip Code

Owned/ Leased

Facility Size

Principal Usage

511 Hinton Oaks Blvd.

Knightdale, Wake County, NC 27545

Leased

N/A

General commercial use

Lot 3, Block NCB 15687 Quorum Business Center Subdivision in the City of San
Antonio, Bexar County, Texas

Leased

N/A

Land lease

8861 San Fernando Road Sun Valley, Los Angeles County, CA

Leased

N/A

General commercial use

2626 South 7th Street Liberty Sky Harbor Center Phoenix, Maricopa County, AZ

Leased

N/A

Warehouse/distribution center

7350 North Dobson Road Scottsdale, Maricopa County, AZ 85256

Leased

N/A

General commercial use

8860 East Chaparral Road Suite 150 Scottsdale, Maricopa County, AZ 85250

Leased

N/A

General commercial use

4675 E. Cotton Center Boulevard Suites 171 and 173 Phoenix, Maricopa County, AZ
85040

Leased

N/A

General commercial use

32395 Clinton Keith Road Suite B-01 Wildomar, Riverside County, CA 92595

Leased

N/A

Lease of multi- tenant retail building.

94 W. Cochran, Suite C Simi Valley, Ventura County, CA 93605

Leased

N/A

Warehouse

620 S, Andreasen Drive Escondido, San Diego County, CA

Leased

N/A

Office, storage, distribution and retail sales

750 Link Road, Suites A-E Fairfield, Solano County, CA

Leased

N/A

Office and warehouse

1341 Blue Gum Street Anaheim, Orange County, CA

Leased

N/A

General commercial use

2267 Agate Court Simi Valley, Ventura County, CA 93065

Leased

N/A

General commercial use

16222 Phoebe Avenue La Mirada, Los Angeles County, CA 90638

Leased

N/A

General commercial use

5375 Truxtun Avenue Bakersfield, Kern County, CA 93309

Leased

N/A

General office use.

121 Enterprise Corona, Riverside County, CA 92882

Leased

N/A

Office lease.

 

--------------------------------------------------------------------------------

Complete Street and Mailing Address, including County and Zip Code

Owned/ Leased

Facility Size

Principal Usage

507 Queensland Circle, Corona, Riverside County, CA 92879

Leased

N/A

Showroom

8155 Swanston Lane, Gilroy, Santa Clara County, CA

Leased

N/A

General commercial use

2220 Gold Springs Court Sacramento, Sacramento County, CA 95670

Leased

N/A

Office

640 South Frontage Road Nipomo, San Luis Obispo County, CA 93444

Leased

N/A

General commercial use

224, 232 & 240 Lindbergh Avenue Livermore, Alameda County, CA 94551

Leased

N/A

General commercial use

39-740 Garand Lane, Suite A Palm Desert, Riverside County, CA 92211

Leased

N/A

General commercial use

1070 Sand Hill Road, Reno, Washoe County, NV 89521

Leased

N/A

General commercial use

5300 S Watt Avenue Sacramento, Sacramento County, CA 95826

Leased

N/A

General commercial use

5340 S Watt Avenue Sacramento, Sacramento County, CA 95826

Leased

N/A

General commercial use

Suite 104; 8949 Kenamar Drive San Diego, San Diego County, CA

Leased

N/A

General commercial use

2190 Bering Drive San Jose, Santa Clara County, CA

Leased

N/A

Showroom.

780 Chambers Lane Units 220/230 Simi Valley, Ventura County, CA

Leased

N/A

Design studio

9991 Muirlands Irvine, Orange County, CA

Leased

N/A

Design studio

10000-10300 East 40th Avenue Denver, Denver County, CO

Leased

N/A

Warehouse/distribution space.

725 S. Fidalgo Street (Building C) and 770 S. Michigan Street (Sylvania
Building), Seattle, King County, WA

Leased

N/A

Office space and outdoor storage

Northwest Corporate Park – Seattle Building U 549B South Dawson

Street Seattle, King County, WA 98108

Leased

N/A

General commercial use

7050 Valjean Avenue Van Nuys, Los Angeles, CA 91406

Leased

N/A

General commercial use

 

 

--------------------------------------------------------------------------------

SCHEDULE 9.2.2

EXISTING LIENS

 

Jurisdiction

Filing Type/ Searched Thru

File Number/ File Date

Debtor

Secured Party

Delaware

UCC (Equipment)

20156076490/12-16-15

Architectural Granite & Marble, LLC

Horizon Bank, SSB

Delaware

UCC (Equipment)

20177412549/11-8-18

Architectural Granite & Marble, LLC

Toyota Industries Commercial Finance, Inc.

North Carolina

UCC (Equipment)

20140017916B/2-27-14

Architectural Granite & Marble, LLC

PlainsCapital Bank

North Carolina

UCC (Equipment)

20140028508A/3-31-14

Architectural Granite & Marble, LLC

PlainsCapital Bank

North Carolina

UCC (Equipment)

20140057914E/6-7-14

Architectural Granite & Marble, LLC

PlainsCapital Bank

Texas

UCC (Equipment)

16-0013178653/4-25-16

Architectural Granite & Marble, LLC

Horizon Bank, SSB

Texas

UCC (Equipment)

16-0033651116

Architectural Granite & Marble, LLC

Texas Star Bank

Oklahoma

UCC (Equipment)

20131211021221740

Architectural Granite & Marble, LLC

PlainsCapital Bank

California

UCC (Equipment)

12-7318272154/6-26-121

L.A.R.K. Industries, Inc.

Whirlpool Corporation

California

UCC (Equipment)

13-7368577108/7-9-13

L.A.R.K. Industries, Inc.

Bank of the West (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

13-7368990654/7-11-13

L.A.R.K. Industries, Inc.

Manufacturers Financing Services

California

UCC (Equipment)

15-7466208049/5/26/15

L.A.R.K. Industries, Inc.

Scottrade Bank (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

15-7486210961/5-25-15

L.A.R.K. Industries, Inc.

Scottrade Bank (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

15-74709865773/6-22-15

L.A.R.K. Industries, Inc.

Scottrade Bank (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

15-7492247586/10-29-15

L.A.R.K. Industries, Inc.

Manufacturers Financing Services

California

UCC (Equipment)

15-7492264717/10-29-15

L.A.R.K. Industries, Inc.

Manufacturers Financing Services

California

UCC (Equipment)

16-7509278861/2-11-16

L.A.R.K. Industries, Inc.

GE Capital Information Technology Solutions, LLC

California

UCC (Equipment)

16-7559466938/12-5-15

L.A.R.K. Industries, Inc.

Bank of the West (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

17-7583581227/5-3-17

L.A.R.K. Industries, Inc.

Bank of the West (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

17-7593215949/6-29-17

L.A.R.K. Industries, Inc.

TCF Equipment Finance (assignee of Manufacturers Financing Services)

California

UCC (Equipment)

17-7619449806/12-4-17

L.A.R.K. Industries, Inc.

Wells Fargo Bank, N.A.

 

 

--------------------------------------------------------------------------------

SCHEDULE 9.2.17

EXISTING AFFILIATE TRANSACTIONS

Amended and Restated Subordinated Promissory Note, dated as of June 27, 2018, in
favor of Architectural Granite & Marble, LLC.

 

 

 

--------------------------------------------------------------------------------

ANNEX I

NOTICE ADDRESSES

Bank of America, N.A.

300 Galleria Parkway, Suite 800

Atlanta, GA 30339

Attn:  SIC Portfolio Manager

Telecopy: 404-607-3277

Select Interior Concepts, Inc., as Borrower Agent

4900 E. Hunter Avenue

Anaheim, CA 92807

Attn:  Kendall Hoyd

Email: khoyd@selectinteriorconcepts.com

 

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

In accordance with the terms of the Amended and Restated Loan, Security and
Guaranty Agreement dated June 28, 2018, by and among SELECT INTERIOR CONCEPTS,
INC., a Delaware corporation (“Topco”), ARCHITECTURAL GRANITE & MARBLE, LLC, a
Delaware limited liability company formerly known as G&M OPCO LLC (“AG&M”),
Pental Granite and Marble, LLC, a Washington limited liability company
(“Pental”), L.A.R.K. INDUSTRIES, INC., a California corporation (“L.A.R.K.”),
GREENCRAFT HOLDINGS, LLC, an Arizona limited liability company (“Greencraft
Holdings”), GREENCRAFT INTERIORS, LLC, an Arizona limited liability company
(“Greencraft Interiors”), CASA VERDE SERVICES, LLC, a Delaware limited liability
company (“Casa Verde”), GREENCRAFT STONE AND TILE LLC, an Arizona limited
liability company (“Greencraft Stone”; and, together with Topco, AG&M, Pental,
L.A.R.K., Greencraft Holdings, Greencraft Interiors, Casa Verde, Greencraft
Stone and each Person joined thereto as a borrower from time to time,
individually and collectively, jointly and severally, “Borrower”), Architectural
Surfaces Group, LLC, a Delaware limited liability company formerly known as TCFI
G&M LLC (“AG&M Parent”), AG HOLDCO (SPV) LLC, a Delaware limited liability
company (“AG SPV”), RESIDENTIAL DESIGN SERVICES, LLC, a Delaware limited
liability company, formerly known as TCFI LARK, LLC (“L.A.R.K. Parent”), and
SELECT INTERMEDIATE, INC., a Delaware corporation (“SIC”, and, together with
Borrower, AG&M Parent, L.A.R.K. Parent and AG SPV, individually, an “Obligor”
and collectively, the “Obligors”) and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns and including any Lending
Office, “Lender”) (as so amended, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), I hereby certify that:

1.I am the [President] [Chief Financial Officer] of Topco, the Borrower Agent;

2.The enclosed financial statements are prepared in accordance with generally
accepted accounting principles;

3.No Default (as defined in the Loan Documents) or any event which, upon the
giving of notice or passing of time or both, would constitute such a Default,
has occurred.

4.The Obligors are, on a consolidated basis, is in compliance with the financial
covenant set forth in Section 9.3.1 of the Loan Agreement, as demonstrated by
the calculations contained in Schedule I, attached hereto and made a part
hereof.

 

 

BORROWER AGENT:

 

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

 

 

[Borrower to provide detailed calculations of financial covenants and Applicable
Margin]

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

(a)Each Loan Document shall have been duly executed and delivered to Lender by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

(b)Lender shall have made all filings or recordations necessary to perfect its
Liens in the Collateral, as well as UCC and Lien searches and other evidence
satisfactory to Lender that such Liens are the only Liens upon the Collateral,
except Permitted Liens.

(c)Lender shall have received duly executed agreements establishing each
Dominion Account and related lockbox in form and substance and with financial
institutions satisfactory to Lender.

(d)Lender shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 8 are true and correct in
all material respects (without duplication of any materiality qualifier
therein); (iv) no litigation, investigation or proceeding before or by any
arbitrator or Governmental Authority shall be continuing or threatened against
any Obligor which could, in the opinion of Lender (as determined in its
Permitted Discretion), have a Material Adverse Effect on the Collateral or any
Obligor if determined adversely to the interests of such Obligor; and (v) such
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

(e)Lender shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents.  Lender may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f)Lender shall have received a written opinion of Greenberg Traurig LLP, as
well any local counsel to Topco or any other Borrower or Lender, in form and
substance satisfactory to Lender.

(g)Lender shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.  Lender shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction where such Obligor’s conduct of business or ownership of
Property necessitates qualification.

(h)Borrower shall have paid all fees and expenses to be paid to Lender on the
Closing Date.

(i)Lender shall have completed its business, financial and legal due diligence
of Obligors.  No material adverse change in the financial condition of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2017.

(j)Lender shall have received a Borrowing Base Certificate prepared as of the
latest month end prior to the Closing Date.  Upon giving effect to the initial
funding of Loans and issuance of Letters of Credit, and the payment by Borrower
of all fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $25,000,000.

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

(k)The Intercreditor Agreement shall have been amended or amended and restated,
as applicable, and delivered to Lender, and shall contain the signatures of all
parties thereto, and shall be in form and substance satisfactory to Lender in
its sole discretion, including, without limitation, a satisfactory amended
definition of “Maximum ABL Principal Obligations.

(l)The Term Loan Agreement and, to the extent applicable, any other relevant
Term Debt Document, shall have amended in a manner satisfactory to Lender in its
Permitted Discretion, and a copy of such documentation shall be attached to a
certificate of a duly authorized officer of Topco, certifying such attached
copies are effective, correct and complete copies of such executed
documentation.

(m)Lender shall have received the consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholders’ equity, of Topco
and Subsidiaries for the Fiscal Year ending December 31, 2017, which shall be in
form and substance satisfactory to Lender in its Permitted Discretion.

(m)Lender shall have received the unaudited, consolidated and consolidating
balance sheets, and related statements of income, cash flow and shareholders’
equity, of Topco and Subsidiaries for the Fiscal Quarters ending March 31, 2017
and March 31, 2018, which shall be in form and substance satisfactory to Lender
in its Permitted Discretion.

(o)The maturity of the L.A.R.K. Subordinated Note shall have been extended to be
at least six (6) months later than the Revolver Termination Date pursuant to
such documentation satisfactory to, and delivered to, Lender.

(p)Upon the request of any Lender made at least ten (10) days prior to the
Closing Date, the Borrower shall have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five (5) days prior to the Closing Date.  

(q)At least five (5) days prior to the Closing Date, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower.

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

EXHIBIT C

FEES

(a)Unused Line Fee.  Borrower shall pay to Lender a fee equal to the applicable
Unused Line Fee Rate times the amount by which the average daily Revolver
Commitment exceeds the average daily Revolver Usage during any month.  Such fee
shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.

(b)LC Facility Fees.  Borrower shall pay to Lender (i) a fee equal to the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
Stated Amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (ii) a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (iii) all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (i) shall be increased by 2% per annum.

(c)Closing Fee.  On the Closing Date, Borrower shall pay the fees payable in the
amounts and at the times as set forth in the Fee Letter

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

 

--------------------------------------------------------------------------------

EXHIBIT D

FINANCIAL REPORTING

As long as any Commitment or Obligations are outstanding, Borrower Agent shall,
and shall cause each Subsidiary to furnish to Lender:

(a)as soon as available, and in any event within 120 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Topco and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by a firm of independent certified public accountants of recognized standing
selected by Borrower Agent and acceptable to Lender, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Lender;

(b)as soon as available, and in any event within 45 days after the end of each
quarter, unaudited balance sheets as of the end of such quarter and the related
statements of income and cash flow for such quarter and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Topco and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such quarter and period, subject to
normal year‑end adjustments and the absence of footnotes;

(c)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Lender while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to any
Obligor by its accountants in connection with such financial statements;

(e)not later than 30 days after the end of each Fiscal Year, projections of
Topco’s consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, quarter by quarter and for the following
three Fiscal Years, year by year;

(f)not later than 10 days prior to the end of each month, a listing of each
Borrower’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form satisfactory to Lender;

(g)promptly after the sending or filing thereof, copies of any press releases or
other statements made available by any Borrower to the public concerning
material changes to or developments in the business of Borrower or Borrowers;

(h)copies of any Pension Plan filings, promptly after the sending or filing
thereof;

(i)promptly after the date on which an Obligor commences any proceeding alleging
any commercial tort claim alleging damages in excess of $1,000,000, a brief
description of such commercial tort claim and grant of a security interest
therein to the Lender in accordance with this Agreement;

(j)as soon as possible and in any event within 5 Business Days of the occurrence
of any ERISA Event;

(k)promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Obligor, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which could reasonably be expected to have a Material Adverse Effect;

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

(l)such other reports and information (financial or otherwise) as Lender may
reasonably request from time to time in connection with any Collateral or
Topco’s, any of its Subsidiaries’ or other Obligor’s financial condition or
business (provided, however, such reports and information shall not include any
board minutes or management notes of Topco or any other Obligor); and

(m)To the extent not covered by clause (a) above, as soon as available, and in
any event within 120 days after the close of each Fiscal Year, financial
statements for each Guarantor, in form and substance satisfactory to Lender.

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

EXHIBIT E

COLLATERAL REPORTING

(a)By the 20th day of each month, Borrower Agent shall deliver to Lender a
Borrowing Base Certificate prepared as of the close of business on the last
Business Day of the immediately previous month, and at such other times as
Lender may request in its Permitted Discretion (the Borrowing Base Certificate
shall be delivered weekly by the third day of the following week prepared as of
the close of business on the last Business Day of the immediately previous week
during any Trigger Period).  The Borrowing Base Certificate shall report
Borrowing Base components on a consolidated basis and shall also report
Borrowing Base components individually for each Borrower.  All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrower and certified by a Senior Officer of Borrower Agent, provided that
Lender may from time to time review and adjust any such calculation to the
extent the calculation is not made in accordance with this
Agreement.  Notwithstanding the foregoing and anything contained in this
Agreement to the contrary, at any time and from time to time during the period
between required deliveries of Borrowing Base Certificates, Borrower may deliver
an interim Borrowing Base Certificate to Lender and the Borrowing Base as
calculated therein shall for all purposes be the Borrowing Base and such interim
Borrowing Base Certificate shall for all purposes constitute the then applicable
Borrowing Base Certificate until the next scheduled Borrowing Base Certificate
or interim Borrowing Base Certificate is delivered.

(b)Each Borrower shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to Lender
sales, collection, reconciliation and other reports in form satisfactory to
Lender, on such periodic basis as Lender may request.  Each applicable Borrower
shall also provide to Lender, on or before the 20th day of each month, a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and address (if requested
during the continuance of an Event of Default), amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Lender may reasonably request (the aged trial balance of Accounts
shall be delivered weekly by the third day of the following week prepared as of
the close of business on the last Business Day of the immediately previous week,
during any Trigger Period).  If an Account or Accounts of Borrowers in an
aggregate face amount of $2,000,000 or more cease to be Eligible Accounts,
Borrower Agent shall notify Lender of such occurrence promptly (and in any event
within three Business Days) after Borrower has knowledge thereof; provided,
however, the foregoing shall not apply to circumstances where Lender itself has
determined the ineligibility of any portion of such formerly Eligible Accounts.

(c)Each Borrower shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to Lender
inventory and reconciliation reports in form satisfactory to Lender, on or
before the 20th day of each month (or weekly by the third day of the following
week prepared as of the close of business on the last Business Day of the
immediately previous week, during any Trigger Period).  Each applicable Borrower
shall conduct a physical inventory of all its respective Inventory at least once
per calendar year (and on a more frequent basis if requested by Lender when an
Event of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Lender a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Lender may request.  Lender may, upon advance notice to the
applicable Borrower, participate in and observe each physical count; provided,
however, no such advance notice shall be required if a Default or Event of
Default exists.

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

EXHIBIT F

POST CLOSING

(a)Within fifteen (15) days following the Closing Date (or such longer period as
Lender may agree), Lender shall have received evidence that the Plains Capital
Bank UCC-1 Financing Statements with Filing No. 20080039394K and 20080044891638
and all federal tax liens have been terminated or released, each of which shall
be in form and substance reasonably satisfactory to Lender in its Permitted
Discretion.

(b)Within thirty (30) days following the Closing Date (or such longer period as
Lender may agree), Lender shall have received insurance certificates and
endorsements, which shall be in form and substance reasonably satisfactory to
Lender in its Permitted Discretion.

(c)Within ninety (90) days following the Closing Date (or such longer period as
Lender may agree), Lender shall have received consolidated field examinations
and appraisals of Borrowers, which shall be in form and substance reasonably
satisfactory to Lender in its Permitted Discretion.

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of ____________ (this “Agreement”), to the Loan
Agreement (as defined below) is entered into by and among SELECT INTERIOR
CONCEPTS, INC., a Delaware corporation (“Topco”), ARCHITECTURAL GRANITE &
MARBLE, LLC, a Delaware limited liability company formerly known as G&M OPCO LLC
(“AG&M”), Pental Granite and Marble, LLC, a Washington limited liability company
(“Pental”), L.A.R.K. INDUSTRIES, INC., a California corporation (“L.A.R.K.”),
GREENCRAFT HOLDINGS, LLC, an Arizona limited liability company (“Greencraft
Holdings”), GREENCRAFT INTERIORS, LLC, an Arizona limited liability company
(“Greencraft Interiors”), CASA VERDE SERVICES, LLC, a Delaware limited liability
company (“Casa Verde”), GREENCRAFT STONE AND TILE LLC, an Arizona limited
liability company (“Greencraft Stone”; and together with Topco, AG&M, Pental,
L.A.R.K., Greencraft Holdings, Greencraft Interiors, Casa Verde, Greencraft
Stone and each Subsidiary of Topco (as defined therein) that executes a joinder
agreement and becomes a “Borrower” thereunder, each a “Borrower” and
collectively, the “Borrowers”), Architectural Surfaces Group, LLC, a Delaware
limited liability company formerly known as TCFI G&M LLC (“AG&M Parent”), AG
HOLDCO (SPV) LLC, a Delaware limited liability company (“AG SPV”), RESIDENTIAL
DESIGN SERVICES, LLC, a Delaware limited liability company, formerly known as
TCFI LARK, LLC (“L.A.R.K. Parent”) and SELECT INTERMEDIATE INC., a Delaware
corporation (“SIC” and together with Borrower and AG&M Parent, L.A.R.K. Parent
and AG SPV, each individually, an “Obligor” and collectively, the “Obligors”),
[NAME OF ADDITIONAL OBLIGOR], a ______ (the “Additional Obligor”), and BANK OF
AMERICA, N.A., a national banking association (together with its successors and
assigns, “Lender”).

WHEREAS, the Borrowers [(other than the Additional Obligor)] and the Lender have
entered into that certain Amended and Restated Loan Security and Guaranty
Agreement, dated June 28, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Lender
has agreed to make certain loans (each a “Loan” and collectively the “Loans”),
to the Borrowers in an aggregate principal amount not the exceed the Revolver
Commitment;

WHEREAS, pursuant to Section 9.1.11 of the Loan Agreement, the Additional
Obligor is required to become a [Borrower][Guarantor] by, among other things,
executing and delivering this Agreement to the Lender; and

WHEREAS, the Additional Obligor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, the Additional Obligor.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1.Definitions.  Reference is hereby made to the Loan Agreement for a statement
of the terms thereof.  All terms used in this Agreement which are defined
therein and not otherwise defined herein shall have the same meanings herein as
set forth therein.

2.Joinder of Additional Obligor.

2.1Pursuant to Section 9.1.11 of the Loan Agreement, by its execution of this
Agreement, the Additional Obligor hereby (i) confirms that, as to the Additional
Obligor, the representations and warranties contained in Article 8 of the Loan
Agreement are true and correct in all material respects on and as of such date
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects on and as of such earlier date), and (ii) agrees that, from and after
the effective date of this Agreement, the Additional Obligor shall be a party to
the Loan Agreement and shall be bound, as a [Borrower][Guarantor], by all the
provisions thereof and shall comply with and be subject to all of the terms,
conditions, covenants, agreements

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

and obligations set forth therein and applicable to the
[Borrowers][Guarantors].  The Additional Obligor hereby agrees that from and
after the effective date of this Agreement, each reference to a
[“Borrower”][“Guarantor”] or an “Obligor” and each reference to the
[“Borrowers”][“Guarantors”] or the “Obligor” in the Loan Agreement shall include
the Additional Obligor.  The Additional Obligor acknowledges that it has
received a copy of the Loan Agreement and each other Loan Document and that it
has read and understands the terms thereof.

2.2Attached hereto are supplements to each Schedule to the Loan Agreement
revised to include all information required to be provided therein with respect
to, and only with respect to, the Additional Obligor.  The Schedules to the Loan
Agreement shall, without further action, be amended to include the information
contained in each such supplement.

3.Effectiveness.  This Agreement shall become effective upon its execution by
the Additional Obligor, each Borrower, the other Obligor party thereto and the
Lender and receipt by the Lender of the following, in each case in form and
substance reasonably satisfactory to the Lender:

3.1original counterparts to this Agreement, duly executed by each Borrower, the
Additional Obligor, the other Obligors party thereto and the Lender, together
with the Schedules to the Loan Agreement;

3.2[Reserved];

3.3a Pledge Supplement to the Pledge Agreement to which the parent company of
the Additional Obligor is a party, in substantially the form of Exhibit A
thereto, duly executed by such parent company and providing for all Equity
Interests of the Additional Obligor to be pledged to the Lender pursuant to the
terms thereof;

3.4subject to the Intercreditor Agreement, (i) certificates, if any,
representing 100% of the issued and outstanding Equity Interests of the
Additional Obligor and each Subsidiary of the Additional Obligor and (ii) all
original promissory notes of such Additional Obligor, if any, in each case, that
are required to be delivered under the Loan Documents, in each case, accompanied
by instruments of assignment and transfer in such form as the Lender may
reasonably request;

3.5[Reserved];

3.6(i) appropriate financing statements on Form UCC‑1 duly filed in such office
or offices as may be necessary or, in the opinion of the Lender, desirable to
perfect the security interests purported to be created by the Loan Agreement and
the Pledge Supplement and (ii) evidence reasonably satisfactory to the Lender of
the filing of such UCC-1 financing statements;

3.7if requested pursuant to Section 9.1.11(a)(iv) of the Loan Agreement, a
favorable written opinion of counsel to the Obligors as to such matters as the
Lender may reasonably request; and

3.8to the extent required under the terms of this Agreement such other
agreements, instruments, approvals or other documents reasonably requested by
the Lender in order to create, perfect, establish the first priority of or
otherwise protect any Lien purported to be covered by the Loan Agreement or
Pledge Supplement or otherwise to effect the intent that such Additional Obligor
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that all property and assets of such Additional Obligor
(other than excluded assets pursuant to Section 7.1 of the Loan Agreement) shall
become Collateral for the Obligations free and clear of all Liens other than
Permitted Liens.

4.Notices, Etc.  All notices and other communications provided for hereunder
shall comply with Section 11.4 of the Loan Agreement.

5.General Provisions.

5.1[Reserved.]

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

5.2Except as supplemented hereby, the Loan Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect.  This
Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Loan Agreement
or any other Loan Document or (ii) to prejudice any right or rights which the
Lender may now have or may have in the future under or in connection with the
Loan Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, including any replacement
instrument or agreement therefor.

5.3The Additional Obligor hereby expressly (i) authorizes the Lender to file
appropriate financing statements or continuation statements, and amendments
thereto, (including without limitation, any such financing statements that
indicate the Collateral as “all assets” or words of similar import) in such
office or offices as may be necessary or, in the opinion of the Lender,
desirable to perfect the Liens to be created by the Loan Agreement and each of
the other Loan Documents and (ii) ratifies such authorization to the extent that
the Lender has filed any such financing or continuation statements or amendments
thereto prior to the date hereof.  A photocopy or other reproduction of the Loan
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law.

5.4Borrowers agree to pay on demand all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of the Lender in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement,
including, without limitation, the reasonable fees, costs, client charges and
expenses of counsel for the Lender.

5.5This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by telecopier
or electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telecopier or electronic transmission
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

5.6Section headings in this Agreement are included herein for the convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

5.7In addition to and without limitation of any of the foregoing, this Agreement
shall be deemed to be a Loan Document and shall otherwise be subject to all of
terms and conditions contained in Sections 11.14, 11.15 and 11.16 of the Loan
Agreement, mutatis mutandi.

5.8This Agreement, together with the Loan Agreement and the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

[Remainder of Page Intentionally Left Blank]

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

SELECT INTERIOR CONCEPTS, INC.

ARCHITECTURAL GRANITE & MARBLE, LLC

PENTAL GRANITE AND MARBLE, LLC

L.A.R.K. INDUSTRIES, INC.

GREENCRAFT HOLDINGS, LLC

GREENCRAFT INTERIORS, LLC

CASA VERDE SERVICES, LLC

GREENCRAFT STONE AND TILE LLC

 

 

 

By:

 

 

Name:

 

 

Title:  

 

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

 

 

ADDITIONAL OBLIGOR:

 

 

 

[_________________________]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan, Security and Guaranty
Agreement dated as of June 28, 2018  (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Select Interior
Concepts, Inc., Architectural Granite & Marble, LLC, Pental Granite and Marble,
LLC, L.A.R.K. Industries, Inc., Greencraft Holdings, LLC, Greencraft Interiors,
LLC, Casa Verde Services, LLC, Greencraft Stone and Tile LLC, collectively as
borrower, and each lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is
not a “controlled foreign corporation” related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Borrower Agent with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform Borrower
Agent, and (2) the undersigned shall have at all times furnished Borrower Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

 

 

Date:  ________ __, 20[  ]

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan, Security and Guaranty
Agreement dated as of June 28, 2018  (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Select Interior
Concepts, Inc., Architectural Granite & Marble, LLC, Pental Granite and Marble,
LLC, L.A.R.K. Industries, Inc., Greencraft Holdings, LLC, Greencraft Interiors,
LLC, Casa Verde Services, LLC, Greencraft Stone and Tile LLC, collectively as
borrower, and each lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

 

 

Date:  ________ __, 20[  ]

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Loan, Security and Guaranty
Agreement dated as of June 28, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Select Interior
Concepts, Inc., Architectural Granite & Marble, LLC, Pental Granite and Marble,
LLC, L.A.R.K. Industries, Inc., Greencraft Holdings, LLC, Greencraft Interiors,
LLC, Casa Verde Services, LLC, Greencraft Stone and Tile LLC, collectively as
borrower, and each lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

 

 

Date:  ________ __, 20[  ]

 

[SIC] A&R Loan, Security and Guaranty Agreement

--------------------------------------------------------------------------------

 

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Loan, Security and Guaranty
Agreement dated as of June 28, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among Select Interior
Concepts, Inc., Architectural Granite & Marble, LLC, Pental Granite and Marble,
LLC, L.A.R.K. Industries, Inc., Greencraft Holdings, LLC, Greencraft Interiors,
LLC, Casa Verde Services, LLC, Greencraft Stone and Tile LLC, collectively as
borrower, and each lender from time to time party thereto.

Pursuant to the provisions of Section 5.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Borrower Agent with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS Form W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform Borrower Agent, and (2) the
undersigned shall have at all times furnished Borrower Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

 

 

Date:  ________ __, 20[  ]

 

[SIC] A&R Loan, Security and Guaranty Agreement